Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 1 of 144 PageID: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                  NEWARK DIVISION


UNITED STATES TECHNOLOGIES, INC., &
UST ALDETEC HOLDING COMPANY, LLC,

Plaintiffs,
                                                       Civil Action No. ___________________
v.
                                                       ELECTRONICALLY FILED
TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA,

Defendant.


                       COMPLAINT AND DEMAND FOR JURY TRIAL

              Plaintiffs United States Technologies, Inc. and UST Aldetec Holding Company, LLC

(collectively “UST Aldetec”), by and through their undersigned attorneys, hereby file this

Complaint and Demand for Jury Trial against Defendant Travelers Casualty and Surety

Company of America (“Travelers”) and in support thereof, aver as follows:

                                    NATURE OF THE CASE

        1.       UST Aldetec is a consolidated group of private companies that provides services

and products to defense and commercial customers. Its businesses have focuses in RF detection,

frequency conversion, amplification, power management, and repair/re-engineering of

subsystems for obsolescence mitigation and extending system lifetime.

        2.       UST Aldetec purchased insurance from Travelers under a “Wrap+ Liability

Policy” No. 106639043, for the policy period December 1, 2017 to December 1, 2018 (the

“Travelers Policy”). A true and correct copy of the Travelers Policy is attached hereto as

Exhibit A.
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 2 of 144 PageID: 2



       3.      The Travelers Policy’s Private Company Directors and Officers Liability

Coverage Part (“D&O Coverage Part”) provides coverage to UST Aldetec for “Loss” resulting

from “Claims” first made against UST Aldetec and/or UST Aldetec’s “Insured Persons” during

the Travelers Policy’s policy period, “for Wrongful Acts.” The Travelers Policy further provides

that Travelers “will have the right and duty to defend any Claim covered by [the D&O Coverage

Part], even if the allegations are groundless, false of fraudulent….”

       4.      UST Aldetec brings this action seeking a judgment: (1) that Travelers is

obligated to defend and indemnify UST Aldetec in connection with a Claim initiated by certain

search and seizure warrants executed on UST Aldetec on or about September 26, 2018; and

(2) for damages for breach of contract for Travelers’ refusal to defend UST Aldetec against the

Claim and pay 100% of its “Defense Expenses” as required by the Travelers Policy, along with

pre-judgment and post-judgment interest, attorneys’ fees, and costs, and such other further relief

as the Court may deem just and proper.

                                         THE PARTIES

       5.      United States Technologies, Inc. is a New Jersey Corporation with a principal

place of business at 17-01 Pollit Drive, Fair Lawn, NJ 07410.

       6.      UST Aldetec Holding Company, LLC is a Delaware limited liability corporation

with a principal place of business at 17-01 Pollit Drive, Fair Lawn, NJ 07410. No member of

UST Aldetec Holding Company, LLC is a citizen of Connecticut.

       7.      Travelers Casualty and Surety Company of America is an insurance company

incorporated in the State of Connecticut with its principal place of business at One Tower Square

Hartford, CT 06183. Travelers is licensed to do business in the State of New Jersey, has written

insurance policies covering risks for New Jersey citizens, including UST Aldetec, and otherwise

transacts substantial business in the State of New Jersey.
                                                  2
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 3 of 144 PageID: 3



                                 JURISDICTION AND VENUE

       8.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332. This

Court has the power to declare the parties’ rights and obligations pursuant to the Federal

Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

       9.      The Court has jurisdiction over Travelers pursuant to N.J. CT. R. 4:4-4 because

Travelers is licensed to do business in the State of New Jersey and is subject to personal service

in this state. Moreover, Travelers issued the Travelers Policy to UST Aldetec at its New Jersey

place of business, and thereby insured the covered risks of New Jersey citizens.

       10.     Venue is proper pursuant to 28 U.S.C. § 1391(2) because “a substantial part of the

events or omissions giving rise to the claim occurred” in this district, including, inter alia,

because it is the district encompassing the UST Aldetec premises, property, and individuals on

which the search and seizure warrants at issue were executed.

                                  FACTUAL BACKGROUND

                                  THE TRAVELERS POLICY

       11.     UST Aldetec paid all required insurance premiums for the Travelers Policy.

       12.     UST Aldetec has satisfied all terms and conditions of the Travelers Policy.

       13.     The Travelers Policy was in full force and effect at all pertinent times.

       14.     The Travelers Policy’s D&O Coverage Part states that Travelers “will pay on

behalf of …”

               B. the Insured Organization, Loss for Wrongful Acts which the

               Insured Organization pays to or on behalf of the Insured Persons as

               indemnification; and

               C. the Insured Organization, Loss for Wrongful Acts,

               resulting from any Claim first made during the Policy Period….
                                                  3
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 4 of 144 PageID: 4



       15.      The Travelers Policy’s D&O Coverage Part defines “Insured Organization” to

include “the Named Insured, [and] any Subsidiary….”

       16.      The Travelers Policy’s Liability Coverage Terms and Conditions form defines

“Named Insured” to mean “any entity named in ITEM 1 of the Declarations.” ITEM 1 of the

Declarations in turn designates UST Aldetec Holding Company, LLC as the Named Insured.

       17.      The Travelers Policy’s D&O Coverage Part defines “Subsidiary” to include “any

corporation, partnership, limited liability company or other entity organizaed under the laws of

any jurisdiction in which, on or before the Inception Date set forth in ITEM 2 of the

Declarations, the Named Insured owns, directly or indirectly, more than 50% of the outstanding

securities or voting rights representing the present right to elect, appoint or exercise a majority

control over such entity’s board of directors, board of trustees, board of managers, natural person

general partners, or functional equivalent[.]” United States Technologies, Inc. is a “Subsidiary”

of UST Aldetec Holding Company, LLC within the Travelers Policy’s definitions of

“Subsidiary.”

       18.      The Travelers Policy’s D&O Coverage Part defines “Insured Person” to include

“any natural person who was, is or becomes a duly elected or appointed member of the board of

directors, officer or a functional equivalent to a member of the board of directors or officer of the

Insured Organization in the event the Insured Organization is incorporated or domiciled outside

the United States, member of the board of managers, Executive Officer, employee, or member of

a management committee or an advisory committee of the Insured Organization.”

       19.      The Travelers Policy’s D&O Coverage Part defines “Claim” to include all of the

following, if made “against an Insured for a Wrongful Act”:




                                                   4
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 5 of 144 PageID: 5



           1. a written demand, other than a Security Holder Derivative

           demand, for monetary damages or non-monetary relief;

           2. a civil proceeding commenced by service of a complaint or

           similar pleading;

           3. a criminal proceeding commenced by filing of charges;

           4. a formal administrative or regulatory proceeding, commenced

           by filing of charges, formal investigative order, service of

           summons, or similar document;

           5. an arbitration, mediation or similar alternative dispute resolution

           proceeding if the Insured is obligated to participate in such

           proceeding or if the Insured agrees to participate in such

           proceeding, with the Company’s written consent, such consent not

           to be unreasonably withheld;

           6. a Security Holder Derivative Demand solely with respect to

           Investigation Expenses and subject to the Investigation Expense

           Limit of Liability set forth in ITEM 5 of the Declarations;

           7. the service of a subpoena on an Insured Person identified by

           name if served upon such person pursuant to a formal

           administrative or regulatory proceeding; or

           8. a written request to toll or waive a statute of limitations relating

           to a potential civil or administrative proceeding.




                                              5
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 6 of 144 PageID: 6



       20.     The Travelers Policy’s D&O Coverage Part defines “Wrongful Act” to include:

               1. any actual or alleged act, error, omission, misstatement,

               misleading statement or breach of duty or neglect by, or any matter

               asserted against, an Insured Person in his or her capacity as such;

               …

               3. any actual or alleged act, error, omission, misstatement,

               misleading statement or breach of duty or neglect by, or any matter

               asserted against, the Insured Organization; or

               4. any matter asserted against an Insured Person solely by reason

               of his or her status as such.

       21.     The Travelers Policy’s Liability Coverage Terms and Conditions form defines

“Defense Expenses” to mean “reasonable and necessary legal fees and expenses incurred by the

Company or the Insured, with the Company’s consent, in the investigation, defense, settlement

and appeal of a Claim, including but not limited to, cost of expert consultants and witnesses,

premiums for appeal, injunction, attachment or supersedeas bonds (without the obligation to

furnish such bonds) regarding such Claim; provided, that Defense Expenses will not include the

salaries, wages, benefits or overhead of, or paid to, any Insured or any employee of such

Insured.”

       22.     The Travelers Policy’s Liability Coverage Terms and Conditions form provides

that “[i]f Duty-to-Defend coverage is provided with respect to this Liability Policy as indicated

in ITEM 7 of the Declarations, the Company will have the right and duty to defend any Claim

covered by a Liability Coverage, even if the allegations are groundless, false, or fraudulent….”

ITEM 7 of Declarations in turn designates the Travelers Policy as a Duty-to-Defend policy.



                                                 6
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 7 of 144 PageID: 7



       23.     The Travelers Policy’s Liability Coverage Terms and Conditions form provides

that “[i]f Duty-to-Defend coverage is provided in ITEM 7 of the Declarations and there is a

Claim under any Liability Coverage in which the Insureds who are afforded coverage for such

Claim incur an amount consisting of both Loss that is covered by such Liability Coverage and

also loss that is not covered by such Liability Coverage because such Claim includes both

covered and uncovered matters or covered and uncovered parties, then such covered Loss and

uncovered loss will be allocated as follows: a. one hundred percent (100%) of Defense Expenses

incurred by the Insureds who are afforded coverage for such Claim will be allocated to covered

Loss[.]”

  THE SEARCH AND SEIZURE WARRANTS AND DISAPPROVAL MEMORANDA

       24.     On or about September 26, 2018, authorized law enforcement officers associated

with the United States Air Force Office of Special Investigations executed five search and

seizure warrants issued by the United States District Court for the District of New Jersey upon a

finding of “probable cause,” at least one of which was expressly directed to property at

UST Aldetec’s Fair Lawn, New Jersey premises. A true and correct copy of that Search and

Seizure Warrant In the Matter of the Search of The Premises Located at 17-01 Pollitt Drive, Fair

Lawn, New Jersey 07410 is attached as Exhibit B.

       25.     True and correct copies of Search and Seizure Warrants executed as to the

persons and property of certain UST Aldetec employees (“Subject 1” and “Subject 2”) together

with a “Consent to Search” form signed by Subject 1 during execution of the search warrants, are

attached as Exhibit C. Exhibit C has been redacted for this Complaint to protect the identities of

Subject 1 and Subject 2 but was provided unredacted to Travelers. Exhibits B and C are

collectively referred to as the “Search and Seizure Warrants.”



                                                7
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 8 of 144 PageID: 8



       26.     The Search and Seizure Warrants authorized search and seizure of UST Aldetec

property and employees, including at UST Aldetec’s Fair Lawn premises, “for evidence, fruits,

and instrumentalities of violations of Title 18, United States Code, Section 38 (fraud involving

aircraft parts in interstate and foreign commerce); Title 18, United States Code, Section 287

(false claims); Title 18, United States Code, Section 1343 (wire fraud); Title 18, United States

Code, Section 1341 (mail fraud); Title 18, United States Code, Section 1001 (false statements);

and Title 18, United States Code, Section 371,” all of which statutes are termed in the Search

Warrants as the “Specified Federal Offenses.”

       27.     On October 16, 2018, the United States Air Force, through the Defense Logistics

Agency, disapproved UST Aldetec’s submission of RF Monitor part number 785R537G01 under

Contract SPRHA4-17-F-0034, stating that listed discrepancies “prevent use of this item” and that

UST Aldetec is “in Default of this contract in accordance with the Default Clause.” A true and

correct copy of the October 16, 2018 Memorandum of Disapproval is attached as Exhibit D.

       28.     On October 18, 2018, the United States Air Force, through the Defense Logistics

Agency, issued a second Memorandum of Disapproval rescinding the October 16 Memorandum,

which permitted resubmittal, and stating that “Due to an on-going investigation concerning this

NSN/Part Number United States Technologies will not be allowed to resubmit another First

Article for this NSN/Part Number.” (emphasis original). The October 18 Memorandum

repeated the statement that UST Aldetec was “in Default of this contract in accordance with the

Default Clause.” A true and correct copy of the October 18, 2018 Memorandum of Disapproval

is attached as Exhibit E. Exhibits D and E are collectively referred to as the “Disapproval

Memoranda.”




                                                 8
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 9 of 144 PageID: 9



                                 THE COVERAGE DISPUTE

       29.     UST Aldetec provided timely written notice to Travelers of the Search and

Seizure Warrants under the Travelers Policy by email on September 26, 2018. UST Aldetec

subsequently provided Travelers a copy of the Disapproval Memoranda on November 8, 2018,

after they were issued to UST Aldetec.

       30.     On October 11, 2018, Travelers issued a letter stating that Travelers had

“determined that coverage for this matter is not available at the present time under the Policy.”

A true and correct copy of the October 11 Travelers Letter is attached hereto as Exhibit F.

Exhibit F has been redacted for this Complaint consistent with Exhibit C.

       31.     Travelers further stated in the October 11 Travelers Letter that it was declining

coverage on the purported ground that “this matter does not constitute a Potential Claim or Claim

for a Wrongful Act against an Insured within the meaning of the Policy. As of this time, this

matter is limited to an investigation and a Wrongful Act, as that term is defined by the Policy,

has not been made against UST Aldetec Holding Company, LLC. The Search and Seizure

Warrants do not assert an actual or alleged act, error, omission, misstatement, misleading

statement of [sic] breach of duty or negligent [sic] by, or any matter asserted against UST

Aldetec Holding Company, LLC, the Insured under the Policy.”

       32.     UST Aldetec responded on November 8, 2018, requesting that Travelers reverse

its denial of coverage and undertake its duty to defend on the ground that the Search and Seizure

Warrants initiated a Claim for Wrongful Acts and, even if they had not, that a Claim was

established by the Disapproval Memoranda issued after Travelers’ denial of coverage. UST

Aldetec’s response expressly identified the “Specified Federal Offenses” alleged in the Search

and Seizure Warrants as “Wrongful Acts” and attached a copy of the Disapproval Memoranda.

       33.     Travelers has not responded to the November 8, 2018 letter.

                                                 9
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 10 of 144 PageID: 10



       34.     There is a current dispute between UST Aldetec and Travelers as to the

application of the Travelers Policy to the Search and Seizure Warrants and Disapproval

Memoranda.

                                 FIRST CLAIM FOR RELIEF
                              (Breach of Contract – Duty to Defend)

       35.     UST Aldetec restates and re-alleges all of the foregoing paragraphs of this

Complaint as though fully set forth herein.

       36.     Under the Travelers Policy, Travelers undertook the duty to defend UST Aldetec

against any Claim covered by the Travelers Policy and to pay 100% of UST Aldetec’s Defense

Expenses for such Claim.

       37.     The Search and Seizure Warrants and Disapproval Memoranda constitute a Claim

against UST Aldetec covered by the Travelers Policy.

       38.     Travelers declined to assume its “duty to defend” UST Aldetec in connection with

the Claim established by the Search and Seizure Warrants and Disapproval Memoranda and

refused to pay 100% of UST Aldetec’s Defense Expenses for the Claim.

       39.     Travelers’ denial of coverage and refusal to pay 100% of UST Aldetec’s Defense

constitutes a material breach of Travelers’ obligations under the Travelers Policy.

       40.     Travelers’ breach of the Travelers Policy has proximately caused UST Aldetec

harm for which UST Aldetec is entitled to damages according to proof, but in any event

exceeding $75,000, exclusive of interest, attorneys’ fees, and costs.

                               SECOND CLAIM FOR RELIEF
                                   (Declaratory Judgment)

       41.     UST Aldetec restates and re-alleges all of the foregoing paragraphs of this

Complaint as though fully set forth herein.



                                                10
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 11 of 144 PageID: 11



          42.      A justiciable controversy exists between UST Aldetec and Travelers as to their

respective rights and obligations, and the scope of coverage owed to UST Aldetec under the

Travelers Policy for the Claim established by the Search and Seizure Warrants and Disapproval

Memoranda.

          43.      UST Aldetec seeks a judicial determination to resolve a present justiciable

controversy among the parties regarding the coverage of the Claim under the Travelers Policy.

          44.      UST Aldetec is entitled to a judicial declaration by the Court pursuant to

28 U.S.C. §§ 2201 and 2202 that Travelers is obligated to defend and indemnify UST Aldetec

for the Claim.

          45.      The issuance of declaratory relief by this Court will terminate some or all of the

existing controversy among the parties.

                                        PRAYER FOR RELIEF

                WHEREFORE, UST Aldetec respectfully requests an order as follows:

          a.       Awarding UST Aldetec compensatory and consequential damages in an amount

to be awarded at trial but in any event exceeding $75,000;

          b.       Declaring that Travelers is obligated to defend UST Aldetec in connection with

the Claim, pay 100% of its associated “Defense Expenses,” and indemnify UST Aldetec against

all other “Loss” for which Travelers does not first establish a policy exclusion applies;

          c.       Awarding UST Aldetec its attorneys’ fees and costs of suit;

          d.       Awarding UST Aldetec pre-judgment and post-judgment interest; and

          e.       Awarding UST Aldetec any other and further relief as this Court deems just and

proper.

                                    DEMAND FOR JURY TRIAL

   UST Aldetec hereby demands that this matter be heard before a jury on all issues so triable.

                                                    11
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 12 of 144 PageID: 12



 Dated: December 14, 2018
                                          BLANK ROME LLP

                                          By:   /s/ Jonathan M. Korn

                                                Stephen M. Orlofsky
                                                Jonathan M. Korn
                                                300 Carnegie Center
                                                Suite 220
                                                Princeton, NJ 08540
                                                Telephone: 609.750.7700
                                                Fascimile: 609.750.7701
                                                Orlofsky@BlankRome.com
                                                Korn@BlankRome.com

                                                Attorneys for Plaintiffs United States
                                                Technologies, Inc. & UST Aldetec Holding
                                                Company, LLC




                                     12
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 13 of 144 PageID: 13



                       LOCAL CIVIL RULE 11.2 CERTIFICATION

       Plaintiffs United States Technologies, Inc. and UST Aldetec Holding Company, LLC know

of no other arbitration or lawsuit involving this matter, nor is any to Plaintiffs’ knowledge

contemplated, and Plaintiffs know of no other person who should be joined at this time.

 Dated: December 14, 2018
                                                    BLANK ROME LLP

                                                    By:   /s/ Jonathan M. Korn

                                                          Stephen M. Orlofsky
                                                          Jonathan M. Korn
                                                          300 Carnegie Center
                                                          Suite 220
                                                          Princeton, NJ 08540
                                                          Telephone: 609.750.7700
                                                          Fascimile: 609.750.7701
                                                          Orlofsky@BlankRome.com
                                                          Korn@BlankRome.com

                                                          Attorneys for Plaintiffs United States
                                                          Technologies, Inc. & UST Aldetec Holding
                                                          Company, LLC




                                               13
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 14 of 144 PageID: 14




         EXHIBIT A
   Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 15 of 144 PageID: 15



One Tower Square
Hartford, CT 06183

      Toll-Free ERISA HelpLine

      As part of the services provided through Risk Management PLUS+ Online®, Travelers
      Bond & Specialty Insurance is pleased to provide its Fiduciary Liability policyholders
      with access to the ERISA HelpLine, a toll-free hotline designed for quick, practical
      guidance on day-to-day workplace issues.

      To utilize the HelpLine, call 1-888-401KLAW (1-888-401-5529).

      Through the ERISA HelpLine, policyholders are eligible to receive up to one hour of
      consultation with an ERISA attorney from the law firm of Morgan Lewis at no charge.
      Morgan Lewis is a global law firm with a national ERISA practice and more than 1,400
      lawyers in 22 offices throughout the world.

      The ERISA HelpLine is designed to provide general guidance on issues relating to
      employee benefits and ERISA law. From reviewing issues related to contingent
      workers to questions about HIPAA, attorneys from Morgan Lewis are there to help
      you. The ERISA HelpLine is available toll-free from anywhere in the United States.

      We encourage policyholders to take advantage of this no-cost hotline. For more
      information about the hotline, go to www.rmplusonline.com/ERISAHelpLine.



      This material does not amend, or otherwise affect, the provisions or coverages of any
      insurance policy or bond issued by Travelers. It is not a representation that coverage
      does or does not exist for any particular claim or loss under any such policy or bond.
      Coverage depends on the facts and circumstances involved in the claim or loss, all
      applicable policy or bond provisions, and any applicable law. Availability of coverage
      referenced in this document can depend on underwriting qualifications and state
      regulations.

      Travelers Casualty and Surety Company of America,and its property casualty affiliates,
      1 Tower Square, Hartford, CT 06183




     LTR-4025 Ed. 01-09 Printed in U.S.A.
     ©2009 The Travelers Companies, Inc. All Rights Reserved
                                                                               Page 1 of 1
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 16 of 144 PageID: 16




November 28, 2017

UST ALDETEC HOLDING COMPANY, LLC
17-01 POLLITT DRIVE
FAIR LAWN, NJ 07410
                Re: Important Information about Claims Information Line


Dear UST ALDETEC HOLDING COMPANY, LLC


Travelers Bond & Specialty Insurance is pleased to announce its 1-800-842-8496 Claims Information Line. This line is
designed to provide insureds with an additional resource on how to report claims or those circumstances or events which
may become claims.

Policyholders will be able to obtain assistance on the following topics from the Claims Information Line:

      ·The information that needs to be included with the claim notice

      ·The address, electronic mail address and/or facsimile number to which the policyholder can send claims related
      information

      · Get questions on the claim process answered

The Declarations Page of your policy sets forth where you should report claims and claims related information. You
should also review the policy's reporting requirements to be aware of how much time you have to report a claim to
Travelers. The sooner Travelers is notified, the sooner we can become involved in the process and offer assistance to
our policyholder. A delay in reporting may result in all or part of a matter to fall outside of the coverage provided.

The Claims Information Line should streamline the claim reporting process and allow policyholders to ask questions on
what information is needed as well as other questions which will assist them in working with Travelers. While the Claims
Information Line provides policyholders a valuable resource by answering questions and providing information, the line
does not replace the reporting requirements contained in the Policy.

We hope this improvement to customer service is something our policyholders will find helps them understand the claim
process and provides them a resource for reporting.


Best regards,
Liam Russell




LTR-4035 Ed. 06-09 Printed in U.S.A.                                                                        Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved
              Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 17 of 144 PageID: 17



O n e T o w er S q u ar e
H artf or d, C T 0 6 1 8 3

1 1/ 2 8/ 2 0 1 7
U S T A L D E T E C H O L DI N G C O M P A N Y, L L C

 1 7- 0 1 P O L LI T T D RI V E
 F AI R L A W N, N J 0 7 4 1 0


R E: Ris k M a n a g e m e nt P L U S + O nli n e ® fr o m Tr a v el ers B o n d & S p e ci alt y I ns ur a n c e (w w w.r m pl us o nli n e. c o m )

As a Tr a v el ers B o n d & S p e ci alt y I ns ur e d y o u r e c ei v e ris k m a n a g e m e nt s er vi c es, at n o a d diti o n al c ost, t o h el p pr ot e ct y o u a n d y o ur
b usi n ess.

Ris k M a n a g e m e nt P L U S + O nli n e, is a r o b ust w e bsit e t o assist y o u i n t h e miti g ati o n of ris k r el ati v e t o e m pl o y m e nt pr a cti c es, dir e ct ors
a n d offi c ers, fi d u ci ar y li a bilit y, c y b er, cri m e, ki d n a p & r a ns o m, a n d i d e ntit y fr a u d e x p os ur es.

Hi g hli g hts of Ris k M a n a g e m e nt P L U S + O nli n e i n cl u d e:
        � T h o us a n ds of arti cl es o n a v ari et y of ris k m a n a g e m e nt t o pi cs
        � T o pi c al w e bi n ars a n d p o d c asts o n c urr e nt iss u es
        � C h e c klists t o assist i n m a n a gi n g ris k
        � W e b b as e d tr ai ni n g
        � M o d el E m pl o y e e H a n d b o o k, i n cl u di n g p oli ci es a n d f or ms f or d o w nl o a di n g or pri nti n g t h at r e d u c e ris ks i n t h e w or k pl a c e.

T h e f oll o wi n g Ris k M a n a g e m e nt P L U S + O nli n e R e gistr ati o n I nstr u cti o ns c o nt ai n e as y, st e p - b y-st e p i nstr u cti o ns t o r e gist er f or t his
v al u a bl e t o ol. F or m or e i nf or m ati o n, c all 1- 8 8 8- 7 1 2- 7 6 6 7 a n d as k f or y o ur Ris k M a n a g e m e nt P L U S + O nli n e r e pr es e nt ati v e. It’s t h at
si m pl e.

T h a n k y o u f or c h o osi n g Tr a v el ers B o n d & S p e ci alt y I ns ur a n c e f or y o ur i ns ur a n c e n e e ds. Tr a v el ers is a m ar k et l e a d er i n pr o vi di n g
m a n a g e m e nt li a bilit y a n d cri m e c o v er a g es t h at ar e s p e cifi c all y c ust o miz e d f or y o ur or g a niz ati o n.

I nstr u cti o ns f or R e gistr ati o n & Ori e nt ati o n t o Ris k M a n a g e m e nt P L U S + O nli n e®

R e gistr ati o n f or Sit e A d mi nistr at ors:
T h e Sit e A d mi nistr at or is t h e p ers o n i n y o ur or g a niz ati o n w h o will o v ers e e Ris k M a n a g e m e nt P L U S + O nli n e f or t h e or g a niz ati o n. T h e
Sit e A d mi nistr at or is t y pi c all y a p ers o n w h o l e a ds h u m a n r es o ur c es a n d/ or fi n a n ci al f u n cti o ns or is r es p o nsi bl e f or l e g al m att ers
p ert ai ni n g t o p ers o n n el. T h e Sit e A d mi nistr at or m a y a d d ot h er Sit e A d mi nistr at ors l at er t o assist wit h t h eir r es p o nsi biliti es. T o
r e gist er:

1.     G o t o w w w.r m pl us o nli n e. c o m .
2.   I n t h e Si g n-I n b o x, cli c k R e gist er .
3.    E nt er t h e p ass w or d/ p ass c o d e: T R V P 1 1 0 0 0 0
4.    Fill i n t h e R e gistr ati o n I nf or m ati o n a n d cli c k S u b mit .
5.    Y o ur or g a niz ati o n is r e gist er e d, a n d y o u ar e r e gist er e d as Sit e A d mi nistr at or.

L e ar ni n g t o N a vi g at e t h e Sit e:
1. G o t o w w w.r m pl us o nli n e. c o m . O n e a c h p a g e, y o u will s e e a b o x o utli n e d i n bl u e t h at c o nt ai ns t h e i nstr u cti o ns f or us e of t h at
       p a g e.
2. If y o u h a v e a n y q u esti o ns, j ust cli c k o n C o nt a ct Us o n t h e fr o nt p a g e . E nt er y o ur q u esti o n i n t h e f or m pr o vi d e d, a n d t h e S yst e m
       A d mi nistr at or will g et b a c k t o y o u q ui c kl y wit h t h e a ns w er.
3. Y o u c a n als o s c h e d ul e a li v e w al k-t hr o u g h of t h e sit e b y s e n di n g a r e q u est f or a w al k-t hr o u g h vi a t h e c o nt a ct li n k o n t h e fr o nt
       p a g e.

L T R- 4 0 2 6 R e v. 1 0- 1 7
© 2 0 1 7 T h e Tr a v el ers I n d e m nit y C o m p a n y. All ri g hts r es er v e d.                                                                                              P a g e 1 of 1
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 18 of 144 PageID: 18

                      IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                                    BROKER COMPENSATION


For information on how Travelers compensates independent agents, brokers, or other insurance producers, please visit
this website: www.travelers.com/w3c/legal/Producer_Compensation_Disclosure.html

If you prefer, you can call the following toll-free number: 1-866-904-8348. Or you can write to us at Travelers, Agency
Compensation, One Tower Square, Hartford, CT 06183.




NTC-19036 Ed. 08-15                                                                                        Page 1 of 1
© 2015 The Travelers Indemnity Company. All rights reserved.
         Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 19 of 144 PageID: 19




                                                                                                          Declarations
                                                                                             POLICY NO.    106639043

                                 Travelers Casualty and Surety Company of America
                                                  One Tower Square
                                             Hartford, Connecticut 06183
                                (A Stock Insurance Company, herein called the Company)

LIABILITY COVERAGES, SEPARATE LIABILITY COVERAGES, AND THIRD PARTY LIABILITY
INSURING AGREEMENTS ARE WRITTEN ON A CLAIMS-MADE BASIS AND COVER ONLY CLAIMS
MADE AGAINST INSUREDS DURING THE POLICY PERIOD.

THE LIMIT OF LIABILITY AVAILABLE TO PAY SETTLEMENTS OR JUDGMENTS WILL BE
REDUCED BY DEFENSE EXPENSES, AND DEFENSE EXPENSES WILL BE APPLIED AGAINST
THE RETENTION. THE COMPANY HAS NO DUTY TO DEFEND ANY CLAIM UNLESS DUTY-TO-
DEFEND COVERAGE HAS BEEN SPECIFICALLY PROVIDED HEREIN.

ITEM 1           NAMED INSURED/INSURANCE REPRESENTATIVE:

                 UST ALDETEC HOLDING COMPANY, LLC

                 D/B/A:


                 Principal Address:
                 17-01 POLLITT DRIVE
                 FAIR LAWN, NJ 07410
ITEM 2           POLICY PERIOD:

                 Inception Date: December 01, 2017               Expiration Date: December 01, 2018
                 12:01 A.M. local time both dates at the Principal Address stated in ITEM 1.

ITEM 3           ADDRESS INFORMATION FOR NOTICES TO COMPANY:


                 Email: BSIclaims@travelers.com
                 Fax: (888) 460-6622

                 Mail: Travelers Bond & Specialty Insurance Claim
                       385 Washington St. – Mail Code 9275-NB03F
                       St Paul, MN 55102

ITEM 4           COVERAGES INCLUDED AS OF THE INCEPTION DATE IN ITEM 2:

                 Liability Coverages (subject to LIA-3001 Terms & Conditions)
                          Private Company Directors and Officers Liability


ACF-2001 Rev. 07-16                                                                                          Page 1 of 4
© 2016 The Travelers Indemnity Company. All rights reserved.
         Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 20 of 144 PageID: 20
                         Fiduciary Liability


ITEM 5

                                                  LIABILITY COVERAGES (subject to LIA-3001)
                                         PRIVATE COMPANY DIRECTORS AND OFFICERS LIABILITY

                   Limit of Liability:               $1,000,000                   for all Claims

                   Supplemental Personal
                   Indemnification Coverage:                Applicable                 Not Applicable
                   Supplemental Personal
                   Indemnification
                   Limit of Liability:               $500,000                     for all Claims
                   Additional Defense
                   Coverage:                                Applicable                 Not Applicable

                   Additional Defense
                   Limit of Liability:               Not Covered                  for all Claims
                   Investigation Expense
                   Limit of Liability:               $100,000                     for all Claims
                   Retention:
                                                     $0                           for each Claim under Insuring Agreement
                                                                                  A.
                                                     $10,000                      for each Claim under Insuring Agreement
                                                                                  B.
                                                     $10,000                      for each Claim under Insuring Agreement
                                                                                  C.
                   Prior and Pending
                                                     December 01, 2016
                   Proceeding Date:
                   Continuity Date:                  December 01, 2016
                                                               FIDUCIARY LIABILITY

                 Limit of Liability:                  $1,000,000           for all Claims

                 Settlement Program
                 Limit of Liability:                                       for each Settlement Program Notice, which
                                                      $250,000             amount is included within, and not in addition to,
                                                                           any applicable limit of liability

                 HIPAA Limit of Liability:            $1,000,000           which amount is included within, and not in
                                                                           addition to, any applicable limit of liability

                 Additional Defense
                 Coverage:                                 Applicable          Not Applicable

                 Additional Defense
                 Limit of Liability:                  Not Covered          for all Claims

                 Retention:                           $0                   for each Claim under Insuring Agreement A.
                                                      $0                   for each Settlement Program Notice under
                                                                           Insuring Agreement B.


ACF-2001 Rev. 07-16                                                                                             Page 2 of 4
© 2016 The Travelers Indemnity Company. All rights reserved.
          Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 21 of 144 PageID: 21
                 Prior and Pending
                 Proceeding Date:                     December 01, 2016


                 Continuity Date:                     December 01, 2016

ITEM 6
                 PREMIUM FOR THE POLICY PERIOD FOR ALL COVERAGES:

                         $9,524.00           Policy Premium for all purchased Coverages
ITEM 7           TYPE OF CLAIM DEFENSE FOR LIABILITY COVERAGES (subject to LIA-3001):

                                  Reimbursement

                                  Duty-to-Defend

                                  Varies by Coverage - See Expanded Claim Defense Options Endorsement
                         Only the type of CLAIM DEFENSE marked "          " is included in this policy.

ITEM 8           EXTENDED REPORTING PERIOD FOR LIABILITY COVERAGES (subject to LIA-3001) AND CYBER
                 COVERAGES:

                         Additional Premium Percentage: 75 %
                         Additional Months:             12

                         (If exercised in accordance with the applicable EXTENDED REPORTING PERIOD condition)

ITEM 9           RUN-OFF EXTENDED REPORTING PERIOD FOR LIABILITY COVERAGES (subject to LIA-3001) AND
                 CYBER COVERAGES:

                           Additional Premium Percentage: Not Applicable
                           Additional Months:             Not Applicable

                           (If exercised in accordance with the applicable CHANGE OF CONTROL condition)

ITEM 10          ANNUAL REINSTATEMENT OF THE LIABILITY COVERAGE LIMIT OF LIABILITY FOR LIABILITY
                 COVERAGES (subject to LIA-3001):

                         Applicable                     Not Applicable

                 Only those coverage features marked "         Applicable” are included in this policy.

ITEM 11           FORMS AND ENDORSEMENTS ATTACHED AT ISSUANCE FOR ALL COVERAGES:
                  ACF-7007-0811; AFE-19004-0115; AFE-19008-0115; ACF-7006-0511; LIA-3001-0109; LIA-7097-0109;
                  LIA-7114-0109; PDO-7115-0109; LIA-10002-0610; LIA-10003-0610; LIA-19002-1111; PDO-19004-0512;
                  FRI-19014-0712; LIA-19053-0712; LIA-19097-0315; LIA-19102-0315; LIA-19109-0415; PDO-19006-0517;
                  LIA-17002-0912; PDO-3001-0109; PDO-7061-0109; PDO-7025-1109; PDO-19009-0612; PDO-19032-1112;
                  PDO-7064-1013; PDO-19052-0314; PDO-19053-0314; PDO-19018-0517; FRI-3001-0109; FRI-19030-0712;
                  FRI-19084-1013; FRI-19086-0414; FRI-19093-1015; LIA-7016-0109; LIA-7017-0109; LIA-7301-0109;
                  LIA-7310-0109; LIA-10001-0610; LIA-5029-1107


ITEM 12           LIABILITY COVERAGE SHARED LIMIT OF LIABILITY FOR LIABILITY COVERAGES (subject to
                  LIA-3001):


ACF-2001 Rev. 07-16                                                                                       Page 3 of 4
© 2016 The Travelers Indemnity Company. All rights reserved.
          Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 22 of 144 PageID: 22
                        Applicable                Not Applicable
                  N/A                        for all Claims under the following Liability Coverages that are subject to the
                                             Terms & Conditions in LIA-3001:


                  If the Liability Coverages selected in ITEM 12 are also Scheduled Coverages selected in ITEM 13,
                  then the amount of the Liability Coverage Shared Limit of Liability set forth in ITEM 12 is part of, and
                  not in addition to, the Shared Limit of Liability/Limit of Insurance for Scheduled Coverages set forth
                  in ITEM 13.

ITEM 13           SHARED LIMIT OF LIABILITY/LIMIT OF INSURANCE FOR SCHEDULED COVERAGES:

                        Applicable                Not Applicable
                  N/A                        for all Claims and limits of insurance under the following Scheduled Coverages:


                  The Company's maximum liability for the Policy Period for all Claims and limits of insurance under the
                  Scheduled Coverages listed in ITEM 13 will not exceed the amount of the Shared Limit of
                  Liability/Limit of Insurance for Scheduled Coverages. Any Additional Defense Limit of Liability,
                  Supplemental Personal Indemnification Limit of Liability, or Identity Fraud Expense Reimbursement Limit
                  of Insurance is in addition to, and not part of, the Shared Limit of Liability/Limit of Insurance for
                  Scheduled Coverages.

PRODUCER INFORMATION:

WILLIAM H CONNOLLY & CO
56 PARK ST
MONTCLAIR, NJ 07042

IN WITNESS WHEREOF, the Company has caused this policy/bond to be signed by its authorized officers.




    President, Bond & Specialty Insurance                                            Corporate Secretary




ACF-2001 Rev. 07-16                                                                                              Page 4 of 4
© 2016 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 23 of 144 PageID: 23

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    CROSS-COVERAGE NOTICE ENDORSEMENT

This endorsement changes the following:
Private Company Directors and Officers Liability, Fiduciary Liability



It is agreed that:

Notice provided to the Company of any:

1.      Claim, Potential Claim, Settlement Program Notice, or circumstances which may give rise to a Claim under
        any Management Coverage or Liability Coverage; or

2.      loss or situation that may result in loss, Insured Event, or Identity Fraud under any Crime Coverage or Other
        Coverage;

shall be deemed to have been provided under the Policy in its entirety.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
ACF-7007 Ed. 08-11                                                                                                 Page 1 of 1
© 2011 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 24 of 144 PageID: 24

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                 CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM ENDORSEMENT

This endorsement modifies any Coverage Part or coverage Form included in this policy that is subject to the federal
Terrorism Risk Insurance Act of 2002 as amended.



It is agreed that:

The following is added to this policy. This provision can limit coverage for any loss arising out of a Certified Act Of
Terrorism if such loss is otherwise covered by this policy. This provision does not apply if and to the extent that coverage
for the loss is excluded or limited by an exclusion or other coverage limitation for losses arising out of Certified Acts Of
Terrorism in another endorsement to this policy.
If aggregate insured losses attributable to Certified Acts Of Terrorism exceed $100 billion in a calendar year and the
Company has met its insurer deductible under TRIA, the company will not be liable for the payment of any portion of the
amount of such losses that exceeds $100 billion, and in such case, insured losses up to that amount are subject to pro
rata allocation in accordance with procedures established by the Secretary of the Treasury.

Certified Act Of Terrorism means an act that is certified by the Secretary of the Treasury, in accordance with the
provisions of TRIA, to be an act of terrorism pursuant to TRIA. The criteria contained in TRIA for a Certified Act Of
Terrorism include the following:

1. The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of insurance
    subject to TRIA; and
2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed by an
   individual or individuals as part of an effort to coerce the civilian population of the United States or to influence the
   policy or affect the conduct of the United States Government by coercion.

TRIA means the federal Terrorism Risk Insurance Act of 2002 as amended.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or
limitations of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.
Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
AFE-19004 Ed. 01-15                                                                                       Page 1 of 1
© 2015 The Travelers Indemnity Company. All rights reserved.
        Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 25 of 144 PageID: 25

                                 FEDERALTERRORISM RISK INSURANCE ACT
                                      DISCLOSURE ENDORSEMENT


This endorsement applies to the insurance provided under any Coverage Part or coverage Form included in this policy
that is subject to the federal Terrorism Risk Insurance Act of 2002 as amended.


The federal Terrorism Risk Insurance Act of 2002 as amended (“TRIA”), establishes a program under which the Federal
Government may partially reimburse “Insured Losses” (as defined in TRIA) caused by “Acts Of Terrorism” (as defined in
TRIA). Act Of Terrorism is defined in Section 102(1) of TRIA to mean any act that is certified by the Secretary of the
Treasury – in consultation with the Secretary of Homeland Security and the Attorney General of the United States – to be
an act of terrorism; to be a violent act or an act that is dangerous to human life, property, or infrastructure; to have
resulted in damage within the United States, or outside the United States in the case of certain air carriers or vessels or
the premises of a United States Mission; and to have been committed by an individual or individuals as part of an effort to
coerce the civilian population of the United States or to influence the policy or affect the conduct of the United States
Government by coercion.
The Federal Government's share of compensation for such Insured Losses is established by TRIA and is a percentage of
the amount of such Insured Losses in excess of each Insurer's “Insurer Deductible” (as defined in TRIA), subject to the
“Program Trigger” (as defined in TRIA). Through 2020, that percentage is established by TRIA as follows:
    •   85% with respect to such Insured Losses occurring in calendar year 2015.
    •   84% with respect to such Insured Losses occurring in calendar year 2016.
    •   83% with respect to such Insured Losses occurring in calendar year 2017.
    •   82% with respect to such Insured Losses occurring in calendar year 2018.
    •   81% with respect to such Insured Losses occurring in calendar year 2019.
    •   80% with respect to such Insured Losses occurring in calendar year 2020.
In no event, however, will the Federal Government be required to pay any portion of the amount of such Insured Losses
occurring in a calendar year that in the aggregate exceeds $100 billion, nor will any Insurer be required to pay any portion
of such amount provided that such Insurer has met its Insurer Deductible. Therefore, if such Insured Losses occurring in a
calendar year exceed $100 billion in the aggregate, the amount of any payments by the Federal Government and any
coverage provided by this policy for losses caused by Acts Of Terrorism may be reduced.
For each coverage provided by this policy that applies to such Insured Losses, the charge for such Insured Losses is no
more than one percent of your premium, and does not include any charge for the portion of such Insured Losses covered
by the Federal Government under TRIA. Please note that no separate additional premium charge has been made for the
terrorism coverage required by TRIA. The premium charge that is allocable to such coverage is inseparable from and
imbedded in your overall premium.




AFE-19008 Ed. 01-15                                                                                        Page 1 of 1
© 2015 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 26 of 144 PageID: 26
                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                         REMOVAL OF SHORT-RATE CANCELLATION ENDORSEMENT

This endorsement changes the following:
Private Company Directors and Officers Liability, Fiduciary Liability



It is agreed that:

In any cancellation, termination or non-renewal provision, any reference to computing a premium on a short rate basis is
replaced with a reference to computing such premium on a pro-rata basis.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.
Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
ACF-7006 Ed. 05-11                                                                                                 Page 1 of 1
© 2011 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 27 of 144 PageID: 27




                                                                LIABILITY COVERAGE TERMS AND CONDITIONS



      THIS IS A CLAIMS-MADE COVERAGE WITH DEFENSE EXPENSES INCLUDED IN THE COVERAGE LIMITS.
                                PLEASE READ THE POLICY CAREFULLY.


CONSIDERATION CLAUSE
IN CONSIDERATION of the payment of the premium, in reliance on the statements in the Application, subject to the
Declarations, and pursuant to all the terms, conditions, exclusions and limitations of this Policy, the Company and the
Insureds agree as follows:


I.      GENERAL
These Liability Coverage Terms and Conditions apply to all Liability Coverages. Unless otherwise stated to the
contrary, the terms and conditions of each Liability Coverage apply only to that particular Liability Coverage. If any
provision in these Liability Coverage Terms and Conditions is inconsistent or in conflict with the terms and conditions of
any particular Liability Coverage, such Liability Coverage’s terms, conditions, and limitations will control for purposes
of that Liability Coverage.


II.     DEFINITIONS
Wherever appearing in this Liability Policy, the following words and phrases appearing in bold type will have the
meanings set forth in this Section II. DEFINITIONS:

        A.      Additional Defense Limit of Liability means the amount set forth in ITEM 5 of the Declarations for each
                applicable Liability Coverage. If “Not Applicable” is shown as the amount of any Liability Coverage’s
                Additional Defense Limit of Liability, then any reference to the Additional Defense Limit of Liability
                will be deemed to be deleted from such Liability Coverage.

        B.      Annual Reinstatement of the Liability Coverage Limit of Liability means, if included in ITEM 10 of the
                Declarations, the reinstatement of each applicable Liability Coverage Limit of Liability or, if applicable,
                the Liability Coverage Shared Limit of Liability for each applicable Liability Coverage for each Policy
                Year during the Policy Period.

        C.      Application means the application deemed to be attached to and forming a part of this Liability Policy,
                including any materials submitted and statements made in connection with that application. If the
                Application uses terms or phrases that differ from the terms defined in this Liability Policy, no
                inconsistency between any term or phrase used in the Application and any term defined in this Liability
                Policy will waive or change any of the terms, conditions and limitations of this Liability Policy.

        D.      Change of Control means:
                1.    the acquisition of the Named Insured, or of all or substantially all of its assets, by another entity,
                      or the merger or consolidation of the Named Insured into or with another entity such that the
                      Named Insured is not the surviving entity; or
                2.    the obtaining by any person, entity or affiliated group of persons or entities the right to elect,
                      appoint or designate more than fifty percent (50%) of the board of directors, board of trustees,
                      board of managers, or functional equivalent thereof or to exercise a majority control of the board
                      of directors, board of trustees, board of managers, or a functional equivalent thereof of the
                      Named Insured.

        E.      Claim has the meaning set forth in the applicable Liability Coverage.


LIA-3001 Ed. 01-09 Printed in U.S.A.                                                                       Page 1 of 11
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 28 of 144 PageID: 28

        F.      Defense Expenses means reasonable and necessary legal fees and expenses incurred by the Company
                or the Insured, with the Company’s consent, in the investigation, defense, settlement and appeal of a
                Claim, including but not limited to, cost of expert consultants and witnesses, premiums for appeal,
                injunction, attachment or supersedeas bonds (without the obligation to furnish such bonds) regarding
                such Claim; provided, that Defense Expenses will not include the salaries, wages, benefits or overhead
                of, or paid to, any Insured or any employee of such Insured.

        G.      Executive Officer has the meaning set forth in the applicable Liability Coverage.

        H.      Financial Insolvency means, with respect to the Insured Organization or any Outside Entity, the
                appointment of a receiver, conservator, liquidator, trustee, or similar official; or the inability of the Insured
                Organization or Outside Entity financially to indemnify the Insured Persons.

        I.      Foreign Parent Corporation means any entity incorporated outside the United States, which owns more
                than fifty percent (50%) of the outstanding securities or voting rights representing the right to vote for the
                election of, or to appoint the Named Insured’s board of directors, board of trustees or board of
                managers, or to exercise a majority control of the board of directors, board of trustees or board of
                managers of the Named Insured.

        J.      Insured has the meaning set forth in the applicable Liability Coverage.

        K.      Insured Organization has the meaning set forth in the applicable Liability Coverage.

        L.      Insured Person has the meaning set forth in the applicable Liability Coverage.

        M.      Liability Coverage means, individually or collectively, the Liability Coverages that have been
                purchased, as indicated in ITEM 4 of the Declarations.

        N.      Liability Coverage Limit of Liability means the amount set forth in ITEM 5 of the Declarations for each
                applicable Liability Coverage.

        O.      Liability Coverage Shared Limit of Liability means the amount set forth in ITEM 12 of the Declarations.
                If “Not Applicable” is shown in ITEM 12 of the Declarations or ITEM 4 of the Declarations indicates that
                only one Liability Coverage is included in this Liability Policy, any reference to either the Liability
                Coverage Shared Limit of Liability or ITEM 12 of the Declarations will be deemed to be deleted from
                this Liability Policy.

        P.      Liability Policy means, collectively, the Declarations, the Application, the Liability Coverage Terms and
                Conditions, each purchased Liability Coverage, and any endorsements attached thereto.

        Q.      LLC Manager means any natural person who was, is or becomes a manager, member of the board of
                managers, or a functionally equivalent executive of an Insured Organization that is a limited liability
                company.

        R.      Loss has the meaning set forth in the applicable Liability Coverage.

        S.      Named Insured means any entity named in ITEM 1 of the Declarations.

        T.      Policy Period means the period from the Inception Date to the Expiration Date set forth in ITEM 2 of the
                Declarations. In no event will the Policy Period continue past the effective date of cancellation or
                termination of this Liability Policy.

        U.      Policy Year means:
                1.      the period of one year following the Inception Date set forth in ITEM 2 of the Declarations or any
                        anniversary thereof;
                2.      the time between the Inception Date set forth in ITEM 2 of the Declarations or any anniversary
                        thereof and the effective date of cancellation or termination of this Liability Policy if such time
                        period is less than one year;


LIA-3001 Ed. 01-09 Printed in U.S.A.                                                                          Page 2 of 11
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 29 of 144 PageID: 29

                3.       with respect to a Liability Coverage added to this Liability Policy after the Inception Date set
                         forth in ITEM 2, the time between the inception date of such Liability Coverage and any
                         anniversary of this Liability Policy if the time between the inception date of such Liability
                         Coverage and any anniversary of this Liability Policy is less than one year; and
                4.       with respect to a Liability Coverage added to this Liability Policy after the Inception Date set
                         forth in ITEM 2, the time between the inception date of such Liability Coverage and the effective
                         date or cancellation or termination of this Liability Policy, if such time is less than one year.

        V.      Pollutant means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor,
                soot, fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned
                or reclaimed.

        W.      Potential Claim means any Wrongful Act that may subsequently give rise to a Claim.

        X.      Related Wrongful Act means all Wrongful Acts that have as a common nexus, or are causally
                connected by reason of, any fact, circumstance, situation, event or decision.

        Y.      Subsidiary has the meaning set forth in the applicable Liability Coverage.

        Z.      Wage and Hour Law means any federal, state, or local law or regulation governing or related to the
                payment of wages including the payment of overtime, on-call time, minimum wages, meals, rest breaks or
                the classification of employees for the purpose of determining employees' eligibility for compensation
                under such law(s).

        AA.     Wrongful Act has the meaning set forth in the applicable Liability Coverage.


III.    CONDITIONS

        A.      TERRITORY

                This Liability Policy applies to Claims made or Wrongful Acts occurring anywhere in the world.

        B.      RETENTION

                The Insured shall bear uninsured at its own risk the amount of any applicable Retention, which amount
                must be paid in satisfaction of Loss.

                If any Claim gives rise to coverage under a single Liability Coverage, the Company has no obligation to
                pay Loss, including Defense Expenses, until the applicable Retention amount set forth in ITEM 5 of the
                Declarations has been paid by the Insured.

                If any Claim is subject to different Retentions under a single Liability Coverage, the applicable
                Retentions will be applied separately to each part of such Claim, but the sum of such Retentions will not
                exceed the largest applicable Retention under such Liability Coverage.

                If any Claim gives rise to coverage under two or more Liability Coverages, the Company shall have no
                obligation to pay Loss, including Defense Expenses, until the largest Retention that is applicable to such
                Claim under such Liability Coverages has been paid by the Insured.
                No Retention will apply to an Insured Person if indemnification by the Insured Organization is not
                permitted by law or if the Insured Organization is unable to make such indemnification solely by reason
                of its Financial Insolvency. The Insured Organization will be conclusively deemed to have indemnified
                all Insured Persons to the extent that the Insured Organization is permitted or required to indemnify
                them pursuant to law, common or statutory, or contract, or the charter or by-laws of the Insured
                Organization.
                The Company, at its sole discretion, may pay all or part of the Retention amount on behalf of any
                Insured, and in such event, the Insureds agree to repay the Company any amounts so paid.



LIA-3001 Ed. 01-09 Printed in U.S.A.                                                                     Page 3 of 11
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 30 of 144 PageID: 30

        C.      LIMITS OF LIABILITY


                1.       Liability Coverage Limit of Liability
                         Regardless of the number of persons or entities bringing Claims or the number of persons or
                         entities who are Insureds, and regardless of when payment is made by the Company or when an
                         Insured’s legal obligation with regard thereto arises or is established, and further subject to any
                         applicable Liability Coverage Shared Limit of Liability or Annual Reinstatement of the
                         Liability Coverage Limit of Liability:
                         a.        the Company’s maximum limit of liability for all Loss, including Defense Expenses, for
                                   all Claims under each applicable Liability Coverage will not exceed the remaining
                                   Liability Coverage Limit of Liability stated in ITEM 5 of the Declarations for each
                                   applicable Liability Coverage; and
                         b.        in the event that a Claim triggers more than one Liability Coverage, the Company’s
                                   maximum limit of liability for all Loss, including Defense Expenses, for any such Claim
                                   will not exceed the sum of the remaining Liability Coverage Limits of Liability of the
                                   applicable Liability Coverages.
                2.       Liability Coverage Shared Limit of Liability
                         Regardless of the number of persons or entities bringing Claims or the number of persons or
                         entities who are Insureds, and regardless of when payment is made by the Company or when an
                         Insured’s legal obligation with regard thereto arises or is established; and further subject to any
                         applicable Annual Reinstatement of the Liability Coverage Limit of Liability, if ITEM 4 of the
                         Declarations indicates that more than one Liability Coverage has been purchased and a
                         Liability Coverage Shared Limit of Liability is shown in ITEM 12 of the Declarations:
                         a.        the Company’s maximum limit of liability for all Loss, including Defense Expenses, for
                                   all Claims under all Liability Coverages subject to the Liability Coverage Shared Limit
                                   of Liability, as set forth in ITEM 12 of the Declarations, will not exceed the remaining
                                   Liability Coverage Shared Limit of Liability; and
                         b.        if the Liability Coverage Shared Limit of Liability is exhausted by the payment of
                                   amounts covered under any Liability Coverage subject to the Liability Coverage
                                   Shared Limit of Liability, as set forth in ITEM 12 of the Declarations, the premium for all
                                   Liability Coverages subject to the Liability Coverage Shared Limit of Liability, as set
                                   forth in ITEM 12 of the Declarations, will be fully earned, all obligations of the Company
                                   under all Liability Coverages subject to the Liability Coverage Shared Limit of
                                   Liability, as set forth in ITEM 12 of the Declarations, will be completely fulfilled and
                                   exhausted, including any duty to defend, and the Company will have no further
                                   obligations of any kind or nature whatsoever under any Liability Coverage subject to the
                                   Liability Coverage Shared Limit of Liability, as set forth in ITEM 12 of the
                                   Declarations.
                3.       Annual Reinstatement of the Liability Coverage Limit of Liability
                         Regardless of the number of persons or entities bringing Claims or the number of persons or
                         entities who are Insureds, and regardless of when payment is made by the Company or when an
                         Insured’s legal obligation with regard thereto arises or is established, if ITEM 10 of the
                         Declarations includes an Annual Reinstatement of the Liability Coverage Limit of Liability:
                         a.        the Company’s maximum limit of liability for all Loss, including Defense Expenses, for
                                   all Claims made during each Policy Year will not exceed the remaining Liability
                                   Coverage Limit of Liability stated in ITEM 5 of the Declarations for each applicable
                                   Liability Coverage or, if applicable, the remaining Liability Coverage Shared Limit of
                                   Liability; and
                         b.        with regard to the Extended Reporting Period or the Run-Off Extended Reporting Period,
                                   if applicable, the Company’s maximum limit of liability for all Claims made during the
                                   Extended Reporting Period or the Run-Off Extended Reporting Period will not exceed the
                                   remaining Liability Coverage Limit of Liability or, if applicable, the Liability Coverage
                                   Shared Limit of Liability for the last Policy Year in effect at the time of the termination
                                   or cancellation of the Liability Coverage or the Change of Control.



LIA-3001 Ed. 01-09 Printed in U.S.A.                                                                       Page 4 of 11
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 31 of 144 PageID: 31

                4.       Other Provisions

                         Payment of Defense Expenses will reduce and may exhaust all applicable limits of liability. In
                         the event the amount of Loss exceeds the portion of the applicable limit of liability remaining after
                         prior payments of Loss, the Company’s liability will not exceed the remaining amount of the
                         applicable limit of liability. In no event will the Company be obligated to make any payment for
                         Loss , including Defense Expenses, with regard to a Claim after the applicable limit of liability
                         has been exhausted by payment or tender of payment of Loss.
                         If a Liability Coverage Limit of Liability is exhausted by the payment of amounts covered under
                         such Liability Coverage, the premium for such Liability Coverage will be fully earned, all
                         obligations of the Company under such Liability Coverage will be completely fulfilled and
                         exhausted, including any duty to defend, and the Company will have no further obligations of any
                         kind or nature whatsoever under such Liability Coverage.

        D.      ADDITIONAL DEFENSE COVERAGE
                Regardless of the number of persons or entities bringing Claims or the number of persons or entities who
                are Insureds, and regardless of when payment is made by the Company or when an Insured’s legal
                obligation with regard thereto arises or is established, if ITEM 5 of the Declarations indicates that any
                Liability Coverage includes Additional Defense Coverage, Defense Expenses incurred by the Company
                or the Insured, with the Company’s consent, in the defense of any Claim made during the Policy Period
                under any such Liability Coverage will apply first to and reduce the Additional Defense Limit of
                Liability. The Additional Defense Limit of Liability will be in addition to, and not part of, such Liability
                Coverage’s applicable Liability Coverage Limit of Liability or Liability Coverage Shared Limit of
                Liability, if applicable. The Additional Defense Limit of Liability is applicable to Defense Expenses
                only. If the Annual Reinstatement of the Liability Coverage Limit of Liability is applicable, the
                Additional Defense Limit of Liability will be reinstated for each Policy Year.
                Upon exhaustion of the Additional Defense Limit of Liability:
                1.     Defense Expenses incurred by the Company or the Insured, with the Company’s consent, in the
                       defense of a Claim are part of and not in addition to any applicable limit of liability; and
                2.     payment by the Company or the Insured , with the Company’s consent, of Defense Expenses
                       reduces any applicable limit of liability.

        E.      CLAIM DEFENSE
                1.    If Duty-to-Defend coverage is provided with respect to this Liability Policy as indicated in ITEM 7
                      of the Declarations, the Company will have the right and duty to defend any Claim covered by a
                      Liability Coverage, even if the allegations are groundless, false or fraudulent, including the right
                      to select defense counsel with respect to such Claim; provided, that the Company will not be
                      obligated to defend or to continue to defend any Claim after the applicable limit of liability has
                      been exhausted by payment of Loss.
                2.    If Reimbursement coverage is provided with respect to this Liability Policy as indicated in ITEM
                      7 of the Declarations:
                      a.       the Company will have no duty to defend any Claim covered by a Liability Coverage. It
                               will be the duty of the Insured to defend such Claims; and the Company will have the
                               right to participate with the Insured in the investigation, defense and settlement,
                               including the negotiation of a settlement of any Claim that appears reasonably likely to
                               be covered in whole or in part by such Liability Coverage and the selection of
                               appropriate defense counsel; and
                      b.       upon written request, the Company will advance Defense Expenses with respect to
                               such Claim. Such advanced payments by the Company will be repaid to the Company
                               by the Insureds severally according to their respective interests in the event and to the
                               extent that the Insureds are not entitled to payment of such Defense Expenses under
                               such Liability Coverage. As a condition of any payment of Defense Expenses under
                               this subsection, the Company may require a written undertaking on terms and conditions
                               satisfactory to the Company guaranteeing the repayment of any Defense Expenses paid
                               to or on behalf of any Insured if it is finally determined that any such Claim or portion of
                               any Claim is not covered under such Liability Coverage.
LIA-3001 Ed. 01-09 Printed in U.S.A.                                                                         Page 5 of 11
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 32 of 144 PageID: 32

                3.       The Insured agrees to cooperate with the Company and, upon the Company's request, assist in
                         making settlements and in the defense of Claims and in enforcing rights of contribution or
                         indemnity against any person or entity which may be liable to the Insured because of an act or
                         omission insured under such Liability Coverage, will attend hearings and trials and assist in
                         securing and giving evidence and obtaining the attendance of witnesses.

        F.       INSURED’S DUTIES IN THE EVENT OF A CLAIM
                The Insured’s duty to report a Claim commences on the earliest date a written notice thereof is received
                by an Executive Officer. If an Executive Officer becomes aware that a Claim has been made against
                any Insured, the Insured, as a condition precedent to any rights under this Liability Policy, must give to
                the Company written notice of the particulars of such Claim, including all facts related to any alleged
                Wrongful Act, the identity of each person allegedly involved in or affected by such Wrongful Act, and
                the dates of the alleged events, as soon as practicable. The Insured agrees to give the Company such
                information, assistance and cooperation as it may reasonably require.
                All notices under this subsection must be sent by mail or prepaid express courier to the address set forth
                in ITEM 3 of the Declarations and will be effective upon receipt. The Insured agrees not to voluntarily
                settle any Claim, make any settlement offer, assume or admit any liability or, except at the Insured’s own
                cost, voluntarily make any payment, pay or incur any Defense Expenses, or assume any obligation or
                incur any other expense, without the Company’s prior written consent, such consent not to be
                unreasonably withheld. The Company is not liable for any settlement, Defense Expenses, assumed
                obligation or admission to which it has not consented.

        G.      NOTICE OF POTENTIAL CLAIMS

                If an Insured becomes aware of a Potential Claim and gives the Company written notice of the
                particulars of such Potential Claim, including all facts related to the Wrongful Act, the identity of each
                person allegedly involved in or affected by such Wrongful Act , the dates of the alleged events, and the
                reasons for anticipating a Claim , as soon as practicable during the Policy Period, or if exercised, during
                the Extended Reporting Period or Run-Off Extended Reporting Period, any Claim subsequently made
                against any Insured arising out of such Wrongful Act will be deemed to have been made during the
                Policy Period.
                All notices under this subsection must be sent by mail or prepaid express courier to the address set forth
                in ITEM 3 of the Declarations and will be effective upon receipt.

        H.      RELATED CLAIMS
                All Claims or Potential Claims for Related Wrongful Acts will be considered as a single Claim or
                Potential Claim, whichever is applicable, for purposes of this Liability Policy. All Claims or Potential
                Claims for Related Wrongful Acts will be deemed to have been made at the time the first of such
                Claims or Potential Claims for Related Wrongful Acts was made whether prior to or during the Policy
                Period, or if exercised, during the Extended Reporting Period or Run-Off Extended Reporting Period.

        I.      SUBROGATION

                In the event of payment under this Liability Policy, the Company is subrogated to all of the lnsured’s
                rights of recovery against any person or organization to the extent of such payment and the Insured
                agrees to execute and deliver instruments and papers and do whatever else is necessary to secure such
                rights. The Insured will do nothing to prejudice such rights.

        J.      RECOVERIES

                All recoveries from third parties for payments made under this Liability Policy will be applied, after first
                deducting the costs and expenses incurred in obtaining such recovery, in the following order of priority:
                1.      first, to the Company to reimburse the Company for any Retention amount it has paid on behalf of
                        any Insured;
                2.      second, to the Insured to reimburse the Insured for the amount it has paid which would have
                        been paid hereunder but for the fact that it is in excess of the applicable limits of liability
                        hereunder;
LIA-3001 Ed. 01-09 Printed in U.S.A.                                                                       Page 6 of 11
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 33 of 144 PageID: 33

                3.       third, to the Company to reimburse the Company for the amount paid hereunder; and
                4.       fourth, to the Insured in satisfaction of any applicable Retention;
                         provided, recoveries do not include any recovery from insurance, suretyship, reinsurance,
                         security or indemnity taken for the Company’s benefit.


        K.      CHANGE OF CONTROL

                If, during the Policy Period, a Change of Control occurs, coverage will continue in full force and effect
                with respect to Claims for Wrongful Acts committed before such event, but coverage will cease with
                respect to Claims for Wrongful Acts committed after such event. No coverage will be available
                hereunder for Loss, including Defense Expenses, for any Claim based upon, alleging, arising out of, or
                in any way relating to, directly or indirectly any Wrongful Act committed or allegedly committed after
                such event. After any such event, the Liability Policy may not be canceled by the Named Insured and
                the entire premium for the Liability Policy will be deemed fully earned.
                Upon the occurrence of any Change of Control, the Named Insured will have the right to give the
                Company notice that it desires to purchase a Run-Off Extended Reporting Period for any Liability
                Coverage for the period set forth in ITEM 9 of the Declarations following the effective date of such
                Change of Control, regarding Claims made during such Run-Off Extended Reporting Period against
                persons or entities who at the effective date of the Change of Control are Insureds, but only for
                Wrongful Acts occurring wholly prior to such Change of Control and which otherwise would be covered
                by such Liability Coverage, subject to the following provisions:
                1.      such Run-Off Extended Reporting Period will not provide new, additional or renewed limits of
                        liability; and
                2.      the Company’s total liability for all Claims made during such Run-Off Extended Reporting Period
                        will be only the remaining portion of the applicable limit of liability set forth in the Declarations as
                        of the effective date of the Change of Control.
                The premium due for the Run-Off Extended Reporting Period will equal the percentage set forth in ITEM
                9 of the Declarations of the annualized premium of the applicable Liability Coverage, including the fully
                annualized amount of any additional premiums charged by the Company during the Policy Period prior
                to the Change of Control. The entire premium for the Run-Off Extended Reporting Period will be
                deemed fully earned at the commencement of such Run-Off Extended Reporting Period.
                The right to elect the Run-Off Extended Reporting Period will terminate unless written notice of such
                election, together with payment of the additional premium due, is received by the Company within thirty
                (30) days of the Change of Control. In the event the Run-Off Extended Reporting Period is purchased,
                the option to purchase the Extended Reporting Period in Section III. CONDITIONS O. EXTENDED
                REPORTING PERIOD of these Liability Coverage Terms and Conditions will terminate. In the event the
                Run-Off Extended Reporting Period is not purchased, the Named Insured will have the right to purchase
                the Extended Reporting Period under the terms of Section III. CONDITIONS O. EXTENDED
                REPORTING PERIOD of these Liability Coverage Terms and Conditions.
                If, at any time during the Policy Period, the Insured Organization eliminates or reduces its ownership
                interest in, or control over a Subsidiary, such that it no longer meets the definition of a Subsidiary,
                coverage will continue for such entity but only with regard to Claims for Wrongful Acts which occurred
                wholly during the time that the entity was a Subsidiary.

        L.      ACQUISITIONS
                If, during the Policy Period, the Insured Organization acquires or forms a Subsidiary, this Liability
                Policy will provide coverage for such Subsidiary and its respective Insured Persons, subject to all other
                terms and conditions of this Liability Policy, provided written notice of such acquisition or formation has
                been given to the Company, and specific application has been submitted on the Company’s form in use
                at the time, together with such documentation and information as the Company may require, all within
                ninety (90) days after the effective date of such formation or acquisition. Coverage for such Subsidiary
                will not be afforded following such 90-day period unless the Company has agreed to provide such
                coverage, subject to any additional terms and conditions as the Company may require, and the Named
                Insured has paid the Company any additional premium as may be required by the Company.

LIA-3001 Ed. 01-09 Printed in U.S.A.                                                                          Page 7 of 11
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 34 of 144 PageID: 34

                The 90-day notice requirement and the 90-day limitation of coverage will not apply provided that: (1) the
                assets of the acquired or formed Subsidiary do not exceed 30% of the total assets of the Insured
                Organization as reflected in the Insured Organization’s most recent fiscal year-end financial statement;
                or (2) the acquisition or formation occurs less than 90 days prior to the end of the Policy Period.

        M.      SPOUSAL AND DOMESTIC PARTNER LIABILITY COVERAGE
                This Liability Policy will, subject to all of its terms, conditions, and limitations, be extended to apply to
                Loss resulting from a Claim made against a person who, at the time the Claim is made, is a lawful
                spouse or a person qualifying as a domestic partner under the provisions of any applicable federal, state
                or local law (a “Domestic Partner”) of an Insured Person, but only if and so long as:
                1.       the Claim against such spouse or Domestic Partner results from a Wrongful Act actually or
                         allegedly committed by the Insured Person, to whom the spouse is married, or who is joined with
                         the Domestic Partner; and
                2.       such Insured Person and his or her spouse or Domestic Partner are represented by the same
                         counsel in connection with such Claim.

                No spouse or Domestic Partner of an Insured Person will, by reason of this subsection have any greater
                right to coverage under this Liability Policy than the Insured Person to whom such spouse is married,
                or to whom such Domestic Partner is joined.

                The Company has no obligation to make any payment for Loss in connection with any Claim against a
                spouse or Domestic Partner of an Insured Person for any actual or alleged act, error, omission,
                misstatement, misleading statement, neglect or breach of duty by such spouse or Domestic Partner.

        N.      FOREIGN PARENT CORPORATION COVERAGE

                This Liability Policy will, subject to all of its terms, conditions, and limitations, be extended to apply
                coverage for Defense Expenses resulting from any Claim made against a Foreign Parent Corporation,
                but only if and so long as:
                1.      such Claim results from a Wrongful Act actually or allegedly committed solely by any Insured;
                2.      such Insured and the Foreign Parent Corporation are represented by the same counsel in
                        connection with such Claim; and
                3.      such Insured is included as a co-defendant.

                No Foreign Parent Corporation will, by reason of this subsection, have any greater right to coverage
                under this Liability Policy than any Insured.
                The Company has no obligation to make any payment for Loss in connection with any Claim against a
                Foreign Parent Corporation for any actual or alleged act, error, omission, misstatement, misleading
                statement, neglect or breach of duty by such Foreign Parent Corporation or any member of the board
                of directors, officer, employee, or functional equivalent thereof.

        O.      EXTENDED REPORTING PERIOD
                At any time prior to or within 60 days after the effective date of termination or cancellation of any Liability
                Coverage for any reason other than nonpayment of premium, the Named Insured may give the
                Company written notice that it desires to purchase an Extended Reporting Period for the period set forth
                in ITEM 8 of the Declarations following the effective date of such termination or cancellation, regarding
                Claims made during such Extended Reporting Period against persons or entities who at or prior to the
                effective date of termination or cancellation are Insureds, but only for Wrongful Acts occurring wholly
                prior to the effective date of the termination or cancellation and which otherwise would be covered by
                such Liability Coverage, subject to the following provisions:
                1.       such Extended Reporting Period will not provide a new, additional or renewed limit(s) of liability;
                         and
                2.       the Company’s maximum limit of liability for all Claims made during such Extended Reporting
                         Period will be only the remaining portion of the applicable limit of liability set forth in the
                         Declarations as of the effective date of the termination or cancellation;



LIA-3001 Ed. 01-09 Printed in U.S.A.                                                                         Page 8 of 11
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 35 of 144 PageID: 35
                The premium due for the Extended Reporting Period will equal the percentage set forth in ITEM 8 of the
                Declarations of the annualized premium of the applicable Liability Coverage, including the fully
                annualized amount of any additional premiums charged by the Company during the Policy Year prior to
                such termination or cancellation. The entire premium for the Extended Reporting Period will be deemed
                to have been fully earned at the commencement of such Extended Reporting Period.

                The right to elect the Extended Reporting Period will terminate unless written notice of such election,
                together with payment of the additional premium due, is received by the Company within 60 days of the
                effective date of the termination or cancellation.

        P.      ALLOCATION
                1.   If Duty-to-Defend coverage is indicated in ITEM 7 of the Declarations and there is a Claim under
                     any Liability Coverage in which the Insureds who are afforded coverage for such Claim incur
                     an amount consisting of both Loss that is covered by such Liability Coverage and also loss that
                     is not covered by such Liability Coverage because such Claim includes both covered and
                     uncovered matters or covered and uncovered parties, then such covered Loss and uncovered
                     loss will be allocated as follows:
                     a.        one hundred percent (100%) of Defense Expenses incurred by the Insureds who are
                               afforded coverage for such Claim will be allocated to covered Loss; and
                     b.        all loss other than Defense Expense will be allocated between covered Loss and
                               uncovered loss based upon the relative legal and financial exposures of, and relative
                               benefits obtained in connection with the defense and settlement of the Claim by the
                               Insured Persons, the Insured Organization, and others not insured under such
                               Liability Coverage. In making such a determination, the Insured Organization, the
                               Insured Persons and the Company agree to use their best efforts to determine a fair
                               and proper allocation of all such amounts. In the event that an allocation cannot be
                               agreed to, then the Company will be obligated to make an interim payment of the amount
                               of Loss which the parties agree is not in dispute until a final amount is agreed upon or
                               determined pursuant to the provisions of the applicable Liability Coverage and
                               applicable law.
                2.   If Reimbursement coverage is indicated in ITEM 7 of the Declarations and there is a Claim under
                     any Liability Coverage in which the Insureds who are afforded coverage for such Claim incur
                     an amount consisting of both Loss that is covered by such Liability Coverage and also loss that
                     is not covered by such Liability Coverage because such Claim includes both covered and
                     uncovered matters or covered and uncovered parties, the Insureds and the Company agree to
                     use their best efforts to determine a fair and proper allocation of all such amounts. In making
                     such a determination, the parties will take into account the relative legal and financial exposures
                     of, and relative benefits obtained in connection with the defense and settlement of the Claim by
                     the Insured Persons, the Insured Organization, and others not insured under the applicable
                     Liability Coverage. In the event that an allocation cannot be agreed to, then the Company will
                     be obligated to make an interim payment of the amount of Loss which the parties agree is not in
                     dispute until a final amount is agreed upon or determined pursuant to the provisions of the
                     applicable Liability Coverage and applicable law.

        Q.      CANCELLATION
                The Company may cancel this Liability Policy for failure to pay a premium when due, in which case
                twenty (20) days written notice will be given to the Named Insured, unless, payment in full is received
                within twenty (20) days of the Named Insured’s receipt of such notice of cancellation. The Company has
                the right to the premium amount for the portion of the Policy Period during which this Liability Policy
                was in effect.
                Subject to the provisions set forth in Section III. CONDITIONS K. CHANGE OF CONTROL, the Named
                Insured may cancel any Liability Coverage by mailing the Company written notice stating when,
                thereafter, not later than the Expiration Date set forth in ITEM 2 of the Declarations, such cancellation will
                be effective. In the event the Named Insured cancels, the earned premium will be computed in
                accordance with the customary short rate table and procedure. Premium adjustment may be made either
                at the time cancellation is effective or as soon as practicable after cancellation becomes effective, but
                payment or tender of unearned premium is not a condition of cancellation.

LIA-3001 Ed. 01-09 Printed in U.S.A.                                                                         Page 9 of 11
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 36 of 144 PageID: 36
                The Company will not be required to renew this Liability Policy upon its expiration. If the Company
                elects not to renew, it will provide to the Named Insured written notice to that effect at least thirty (30)
                days before the Expiration Date set forth in ITEM 2 of the Declarations.
        R.      ACTION AGAINST THE COMPANY

                No action will lie against the Company unless there has been full compliance with all of the terms of this
                Liability Policy.

                No person or organization has any right under this Liability Policy to join the Company as a party to any
                action against the Insured to determine the Insured’s liability, nor may the Company be impleaded by an
                Insured or said Insured’s legal representative. Bankruptcy or insolvency of any Insured or an
                Insured’s estate does not relieve the Company of any of its obligations hereunder.

        S.      CHANGES
                Only the Named Insured is authorized to make changes in the terms of this Liability Policy and solely
                with the Company’s prior written consent. This Liability Policy’s terms can be changed, amended or
                waived only by endorsement issued by the Company and made a part of this Liability Policy. Notice to
                any representative of the Insured or knowledge possessed by any agent or by any other person will not
                effect a waiver or change to any part of this Liability Policy, or estop the Company from asserting any
                right under the terms, conditions and limitations of this Liability Policy, nor may the terms, conditions
                and limitations hereunder be waived or changed, except by a written endorsement to this Liability Policy
                issued by the Company.

        T.      ASSIGNMENT

                This Liability Policy may not be assigned or transferred, and any such attempted assignment or transfer
                is void and without effect unless the Company has provided its prior written consent to such assignment
                or transfer.

        U.      REPRESENTATIONS
                By acceptance of the terms set forth in this Liability Policy, each Insured represents and agrees that the
                statements contained in the Application, which is deemed to be attached hereto, incorporated herein,
                and forming a part hereof, are said Insured’s agreements and representations, that such representations
                are material to the Company’s acceptance of this risk, that this Liability Policy is issued in reliance upon
                the truth of such representations, and embodies all agreements existing between said Insured and the
                Company or any of its agents.

                If any statement or representation in the Application is untrue with respect to any Liability Coverage,
                such Liability Coverage is void and of no effect whatsoever, but only with respect to:
                1.       any Insured Person who knew, as of the Inception Date set forth in ITEM 2 of the Declarations,
                         that the statement or representation was untrue;
                2.       any Insured Organization, with respect to its indemnification coverage, to the extent it
                         indemnifies any Insured Person referenced in 1. above; and
                3.       any Insured Organization, if the person who signed the Application knew that the statement or
                         representation was untrue.

                Whether an Insured Person had such knowledge will be determined without regard to whether the
                Insured Person actually knew the Application, or any other application completed for this Liability
                Policy, contained any such untrue statement or representation.

        V.      LIBERALIZATION
                If, during the Policy Period, the Company is required, by law or by insurance supervisory authorities of
                the state in which this Liability Policy was issued, to make any changes in the form of this Liability
                Policy, by which the insurance afforded by this Liability Policy could be extended or broadened without
                increased premium charge by endorsement or substitution of form, then such extended or broadened
                insurance will inure to the benefit of the Insured as of the date the revision or change is approved for
                general use by the applicable department of insurance.

LIA-3001 Ed. 01-09 Printed in U.S.A.                                                                       Page 10 of 11
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 37 of 144 PageID: 37

        W.      AUTHORIZATION
                By acceptance of the terms herein, the Named Insured agrees to act on behalf of all Insureds with
                respect to the payment of premiums, the receiving of any return premiums that may become due
                hereunder, and the receiving of notices of cancellation, nonrenewal, or change of coverage, and the
                Insureds each agree that they have, individually and collectively, delegated such authority exclusively to
                the Named Insured; provided, that nothing herein will relieve the Insureds from giving any notice to the
                Company that is required under this Liability Policy.

        X.      ENTIRE AGREEMENT

                The Declarations, the Application, the Liability Coverage Terms and Conditions, each Liability
                Coverage, and any endorsements attached thereto, constitute the entire agreement between the
                Company and the Insured.

        Y.      HEADINGS
                The titles of the various paragraphs of this Liability Policy and its endorsements are inserted solely for
                convenience or reference and are not to be deemed in any way to limit or affect the provision to which
                they relate.




LIA-3001 Ed. 01-09 Printed in U.S.A.                                                                     Page 11 of 11
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 38 of 144 PageID: 38
                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     AMEND NUMBER OF DAYS FOR ELECTING EXTENDED REPORTING PERIOD ENDORSEMENT

This endorsement modifies the following:

Private Company Directors and Officers Liability, Fiduciary Liability


It is agreed that:


Solely with respect to the Liability Coverage(s) shown above, section III. CONDITIONS, O. EXTENDED REPORTING
PERIOD of the Liability Coverage Terms and Conditions is replaced by the following:

        O.       EXTENDED REPORTING PERIOD

                  At any time prior to or within 90 days after the effective date of termination or cancellation of any Liability
                 Coverage for any reason other than nonpayment of premium, the Named Insured may give the
                 Company written notice that it desires to purchase an Extended Reporting Period for the period set forth
                 in ITEM 8 of the Declarations following the effective date of such termination or cancellation, regarding
                 Claims made during such Extended Reporting Period against persons or entities who at or prior to the
                 effective date of termination or cancellation are Insureds, but only for Wrongful Acts occurring wholly
                 prior to the effective date of the termination or cancellation and which otherwise would be covered by
                 such Liability Coverage, subject to the following provisions:
                 1.       such Extended Reporting Period will not provide a new, additional or renewed limit(s) of liability;
                          and

                 2.       the Company's maximum limit of liability for all Claims made during such Extended Reporting
                          Period will be only the remaining portion of the applicable limit of liability set forth in the
                          Declarations as of the effective date of the termination or cancellation;
                 The premium due for the Extended Reporting Period will equal the percentage set forth in ITEM 8 of the
                 Declarations of the annualized premium of the applicable Liability Coverage, including the fully
                 annualized amount of any additional premiums charged by the Company during the Policy Year prior to
                 such termination or cancellation. The entire premium for the Extended Reporting Period will be deemed
                 to have been fully earned at the commencement of such Extended Reporting Period.

                The right to elect the Extended Reporting Period will terminate unless written notice of such election,
                together with payment of the additional premium due, is received by the Company within 90 days of the
                effective date of the termination or cancellation.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions,exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
LIA-7097 Ed. 01-09 Printed in U.S.A.                                                                           Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 39 of 144 PageID: 39
                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


      AMEND ACQUISITIONS CONDITION – NO NOTICE OR APPLICATION REQUIRED FOR FORMED
                               SUBSIDIARY ENDORSEMENT


This endorsement modifies the following:

Private Company Directors and Officers Liability, Fiduciary Liability


It is agreed that:


Solely with respect to the Liability Coverages shown above, section III. CONDITIONS, L. ACQUISITIONS of the Liability
Coverage Terms and Conditions is amended by adding the following:

Notwithstanding any provision in this Liability Policy or this provision to the contrary, the Insured need not complete an
application for, and need not provide written notice of, the formation of any Subsidiary during the Policy Period by the
Insured Organization in order for the Company to provide coverage for a formed Subsidiary and Insured Persons
thereof.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions,exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043

LIA-7114 Ed. 01-09 Printed in U.S.A.                                                                        Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 40 of 144 PageID: 40




                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


 NETWORK AND INFORMATION SECURITY OFFENSE COVERAGE ENDORSEMENT WITH ADDITIONAL
         EXPENSE LIMIT OF LIABILITY FOR CRISIS MANAGEMENT EVENT EXPENSES

This endorsement modifies the following:

Private Company Directors and Officers Liability


It is agreed that:


1.      The following is added to section III. CONDITIONS, C. LIMITS OF LIABILITY, 1., of the Liability Terms and
        Conditions:

        The Company’s maximum limit of liability for all Crisis Management Event Expenses under the Private
        Company Directors and Officers Liability coverage will not exceed the Crisis Management Event Expenses Limit
        of Liability set forth in ITEM 5 of the Declarations. The Crisis Management Event Expenses Limit of Liability is in
        addition to the Liability Coverage Limit of Liability for the Private Company Directors and Officers Liability
        coverage. However, if Crisis Management Event Expenses are covered under more than one Liability
        Coverage made part of this Liability Policy, then the Company’s maximum liability for such Crisis Management
        Event Expenses will not exceed the amount of the largest applicable and remaining Crisis Management Event
        Expenses Limit of Liability for any Liability Coverage set forth in the Declarations, which will be the maximum
        amount applicable to all Crisis Management Event Expenses under the Liability Policy.

2.      The following is added to section I. INSURING AGREEMENTS of the Private Company Directors and Officers
        Liability coverage:

        The Company will pay on behalf of the Insured Organization , Crisis Management Event Expenses incurred
        by the Insured Organization as a result of any Network and Information Security Offense first occurring and
        reported to the Company during the Policy Period, or if exercised, during the Extended Reporting Period or Run-
        Off Extended Reporting Period. The payment of Crisis Management Event Expenses is not subject to any
        Retention.

3.      The following replaces section III. DEFINITIONS, M., of the Private Company Directors and Officers Liability
        coverage:

        M.      Wrongful Act means:
                1.    any actual or alleged act, error, omission, misstatement, misleading statement or breach of duty
                      or neglect by, or any matter asserted against, an Insured Person in his or her capacity as such;
                2.    any actual or alleged act, error, omission, misstatement, misleading statement or breach of duty or
                      neglect by, or any matter asserted against, an Insured Person in his or her Outside Position;
                3.    any actual or alleged act, error, omission, misstatement, misleading statement or breach of duty
                      or neglect by, or any matter asserted against, the Insured Organization;
                4.    any actual or alleged Network and Information Security Offense by, or asserted against, an
                      Insured Person, in his or her capacity as such, or the Insured Organization; or
                5.    any matter asserted against an Insured Person solely by reason of his or her status as such.

                All Related Wrongful Acts are a single Wrongful Act for purposes of this Liability Coverage, and all
                Related Wrongful Acts will be deemed to have occurred at the time the first of such Related Wrongful
                Acts occurred whether prior to or during the Policy Period.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043

PDO-7115 Ed. 01-09 Printed in U.S.A.                                                                      Page 1 of 3
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 41 of 144 PageID: 41



4.      The following are added to section III. DEFINITIONS, of the Private Company Directors and Officers Liability
        coverage:

        Computer Virus means any malicious code which could destroy, alter, contaminate, or degrade the integrity,
        quality, or performance of data of any computer application software, computer network, or computer operating
        system or related network, upon the introduction of such malicious code through any computer, communications
        equipment, or communications network that is owned or operated by the Insured Organization.

        Crisis Management Event Expenses means reasonable fees, costs, and expenses incurred and paid by the
        Insured Organization for services provided by a public relations firm to the Insured Organization to mitigate
        any actual or potential negative publicity resulting from any Network and Information Security Offense. Crisis
        Management Event Expenses do not include any:
        1.      costs to notify any individual or entity of a Network and Information Security Offense or to develop
                such notification documents or materials;
        2.      costs to determine the scope of, or whether any, Network and Information Security Offense has
                occurred; or
        3.      costs paid by any Insured intended as compensation for any individual or entity as a result of a Network
                and Information Security Offense.

        Network and Information Security Offense means:
        1.    the failure to prevent the transmission of a Computer Virus;
        2.      the failure to provide any authorized user of the Insured Organization’s website, or the Insured
                Organization’s computer or communications network, with access to such website, or computer or
                communications network;
        3.      the failure to prevent unauthorized access to, or use of, data containing private or confidential information
                of others; or
        4.      the failure to provide notification of any actual or potential unauthorized access to, or use of, data
                containing private or confidential information of others if such notification is required by any state or
                federal regulation or statute.

5.      The following replaces section IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS, 2., of the
        Private Company Directors and Officers Liability coverage:

        2.      The Company will not be liable for Loss for any Claim for any bodily injury, sickness, disease, death, loss
                of consortium, emotional distress, mental anguish, humiliation, loss of reputation, libel, slander, oral or
                written publication of defamatory or disparaging material, or invasion of privacy; provided that this
                exclusion will not apply to:
                a.       any Claim for emotional distress, mental anguish, or humiliation with respect to any employment
                         related Wrongful Act;
                b.       any Security Holder Derivative Claim; or
                c.       any Claim for invasion, infringement or interference with the rights of privacy with respect to any
                         Network and Information Security Offense.

6.      The following is added to section IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS, of the
        Private Company Directors and Officers Liability coverage:

        The Company will not be liable for Loss for any Claim based upon or arising out of any Network and
        Information Security Offense that results in:
        a.     the failure to provide access to the Insured Organization’s website, or the Insured Organization’s
               computer or communications network, that was expected or intended by any Insured; or
        b.     any Internet service interruption or failure; provided that this exclusion will not apply if the interruption or
               failure was caused by an Insured.




PDO-7115 Ed. 01-09 Printed in U.S.A.                                                                            Page 2 of 3
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 42 of 144 PageID: 42



7.      The following is added to ITEM 5 of the Declarations:

        Crisis Management Event Expenses
        Limit of Liability:                               $25,000 for all Crisis Management Event Expenses




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

PDO-7115 Ed. 01-09 Printed in U.S.A.                                                                         Page 3 of 3
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 43 of 144 PageID: 43

                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                         NON-RESCISSION ENDORSEMENT

This endorsement modifies the following:
Private Company Directors and Officers Liability, Fiduciary Liability



It is agreed that:

The following replaces section III. CONDITIONS, U. REPRESENTATIONS of the Liability Coverage Terms and
Conditions:

U.      REPRESENTATIONS

        By acceptance of the terms set forth in this Liability Policy, each Insured represents and agrees that the
        statements contained in the Application, which is deemed to be attached hereto, incorporated herein, and
        forming a part hereof, are said Insured’s agreements and representations, that such representations are material
        to the Company’s acceptance of this risk, that this Liability Policy is issued in reliance upon the truth of such
        representations, and embodies all agreements existing between said Insured and the Company or any of its
        agents.

        With respect to all the statements contained in the Application, no knowledge possessed by any one Insured
        Person will be imputed to any other Insured Person.

        The Company will not, under any circumstance, rescind this Liability Coverage with respect to any Insured.
        However, the Company and the Insureds agree that if any statement or representation in the Application is
        untrue or inaccurate with respect to such Liability Coverage, then no coverage shall be afforded under such
        Liability Coverage for any Claim based upon, arising out of, or attributable to the subject matter of any such
        untrue or inaccurate statement or representation with respect to:

        1.      any Insured Person who knew, as of the Inception Date set forth in ITEM 2 of the Declarations, that the
                statement or representation was untrue;

        2.      any Insured Organization, with respect to its indemnification coverage, to the extent it indemnifies any
                Insured Person referenced in 1. above; and

        3.      any Insured Organization, if the person who signed the Application knew that the statement or
                representation was untrue.

        Whether an Insured Person had such knowledge will be determined without regard to whether the Insured
        Person actually knew the Application, or any other application completed for this Liability Policy, contained any
        such untrue statement or representation.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.


Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043

LIA-10002 Ed. 06-10 Printed in U.S.A.                                                                        Page 1 of 1
©2010 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 44 of 144 PageID: 44




                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


       ACQUISITIONS CONDITION TO PROVIDE 35% AUTOMATIC COVERAGE THRESHOLD FOR
                 NEWLY ACQUIRED OR FORMED SUBSIDIARIES ENDORSEMENT

This endorsement modifies the following:
Private Company Directors and Officers Liability, Fiduciary Liability



It is agreed that:

The following replaces the second paragraph of section III. CONDITIONS, L. ACQUISITIONS of the Liability Coverage
Terms and Conditions:

The 90 day notice requirement and the 90-day limitation of coverage will not apply provided that: (1) the assets of the
acquired or formed Subsidiary do not exceed 35% of the total assets of the Insured Organization as reflected in the
Insured Organization’s most recent fiscal year-end financial statement; or (2) the acquisition or formation occurs less
than 90 days prior to the end of the Policy Period.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.


Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043

LIA-10003 Ed. 06-10 Printed in U.S.A.                                                                        Page 1 of 1
©2010 The Travelers Companies, Inc. All Rights Reserved
        Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 45 of 144 PageID: 45

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                              ADVANCEMENT OF THE RETENTION ENDORSEMENT

This endorsement changes the following:
Fiduciary Liability



It is agreed that:

The following is added to section III. CONDITIONS, B. RETENTION of the Liability Coverage Terms and Conditions:

        Notwithstanding anything in this section III. CONDITIONS, B. RETENTION to the contrary, if the Insured
        Organization is permitted by law to indemnify any Insured Person for any applicable Retention but refuses or
        fails to do so and such refusal or failure is not by reason of Financial Insolvency, then the Company will advance
        the amount of any applicable Retention that would otherwise be covered under this Liability Coverage on behalf
        of such Insured Person and will be subrogated to the rights of such Insured Person pursuant to section III.
        CONDITIONS, I. SUBROGATION for purposes of recovering such Retention amount from the Insured
        Organization.
        The Insured Organization’s failure or refusal to indemnify such Insured Person will be deemed to have
        occurred if the Insured Organization has neither paid such Retention on behalf of the Insured Person, nor
        acknowledged its obligation to do so, within 60 days of the Insured Person’s written demand to the Insured
        Organization for indemnification or payment of such Retention.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.


Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
LIA-19002 Ed. 11-11                                                                                                Page 1 of 1
© 2011 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 46 of 144 PageID: 46

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       CRUCIAL EVENT MANAGEMENT COVERAGE ENDORSEMENT

This endorsement changes the following:
Private Company Directors and Officers Liability


It is agreed that:

1.      The following is added to ITEM 5 of the Declarations:

        Crucial Event Management Limit of Liability:            $ 25,000         for all Crucial Event Management
                                                                                 Loss, which amount is part of, and not
                                                                                 in addition to, the Liability Coverage
                                                                                 Limit of Liability or Liability Coverage
                                                                                 Shared Limit of Liability, if applicable

2.      The following is added to section II. INSURING AGREEMENTS of the Liability Coverage:

        CRUCIAL EVENT MANAGEMENT COVERAGE

        The Company will pay, on behalf of the Insured Organization, Crucial Event Management Loss for any
        Crucial Event Management Matter first occurring during the Policy Period.

3.      The following are added to section III. DEFINITIONS of the Liability Coverage:

        Crucial Event Management Firm means any crucial event or crisis management firm or public relations firm
        hired by the Insured Organization with the Company’s written consent, which will not be unreasonably withheld,
        to perform services for an Insured to minimize potential harm to the Insured Organization arising from a Crucial
        Event Management Matter.

        Crucial Event Management Loss means the: reasonable costs, charges, fees, and expenses of the Crucial
        Event Management Firm in connection with the Crucial Event Management Matter, incurred subsequent to a
        Crucial Event Management Matter, regardless of whether a Claim is made against an Insured arising from the
        Crucial Event Management Matter and, in the event a Claim is made, regardless of whether the amount is
        incurred prior to or subsequent to the making of the Claim.

        Crucial Event Management Matter means:

        1.       the death, incapacity or criminal indictment of any Insured Person on whom the Insured Organization
                 maintains key person life insurance;

        2.       a public announcement of the recall of a major product of the Insured Organization;

        3.       a public announcement or accusation that the Insured Organization has caused the bodily injury,
                 sickness, disease, death or emotional distress of a group of persons, or damage to or destruction of any
                 tangible real estate, including the loss of use thereof;

        4.       a public announcement of employee layoffs in excess of 0% of the Insured Organization’s total number
                 of employees;

        5.       a public announcement that the Insured Organization has defaulted or intends to default on its debt;

        6.       a public announcement that the Insured Organization intends to file for bankruptcy protection or that a
                 third party is seeking to file for involuntary bankruptcy on behalf of the Insured Organization, or that
                 bankruptcy proceedings are imminent, whether voluntary or involuntary; or

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
PDO-19004 Ed. 05-12                                                                                            Page 1 of 2
© 2011 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 47 of 144 PageID: 47

        7.       a public announcement that governmental or regulatory proceedings are beginning or may begin against
                 the Insured Organization;

        A Crucial Event Management Matter will first begin when an Executive Officer becomes aware of the matter,
        and will conclude when the Crucial Event Management Firm advises the Insured Organization that such
        matter no longer exists or when the Crucial Event Management Limit of Liability set forth in ITEM 5 of the
        Declarations is exhausted.

4.      The following is added to section III. CONDITIONS, C. LIMITS OF LIABILITY of the Liability Coverage Terms and
        Conditions:

        The Company’s maximum limit of liability for all Crucial Event Management Loss first made during the Policy
        Period is the Crucial Event Management Limit of Liability set forth in ITEM 5 of the Declarations. Such Crucial
        Event Management Limit of Liability is part of, and not in addition to, the Directors, Officers, and Organization
        Limit of Liability under this Policy.

5.      The following is added to section III. CONDITIONS, B. RETENTION of the Liability Coverage:

        No Retention applies to Crucial Event Management Loss.

6.      The following is added to section III. CONDITIONS of the Liability Coverage Terms and Conditions:

        As a condition precedent to exercising rights under this Policy, the Insured must give the Company written notice
        of any Crucial Event Management Matter or circumstances that could give rise to a Crucial Event
        Management Matter as soon as practicable after an Executive Officer first becomes aware of a Crucial Event
        Management Matter.

        As a condition precedent to exercising rights under this Policy, the Insured must:

        1.       include within any notice of a Crucial Event Management Matter or circumstance a description of the
                 Crucial Event Management Matter or circumstance, the nature of the Crucial Event Management
                 Matter or circumstance, the nature of the alleged or potential damage, the names of Insured Persons
                 involved, and a description of how the Insured first became aware of such Crucial Event Management
                 Matter or circumstance; and

        2.       give to the Company such other information and cooperation as the Company may reasonably request.

        All notices under this section must be sent or delivered to the Company, at the address set forth in ITEM 3 of the
        Declarations, and will be deemed received and effective upon the earliest of actual receipt by the addressee, or
        one day following the date such notice is sent.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

PDO-19004 Ed. 05-12                                                                                                Page 2 of 2
© 2011 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 48 of 144 PageID: 48




                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    SECTION 502(c) PENALTIES ENDORSEMENT


This endorsement changes the following:

Fiduciary Liability


It is agreed that:

1. The following is added to ITEM 5 of the Declarations:

        Section 502(c) Penalties Limit of Liability: $250,000, which amount is included within, and not in addition to,
        any applicable limit of liability.

2. The following is added to section III. CONDITIONS, C. LIMITS OF LIABILITY 1. of the Liability Coverage Terms
   and Conditions:

        However, the Company’s maximum limit of liability for all Section 502(c) Penalties will be the Section 502(c)
        Penalties Limit of Liability set forth in ITEM 5 of the Declarations, which amount is included within, and not in
        addition to, any applicable limit of liability.

3. The following is added to section II. DEFINITIONS of the Fiduciary Liability Coverage:

        Section 502(c) Penalties means civil penalties imposed on any Insured pursuant to Section 502(c) of the
        Employee Retirement Income Security Act of 1974, as amended, including such penalties imposed on any
        Insured pursuant to the Pension Protection Act of 2006.

4. The following replaces section II. DEFINITIONS, M .1. Loss of the Fiduciary Liability Coverage:

        1. civil or criminal fines (except Settlement Fees pursuant to Insuring Agreement B.; Section 502(c) Penalties;
           civil penalties under Sections 502(i) and 502(l) of ERISA or the privacy provisions of HIPAA; or, in the United
           Kingdom, civil penalties imposed by the Pensions Ombudsmen appointed by the Secretary of State for Social
           Services or by the Occupational Pensions Regulatory Authority, Pensions Regulator, or any successor body
           thereto, provided that the funds or assets of the pension scheme will not be used to fund, pay or reimburse the
           premium for this coverage or any portion thereof); sanctions; liquidated damages; payroll or other taxes; or
           damages or types of relief deemed uninsurable under applicable law;

5. The following is added to section III. EXCLUSIONS, A. of the Fiduciary Liability Coverage:

        The Company will not be liable for Loss for any Claim for Section 502(c) Penalties based upon, arising out of,
        or attributable to any:
        a. facts, transactions or events which are or reasonably would be regarded as a Wrongful Act about which any
            Insured had knowledge prior to December 1, 2016; or
        b. any Wrongful Act occurring or alleged to have occurred, in whole or in part, prior to December 1,
            2016.

Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.



Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
FRI-19014 Ed. 07-12                                                                                                Page 1 of 1
© 2012 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 49 of 144 PageID: 49

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


         AMEND CANCELLATION CONDITION -- PRO RATA COMPUTATION OF PREMIUM REFUND
                                     ENDORSEMENT

This endorsement changes the following:

Liability Coverage Terms and Conditions


It is agreed that:


The following replaces paragraph two of Section III. CONDITIONS, Q. CANCELLATION:

Subject to the provisions set forth in Section III. CONDITIONS, K. CHANGE OF CONTROL, the Named Insured may
cancel any Liability Coverage by mailing the Company written notice stating when, thereafter, not later than the
Expiration Date set forth in ITEM 2 of the Declarations, such cancellation will be effective. In the event the Named
Insured cancels, the Company will refund any unearned premium computed pro rata. Premium adjustment may be made
either at the time cancellation is effective or as soon as practicable after cancellation becomes effective, but payment or
tender of unearned premium is not a condition of cancellation.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.
Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
LIA-19053 Ed. 07-12                                                                                                Page 1 of 1
© 2012 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 50 of 144 PageID: 50
                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                GLOBAL COVERAGE COMPLIANCE ENDORSEMENT

This endorsement changes the following:

Liability Coverage Terms and Conditions


It is agreed that:

1. The following is added to section II. DEFINITIONS:

        Financial Interest means the Named Insured’s insurable interest in an Insured Organization that is domiciled
        in a country or jurisdiction in which the Company is not licensed to provide this insurance, as a result of the
        Named Insured’s:

    1. ownership of the majority of the outstanding securities or voting rights of such Insured Organization representing
       the present right to elect, appoint, or exercise a majority control over such Insured Organization’s board of
       directors, board of trustees, board of managers, natural person general partner, or functional foreign equivalent;

    2. indemnification of, or representation that it has an obligation to indemnify, such Insured Organization for Loss
       incurred by such Insured Organization; or

    3. election or obligation to obtain insurance for such Insured Organization.

2. The following is added to section III. CONDITIONS:

    SANCTIONS

    This Liability Policy will provide coverage, or otherwise will provide any benefit, only to the extent that providing such
    coverage or benefit does not expose the Company or any of its affiliated or parent companies to any trade or
    economic sanction under any law or regulation of the United States of America or any other applicable trade or
    economic sanction, prohibition, or restriction.

3. The following replaces section III. CONDITIONS, A. TERRITORY:

    A. TERRITORY AND VALUATION

        1. This Liability Policy applies anywhere in the world; provided, this Liability Policy does not apply to Loss
           incurred by an Insured, or a Foreign Parent Corporation, residing or domiciled in a country or jurisdiction in
           which the Company is not licensed to provide this insurance, to the extent that providing this insurance would
           violate the laws or regulations of such country or jurisdiction.

        2. In the event an Insured Organization incurs Loss referenced in 1. above to which this insurance would have
           applied, the Company will reimburse the Named Insured for its Loss, on account of its Financial Interest in
           such Insured Organization. As a condition precedent to such reimbursement, or any rights under this
           Liability Policy, the Named Insured will cause the Insured Organization or its Insured Persons to comply
           with the conditions of this Liability Policy.

        3. All premiums, Limits of Liability, Retention, Loss, and other amounts under this Liability Policy are
           expressed and payable in the currency of the United States. If a judgment is rendered, settlement is
           denominated, or another element of Loss under this Liability Policy is stated in a currency other than United
           States dollars, payment under this Liability Policy will be made in United States dollars at the rate of
           exchange published in The Wall Street Journal on the date the final judgment is reached, the amount of the
           settlement is agreed upon, or any other element of Loss is due, respectively.
Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
LIA-19097 Ed. 03-15                                                                                                Page 1 of 2
© 2015 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 51 of 144 PageID: 51

4. The following is added to section III. CONDITIONS, E. CLAIM DEFENSE:

    In the event of a Claim against an Insured or Foreign Parent Corporation that resides or is domiciled in a country or
    jurisdiction in which the Company is not licensed to provide this insurance and if Duty-to-Defend coverage is provided
    with respect to this Liability Policy as indicated in ITEM 7 of the Declarations, the Company will have the right and
    duty to defend such Claim as set forth in this section III. CONDITIONS, E. CLAIM DEFENSE, 1. to the extent that
    doing so would not violate the laws or regulations of such country or jurisdiction.

    If the Company is prohibited from defending such Claim or if Reimbursement coverage is provided with respect to this
    Liability Policy as indicated in ITEM 7 of the Declarations, then this section III. CONDITIONS, E. CLAIM DEFENSE,
    2. applies to such Claim; provided, any such Claim is subject to section III. CONDITIONS, P. ALLOCATION, 2.




Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, exclusions, or
limitations of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.
LIA-19097 Ed. 03-15                                                                                            Page 2 of 2
© 2015 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 52 of 144 PageID: 52

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


            ARCHITECTURE, ENGINEERING AND RELATED PROFESSIONAL SERVICES EXCLUSION
                                        ENDORSEMENT

This endorsement changes the following:
Private Company Directors and Officers Liability



It is agreed that:

The following is added to section IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS:

The Company will not be liable for Loss for any Claim based upon or arising out of the actual or alleged rendering of, or
failure to render, the following professional services for others: architectural, engineering, land surveying, landscape
architectural, construction management, scientific, technical consulting or planning.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
LIA-19102 Ed. 03-15                                                                                                Page 1 of 1
© 2015 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 53 of 144 PageID: 53

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


 AMEND CHANGE OF CONTROL AND EXTENDED REPORTING PERIOD CONDITIONS ENDORSEMENT

This endorsement changes the following:




It is agreed that:


1. The following replaces the first paragraph of section III. CONDITIONS, K. CHANGE OF CONTROL:

    If, during the Policy Period, a Change of Control occurs, coverage will continue in full force and effect with respect
    to Loss arising out of a Claim or that part of a Claim alleging Wrongful Acts committed before the Change of
    Control; coverage will cease with respect to Loss arising out of a Claim or that part of a Claim alleging Wrongful
    Acts committed after the Change of Control. After such Change of Control, the Liability Policy may not be
    canceled by the Named Insured and the entire premium for the Liability Policy will be deemed fully earned.


2. The second and fifth paragraphs of section III. CONDITIONS, K. CHANGE OF CONTROL are amended by deleting
   “wholly.”


3. The first paragraph of section III. CONDITIONS, O. EXTENDED REPORTING PERIOD is amended by deleting
   “wholly.”




Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, exclusions, or
limitations of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.
Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
LIA-19109 Ed. 04-15                                                                                            Page 1 of 1
© 2015 The Travelers Indemnity Company. All rights reserved.
        Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 54 of 144 PageID: 54

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                          EXTRADITION COVERAGE ENDORSEMENT

This endorsement changes the following:

Private Company Directors and Officers Liability


It is agreed that:

1. The following is added to section III. DEFINITIONS, A. Claim of the Liability Coverage:
    Claim also means a request for Extradition.
2. The following is added to section II. DEFINITIONS, F. Defense Expenses of the Liability Coverage Terms and
   Conditions:
    Defense Expenses also means Extradition Expenses.
3. The following is added to section III. DEFINITIONS of the Liability Coverage:
    Extradition means a formal process by which an Insured Person located in any country is surrendered, or sought to
    be surrendered, to any other country to answer any criminal accusation, including the execution of an arrest warrant
    where such execution is an element of such process.
    Extradition Expenses means the reasonable legal fees and expenses incurred by an Insured Person in lawfully
    opposing, challenging, resisting, or defending against any request for, or any effort to obtain, the Extradition of such
    Insured Person.




Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, exclusions, or
limitations of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.
Issuing Company:     Travelers Casualty and Surety Company of America
Policy Number:     106639043
PDO-19006 Rev. 05-17                                                                                              Page 1 of 1
© 2017 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 55 of 144 PageID: 55

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                      NEW JERSEY CHANGES ENDORSEMENT

This endorsement changes the following:

Liability Coverage Terms and Conditions


It is agreed that:

The following replaces section III. CONDITIONS, O. EXTENDED REPORTING PERIOD, of the Liability Terms and
Conditions:

O.      EXTENDED REPORTING PERIOD

        Upon termination or cancellation of any Liability Coverage for any reason other than nonpayment of premium,
        the Named Insured will have the right to an Automatic Extended Reporting Period and an Extended Reporting
        Period, as follows:

        1.       Automatic Extended Reporting Period

                 The Named Insured will be provided an automatic extension of the coverage granted by such Liability
                 Coverage for the period of 30 days following the effective date of termination or cancellation of any
                 Liability Coverage, herein called the Automatic Extended Reporting Period, for Claims made against
                 persons or entities who at the effective date of termination or cancellation of any Liability Coverage were
                 Insureds, but only for Wrongful Acts occurring wholly prior to the effective date of termination or
                 cancellation of any Liability Coverage and which otherwise would be covered by such Liability
                 Coverage. This Automatic Extended Reporting Period will be deemed a part of, and not in addition to,
                 any Extended Reporting Period purchased by the Named Insured as described below.

                 The Automatic Extended Reporting Period will not provide a new, additional, or renewed limit of liability.
                 The limit of liability applicable to all Claims made during such Automatic Extended Reporting Period will
                 be only the remaining portion of the applicable limit of liability on the effective date of termination or
                 cancellation of any Liability Coverage.

        2.       Extended Reporting Period

                 At any time prior to or within 60 days after the effective date of termination or cancellation of any Liability
                 Coverage for any reason other than nonpayment of premium, the Named Insured may give the
                 Company written notice that it desires to purchase an Extended Reporting Period offered by the
                 Company. Such offering will include a period of 36 months for all Liability Coverages that are part of this
                 Liability Policy, following the effective date of termination or cancellation of any Liability Coverage,
                 regarding Claims made during such Extended Reporting Period against persons or entities who at or
                 prior to the effective date of termination or cancellation of any Liability Coverage are Insureds, but only
                 for Wrongful Acts occurring wholly prior to the effective date of termination or cancellation of any
                 Liability Coverage and which would otherwise be covered by such Liability Coverage, subject to the
                 following provisions:

                 a.      such Extended Reporting Period will not provide a new, additional, or renewed limit(s) of liability;
                         and

                 b.      the Company’s maximum limit of liability for all Claims made during such Extended Reporting
                         Period will be only the remaining portion of the applicable limit of liability set forth in the
                         Declarations as of the effective date of termination or cancellation of any Liability Coverage.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
LIA-17002 Ed. 09-12                                                                                                  Page 1 of 2
© 2012 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 56 of 144 PageID: 56
        The premium due for the Extended Reporting Period will equal the percentage set forth in ITEM 8 of the
        Declarations of the annualized premium of the applicable Liability Coverage, including the fully annualized
        amount of any additional premiums charged by the Company during the Policy Year prior to such termination or
        cancellation. The entire premium for the Extended Reporting Period will be deemed to have been fully earned at
        the commencement of such Extended Reporting Period.

        The right to elect the Extended Reporting Period will terminate unless written notice of such election, together with
        payment of the additional premium due, is received by the Company within 60 days of the effective date of
        termination or cancellation of any Liability Coverage.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.


LIA-17002 Ed. 09-12                                                                                                Page 2 of 2
© 2012 The Travelers Indemnity Company. All rights reserved.
         Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 57 of 144 PageID: 57




                                                   PRIVATE COMPANY DIRECTORS AND OFFICERS LIABILITY



       THIS IS A CLAIMS-MADE COVERAGE WITH DEFENSE EXPENSES INCLUDED IN THE LIMIT OF LIABILITY.
                                  PLEASE READ THE POLICY CAREFULLY.


I.        INSURING AGREEMENTS
The Company will pay on behalf of:

          A.     the Insured Persons, Loss for Wrongful Acts, except for Loss which the Insured Organization pays
                 to or on behalf of the Insured Persons as indemnification;

          B.     the Insured Organization, Loss for Wrongful Acts which the Insured Organization pays to or on
                 behalf of the Insured Persons as indemnification; and

          C.         the Insured Organization, Loss for Wrongful Acts,
resulting from any Claim first made during the Policy Period, or if exercised, during the Extended Reporting Period or
Run-Off Extended Reporting Period.
The Company will also pay on behalf of the Insured Organization, Investigation Expense resulting from any Security
Holder Derivative Demand first made during the Policy Period, or if exercised, during the Extended Reporting Period or
Run-Off Extended Reporting Period, against an Insured Organization for Wrongful Acts. The Company’s maximum
limit of liability for all Investigation Expense will be the Investigation Expense Limit of Liability set forth in ITEM 5 of the
Declarations for this Liability Coverage.


II.       SUPPLEMENTAL PERSONAL INDEMNIFICATION
If ITEM 5 of the Declarations indicates that coverage for Supplemental Personal Indemnification Coverage has been
purchased, and if the Liability Coverage Limit of Liability under this Liability Coverage or a Liability Coverage
Shared Limit of Liability, if applicable, has been exhausted, the Company will provide the Insured Persons with an
additional Supplemental Personal Indemnification Limit of Liability under Insuring Agreement A. Such Supplemental
Personal Indemnification Limit of Liability will not exceed the amount set forth in ITEM 5 of the Declarations, which
amount is in addition to and not part of the Liability Coverage Limit of Liability or Liability Coverage Shared Limit of
Liability, if applicable. This Supplemental Personal Indemnification Limit of Liability applies solely to Loss resulting from
any Claim, other than a Claim for an employment-related Wrongful Act, against an Insured Person to which Insuring
Agreement A. is applicable.


III.      DEFINITIONS
Wherever appearing in this Liability Coverage, the following words and phrases appearing in bold type will have the
meanings set forth in this Section III. DEFINITIONS:

          A.     Claim means:
                 1.     a written demand, other than a Security Holder Derivative Demand, for monetary damages or
                        non-monetary relief;
                 2.     a civil proceeding commenced by service of a complaint or similar pleading;
                 3.     a criminal proceeding commenced by filing of charges;
                 4.     a formal administrative or regulatory proceeding, commenced by a filing of charges, formal
                        investigative order, service of summons, or similar document;
                 5.     an arbitration, mediation or similar alternative dispute resolution proceeding if the Insured is
                        obligated to participate in such proceeding or if the Insured agrees to participate in such
                        proceeding, with the Company’s written consent, such consent not to be unreasonably withheld;

PDO-3001 Ed. 01-09 Printed in U.S.A.                                                                              Page 1 of 8
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 58 of 144 PageID: 58

                6.       a Security Holder Derivative Demand solely with respect to Investigation Expenses and
                         subject to the Investigation Expense Limit of Liability set forth in ITEM 5 of the Declarations;
                7.       the service of a subpoena on an Insured Person identified by name if served upon such person
                         pursuant to a formal administrative or regulatory proceeding, or

                8.       a written request to toll or waive a statute of limitations relating to a potential civil or administrative
                         proceeding;
                against an Insured for a Wrongful Act, provided that Claim does not include any labor or grievance
                arbitration or other proceeding pursuant to a collective bargaining agreement.

                A Claim is deemed to be made on the earliest date that any Executive Officer first receives written
                notice of such Claim. However, if any Insured Person who is not an Executive Officer first receives
                written notice of a Claim during the Policy Period, but no Executive Officer receives written notice of
                such Claim until after the Policy Period has expired, then such Claim will be deemed to have been
                made on the date such Insured Person first received written notice of the Claim.

        B.      Executive Officer means the chairperson, chief executive officer, president, chief financial officer, in-
                house general counsel, or LLC Manager of the Insured Organization or a functional equivalent thereof.

        C.      Insured means the Insured Persons and the Insured Organization.

        D.      Insured Organization means the Named Insured, any Subsidiary, and any such entity as a debtor in
                possession, as such term is used in Chapter 11 of the United States of America Bankruptcy Code, as
                amended, or the equivalent of a debtor in possession under any applicable foreign law.

        E.      Insured Person means any natural person who was, is or becomes a duly elected or appointed member
                of the board of directors, officer, or a functional equivalent to a member of the board of directors or officer
                of the Insured Organization in the event the Insured Organization is incorporated or domiciled outside
                the United States, member of the board of managers, Executive Officer, employee, or member of a
                management committee or an advisory committee of the Insured Organization.

                In the event of the death, incapacity or bankruptcy of an Insured Person, any Claim against the estate,
                heirs, legal representatives or assigns of such Insured Person for a Wrongful Act of such Insured
                Person will be deemed to be a Claim against such Insured Person.

        F.      Investigation Expense means reasonable and necessary fees, costs and expenses incurred by the
                Insured Organization, including its board of directors, board of managers or any duly constituted
                committee thereof, in connection with any investigation or evaluation by the Insured Organization of any
                Security Holder Derivative Demand.

        G.      Loss means Defense Expenses and money which an Insured is legally obligated to pay as a result of a
                Claim, including settlements, judgments, back and front pay, compensatory damages, punitive or
                exemplary damages or the multiple portion of any multiplied damage award if insurable under the
                applicable law most favorable to the insurability of punitive, exemplary, or multiplied damages,
                prejudgment and postjudgment interest, and legal fees and expenses awarded pursuant to a court order
                or judgment. Loss does not include:
                1.      civil or criminal fines, sanctions, liquidated damages other than liquidated damages awarded
                        under the Age Discrimination in Employment Act or the Equal Pay Act, payroll or other taxes, or
                        damages, penalties or types of relief deemed uninsurable under applicable law; or
                2.      any amount allocated to non-covered loss pursuant to Section III. CONDITIONS. P.
                        ALLOCATION of the Liability Coverage Terms and Conditions.

        H.      Outside Entity means a corporation or organization:
                1.     other than the Insured Organization, which is exempt from federal income tax as an entity
                       described in Section 501(c)(3), 501(c)(4), or 501(c)(10) of the Internal Revenue Code of 1986, as
                       amended; or
                2.     specifically scheduled as an Outside Entity by endorsement to this Liability Policy.


PDO-3001 Ed. 01-09 Printed in U.S.A.                                                                                   Page 2 of 8
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 59 of 144 PageID: 59

        I.      Outside Position means service by an Insured Person as a member of the board of directors, officer,
                member of the board of trustees, member of the board of managers, or a functional equivalent thereof
                with an Outside Entity, but only during such time that such service is with the knowledge, consent, and
                at the specific request of the Insured Organization.

        J.      Security Holder Derivative Claim means any Claim brought on behalf of, or in the name or right of, the
                Insured Organization by one or more security holders of the Insured Organization in their capacity(ies)
                as such, but only if such Claim is brought and maintained without the assistance, participation or
                solicitation of any member of the board of directors, officer, member of the board of managers, or a
                functional equivalent thereof.

        K.      Security Holder Derivative Demand means a written demand by one or more security holders of the
                Insured Organization in their capacity(ies) as such to bring a civil proceeding in a court of law on behalf
                of, or in the name or right of, the Insured Organization against any Insured Person for a Wrongful Act
                by an Insured Person, but only if such demand is asserted without the assistance, participation or
                solicitation of any member of the board of directors, officer, member of the board of managers, or a
                functional equivalent thereof.

        L.      Subsidiary means:
                1.     any corporation, partnership, limited liability company or other entity organized under the laws of
                       any jurisdiction in which, on or before the Inception Date set forth in ITEM 2 of the Declarations,
                       the Named Insured owns, directly or indirectly, more than 50% of the outstanding securities or
                       voting rights representing the present right to elect, appoint or exercise a majority control over
                       such entity’s board of directors, board of trustees, board of managers, natural person general
                       partners, or functional equivalent;
                2.     any non-profit entity over which, on or before the Inception Date set forth in ITEM 2 of the
                       Declarations, the Named Insured has the ability to exercise managerial control;
                3.     any entity operated as a joint venture, in which, on or before the Inception Date set forth in ITEM
                       2 of the Declarations, the Named Insured owns, directly or indirectly, exactly 50% of the issued
                       and outstanding voting stock and whose management and operation the Insured Organization
                       solely controls, pursuant to a written agreement with the owner(s) of the remaining issued and
                       outstanding voting stock; or
                4.     subject to the provisions set forth in Section III. CONDITIONS L. ACQUISITIONS of the Liability
                       Coverage Terms and Conditions, any entity that the Insured Organization acquires or forms
                       during the Policy Period in which the Named Insured owns, directly or indirectly, more than
                       50% of the outstanding securities or voting rights representing the present right to elect, appoint
                       or exercise a majority control over such entity’s board of directors, board of trustees, board of
                       managers, natural person general partners, or functional equivalent, or, in the case of any non-
                       profit entity that does not issue securities, over which the Named Insured has the ability to
                       exercise managerial control.

        M.      Wrongful Act means:
                1.    any actual or alleged act, error, omission, misstatement, misleading statement or breach of duty
                      or neglect by, or any matter asserted against, an Insured Person in his or her capacity as such;
                2.    any actual or alleged act, error, omission, misstatement, misleading statement or breach of duty
                      or neglect by, or any matter asserted against, an Insured Person in his or her Outside Position;
                3.    any actual or alleged act, error, omission, misstatement, misleading statement or breach of duty
                      or neglect by, or any matter asserted against, the Insured Organization; or
                4.    any matter asserted against an Insured Person solely by reason of his or her status as such.

                All Related Wrongful Acts are a single Wrongful Act for purposes of this Liability Coverage, and all
                Related Wrongful Acts will be deemed to have occurred at the time the first of such Related Wrongful
                Acts occurred whether prior to or during the Policy Period.




PDO-3001 Ed. 01-09 Printed in U.S.A.                                                                           Page 3 of 8
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 60 of 144 PageID: 60

IV.     EXCLUSIONS

        A.      EXCLUSIONS APPLICABLE TO ALL LOSS
                1.   The Company will not be liable for Loss for any Claim for any damage to, destruction of, loss of,
                     or loss of use of any tangible property including damage to, destruction of, loss of, or loss of use
                     of tangible property that results from inadequate or insufficient protection from soil or ground
                     water movement, soil subsidence, mold, toxic mold, spores, mildew, fungus, or wet or dry rot.
                2.   The Company will not be liable for Loss for any Claim for any bodily injury, sickness, disease,
                     death, loss of consortium, emotional distress, mental anguish, humiliation, loss of reputation,
                     libel, slander, oral or written publication of defamatory or disparaging material, or invasion of
                     privacy; provided that this exclusion will not apply to:
                     a.        any Claim for emotional distress, mental anguish, or humiliation with respect to any
                               employment related Wrongful Act; or
                     b.        any Security Holder Derivative Claim.
                3.   The Company will not be liable for Loss for any Claim:
                     a.        based upon or arising out of the actual, alleged or threatened discharge, dispersal,
                               seepage, migration, release or escape of any Pollutant;
                     b.        based upon or arising out of any request, demand, order, or statutory or regulatory
                               requirement that any Insured or others test for, monitor, clean up, remove, contain, treat,
                               detoxify or neutralize, or in any way respond to, or assess the effects of, any Pollutant;
                               or
                     c.        brought by or on behalf of any governmental authority because of testing for, monitoring,
                               cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way
                               responding to, or assessing the effects of, any Pollutant,
                     provided this exclusion does not apply to any Security Holder Derivative Claim.

                4.       The Company will not be liable for Loss for any Claim based upon or arising out of any fact,
                         circumstance, situation, event, or Wrongful Act underlying or alleged in any prior or pending
                         civil, criminal, administrative or regulatory proceeding, including audits initiated by the Office of
                         Federal Contract Compliance Programs, against any Insured as of or prior to the applicable Prior
                         and Pending Proceeding Date set forth in ITEM 5 of the Declarations for this Liability Coverage.
                5.       The Company will not be liable for Loss for any Claim for any fact, circumstance, situation, or
                         event that is or reasonably would be regarded as the basis for a claim about which any
                         Executive Officer had knowledge prior to the applicable Continuity Date set forth in ITEM 5 of
                         the Declarations for this Liability Coverage.
                6.       The Company will not be liable for Loss for any Claim based upon or arising out of, any fact,
                         circumstance, situation, event, or Wrongful Act which, before the Inception Date set forth in
                         ITEM 2 of the Declarations, was the subject of any notice of claim or potential claim given by or
                         on behalf of any Insured under any policy of insurance of which this Liability Coverage is a
                         direct renewal or replacement or which it succeeds in time.
                7.       The Company will not be liable for Loss for any Claim for any violation of responsibilities, duties
                         or obligations under any law concerning Social Security, unemployment insurance, workers'
                         compensation, disability insurance, or any similar or related federal, state or local law or
                         regulation or for any violation of the Worker Adjustment and Retraining Notification Act (WARN),
                         Occupational Safety and Health Act (OSHA), Consolidated Omnibus Budget Reconciliation Act of
                         1985 (COBRA), the National Labor Relations Act (NLRA), Fair Labor Standards Act (FLSA)
                         (except the Equal Pay Act), or amendments thereto or regulations promulgated thereunder, or
                         any similar or related federal, state or local law or regulation.
                8.       The Company will not be liable for Loss for any Claim for any violation of responsibilities, duties
                         or obligations under the Employee Retirement Income Security Act of 1974 (ERISA), including




PDO-3001 Ed. 01-09 Printed in U.S.A.                                                                           Page 4 of 8
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 61 of 144 PageID: 61
                         amendments thereto and regulations promulgated thereunder, or any similar or related federal,
                         state or local law or regulation; or for an Insured’s failure or refusal to establish, contribute to,
                         pay for, insure, maintain, provide benefits pursuant to, or enroll or maintain the enrollment of an
                         employee or dependent in, any employee benefit plan, fund or program, including contracts or
                         agreements which are not subject to the provisions of ERISA.
                9.       The Company will not be liable for Loss for any Claim by or on behalf of, or in the name or right
                         of, any Insured; provided that this exclusion will not apply to:
                         a.       any Security Holder Derivative Claim or any Security Holder Derivative Demand;
                         b.       any Claim in the form of a crossclaim, third party claim or other claim for contribution or
                                  indemnity by an Insured Person and which is part of or results directly from a Claim
                                  which is not otherwise excluded by the terms of this Liability Coverage;
                         c.       any Claim brought by a receiver, liquidator, bankruptcy trustee or similar official of the
                                  Insured Organization;
                         d.       any Claim brought or maintained by a natural person who was a member of the board of
                                  directors, officer, member of the board of trustees, member of the board of managers, or
                                  a functional equivalent thereof, but who has not served in such capacity for at least four
                                  (4) years preceding the date the Claim is first made; and who brings and maintains the
                                  Claim without the solicitation, assistance or participation of any current member of the
                                  board of directors, officer, member of the board of trustees, board of managers, or a
                                  functional equivalent thereof or anyone who has served in such capacity during the four
                                  (4) year period immediately preceding the date the Claim is first made;
                         e.       any Claim for an employment related Wrongful Act brought by an employee; or
                         f.       any Claim brought by an employee for a Wrongful Act in connection with an offer,
                                  purchase or sale of securities if:
                                  i.       the employee brings the Claim solely in his or her capacity as a security holder
                                           of the Insured Organization without the solicitation, assistance or participation
                                           of any current member of the board of directors, officer, member of the board of
                                           trustees, board of managers, or a functional equivalent thereof or anyone who
                                           has served in such capacity during the four (4) year period immediately
                                           preceding the date the Claim is first made; and
                                  ii.      the employee is not a member of the board of directors, officer, member of the
                                           board of trustees, board of managers, or a functional equivalent thereof and has
                                           not served in such capacity during the four (4) year period immediately preceding
                                           the date the Claim is first made.
                10.      The Company will not be liable for Loss for any Claim by or on behalf of, or in the name or right
                         of, any Outside Entity against an Insured Person for a Wrongful Act in his or her Outside
                         Position with respect to such Outside Entity; provided that this exclusion will not apply to any
                         Claim brought derivatively by a security holder of such Outside Entity in his or her capacity as
                         such.
                11.      The Company will not be liable for Loss for any Claim based upon or arising out of:
                         a.       the public offer, sale, solicitation or distribution of securities issued by the Insured
                                  Organization; or
                         b.       the violation of any federal, state, local or provincial statute relating to securities,
                                  including the Securities Act of 1933 and the Securities and Exchange Act of 1934, or any
                                  rules or regulations promulgated thereunder.
                         provided that this exclusion will not apply to any offer, purchase or sale of securities, whether
                         debt or equity, in a transaction that is exempt from registration under the Securities Act of 1933
                         (an “Exempt Transaction”).
                         In addition, if at least thirty (30) days prior to an offering of securities of the Insured
                         Organization, other than pursuant to an Exempt Transaction, the Company receives notice of
                         the proposed transaction and any additional information requested by the Company, the Insured
                         Organization may request a proposal for coverage subject to any additional terms and
                         conditions, and payment of any additional premium, described in such proposal.
                12.      The Company will not be liable for Loss for any Claim based upon or arising out of any
                         Wrongful Act by an entity that is, or was a Subsidiary, or any Insured Person of such entity,
                         occurring at any time during which such entity was not a Subsidiary.

PDO-3001 Ed. 01-09 Printed in U.S.A.                                                                              Page 5 of 8
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 62 of 144 PageID: 62

                13.      The Company will not be liable for Loss for any Claim, with respect to Insuring Agreement C.
                         only:
                         a.    for any plagiarism;
                         b.    for any misappropriation, infringement or violation of copyright, patent, trademark, service
                               mark, trade name, trade secret or any other intellectual property rights;
                         c.    based upon or arising out of any malfunction of any product or failure of any product to
                               perform in any manner as a result of any defect, deficiency, inadequacy or dangerous
                               condition in such product or in its design or manufacture;
                         d.    based upon or arising out of any employment related Wrongful Act; or
                         e.    for any liability of the Insured Organization under any express contract or agreement.
                               For the purposes of this exclusion, an express contract or agreement is an actual
                               agreement among the contracting parties, the terms of which are openly stated in distinct
                               or explicit language, either orally or in writing, at the time of its making.

        B.      EXCLUSIONS APPLICABLE TO LOSS, OTHER THAN DEFENSE EXPENSES
                1.   The Company will not be liable for Loss, other than Defense Expenses, for any Claim based
                     upon or arising out of any Insured:
                     a.       committing any intentionally dishonest or fraudulent act or omission;
                     b.       committing any willful violation of any statute, rule or law; or
                     c.       gaining any profit, remuneration or advantage to which such Insured was not legally
                              entitled;
                     provided that this exclusion will not apply unless a final adjudication establishes that such
                     Insured committed such intentionally dishonest or fraudulent act or omission, or willful violation of
                     any statute, rule or law, or gained such profit, remuneration or advantage to which such Insured
                     was not legally entitled.
                2.   The Company will not be liable for Loss, other than Defense Expenses, for any Claim seeking
                     costs and expenses incurred or to be incurred to comply with an order, judgment or award of
                     injunctive or other equitable relief of any kind, or that portion of a settlement encompassing
                     injunctive or other equitable relief, including actual or anticipated costs and expenses associated
                     with or arising from an Insured’s obligation to provide reasonable accommodation under, or
                     otherwise comply with, the Americans With Disabilities Act or the Rehabilitation Act of 1973,
                     including amendments thereto and regulations thereunder, or any related or similar federal, state
                     or local law or regulation.


V.      SEVERABILITY OF EXCLUSIONS
No conduct of any Insured Person will be imputed to any other Insured Person to determine the application of any of
the exclusions set forth in Section IV. EXCLUSIONS above. Solely with respect to exclusion B.1. set forth above, no
conduct of any Insured will be imputed to any other Insured to determine if coverage is available.


VI.     CONDITIONS

        A.      RETENTION

                This Section VI. CONDITIONS A. RETENTION will supplement, and not replace, Section III.
                CONDITIONS B. RETENTION of the Liability Coverage Terms and Conditions.

                No retention will apply to Defense Expenses resulting from any Claim, other than a Claim for an
                employment related Wrongful Act, and the Company will reimburse the Insured Organization for any
                such retention paid by the Insured Organization in connection with any such Claim, if:
                1.      with respect to such Claim, there is a final adjudication of no liability obtained prior to or during
                        trial, in favor of all Insureds, by reason of a motion to dismiss or a motion for summary judgment
                        or any similar motion or process, after exhaustion of all appeals, or a final judgment of no liability
                        obtained after trial, in favor of all Insureds, after exhaustion of all appeals; or



PDO-3001 Ed. 01-09 Printed in U.S.A.                                                                             Page 6 of 8
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 63 of 144 PageID: 63

                2.       such Claim is dismissed or there is a stipulation to dismiss such Claim with prejudice and without
                         the payment of any monetary consideration by the Insureds.

                In no event will a settlement of a Claim be considered a final adjudication of no liability for purposes of
                this subsection.

                As a condition of any reimbursement of the retention as set forth above, the Company may require a
                written undertaking on terms and conditions satisfactory to the Company guaranteeing the repayment of
                such amounts in the event that such Claim is reinstituted after payment by the Company.

        B.      SETTLEMENT

                The Company may, with the written consent of the Insured, make such settlement or compromise of any
                Claim as the Company deems expedient. In the event that the Company recommends an offer of
                settlement (a “Settlement Offer”) of any Claim which is acceptable to the claimant(s), and if the Insured
                will refuse to consent to such Settlement Offer, the Insured will be solely responsible for thirty percent
                (30%) of all Defense Expenses incurred or paid by the Insured after the date the Insured refused to
                consent to the Settlement Offer, and the Insured will also be responsible for thirty percent (30%) of all
                Loss, other than Defense Expenses, in excess of the Settlement Offer, provided that the Company’s
                liability under this Liability Coverage for such Claim does not exceed the remaining applicable limit of
                liability.

        C.      PRESUMPTION OF INDEMNIFICATION

                Regardless of whether Loss resulting from any Claim against Insured Persons is actually indemnified,
                Insuring Agreement B. and the Retention set forth in the Declarations will apply to any Loss as to which
                indemnification by the Insured Organization or any Outside Entity is legally permissible, whether or not
                actual indemnification is made, unless such indemnification is not made by the Insured Organization or
                such Outside Entity solely by reason of its Financial Insolvency.

                The certificate of incorporation, charter, articles of association or other organizational documents of the
                Insured Organization and each Outside Entity, including by-laws and resolutions, will be deemed to
                have been adopted or amended to provide indemnification to the Insured Persons to the fullest extent
                permitted by law.

        D.      OTHER INSURANCE AND INDEMNIFICATION

                This Liability Coverage will apply only as excess insurance over, and will not contribute with: (1) any
                other valid and collectible insurance available to any Insured, including any insurance under which there
                is a duty to defend, unless such insurance is written specifically excess of this Liability Coverage by
                reference in such other policy to the Policy Number of this Liability Policy; or (2) indemnification to which
                an Insured Person is entitled from any Outside Entity other than the Insured Organization. This
                Liability Coverage will not be subject to the terms of any other insurance.

        E.      OUTSIDE POSITIONS – LIMIT OF LIABILITY

                If any Claim against the Insureds gives rise to an obligation both under this Liability Coverage and
                under any other coverage or policy of insurance issued by the Company or any of its affiliates to any
                Outside Entity, the Company’s maximum aggregate limit of liability under all such policies for all Loss,
                including Defense Expenses, for such Claim will not exceed the largest single available limit of liability
                under any such coverage.

        F.      ORDER OF PAYMENTS

                If Loss, other than Defense Expenses, from any Claim exceeds the remaining applicable limit of liability
                as set forth in ITEM 5 of the Declarations:
                1.       the Company will first pay Loss for such Claim to which Insuring Agreement A. applies; then
                2.       to the extent that any amount of the applicable limit of liability will remain available, the Company
                         will pay Loss for such Claim to which Insuring Agreements B. and C. apply.



PDO-3001 Ed. 01-09 Printed in U.S.A.                                                                             Page 7 of 8
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 64 of 144 PageID: 64
                Upon written request of the Insured Organization by and through any Executive Officer, the Company
                will either pay or withhold payment of Loss from such Claim under Insuring Agreements B. and C., as
                applicable. In the event of a written request to withhold payment, the Company will make any future
                payment only for Loss from any such Claim to which Insuring Agreement A. applies, unless otherwise so
                instructed upon written request by and through an Executive Officer of the Insured Organization.




PDO-3001 Ed. 01-09 Printed in U.S.A.                                                                     Page 8 of 8
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 65 of 144 PageID: 65

                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        AMEND DEFINITION OF INSURED PERSONS TO INCLUDE ADVISORY BOARD MEMBERS
                                     ENDORSEMENT

This endorsement modifies the following:

Private Company Directors and Officers Liability


It is agreed that:

The following is added to section III. DEFINTIONS, E. Insured Person of the Liability Coverage:

Insured Person also means any natural person who was, is, or becomes a duly elected or appointed member of an
advisory board of the Insured Organization.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.
Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043

PDO-7061 Ed. 01-09 Printed in U.S.A.                                                                         Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 66 of 144 PageID: 66




                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


         DELETE COVERAGE FOR EMPLOYMENT RELATED WRONGFUL ACTS ENDORSEMENT

This endorsement modifies the following:

Private Company Directors and Officers Liability


It is agreed that:

1.      The following replaces section III. DEFINITIONS, G. Loss, 1. of the Liability Coverage:

        [ Loss does not include:]

        civil or criminal fines, sanctions, liquidated damages, payroll or other taxes, or damages, penalties or types of
        relief deemed uninsurable under applicable law; or

2.      The following replaces section IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS, 4. of the
        Liability Coverage:

        The Company will not be liable for Loss for any Claim based on or arising out of any fact, circumstance, situation,
        event, or Wrongful Act underlying or alleged in any prior or pending civil, criminal, administrative or regulatory
        proceeding against any Insured as of or prior to the applicable Prior and Pending Proceeding Date set forth in
        ITEM 5 of the Declarations for this Liability Coverage.

3.      The following replaces section IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS, 7. of the
        Liability Coverage:

        The Company will not be liable for Loss for any Claim for any violation of responsibilities, duties or obligations
        under any law concerning Social Security, unemployment insurance, workers’ compensation, disability insurance,
        or any similar or related federal, state or local law or regulation or for any violation of the Worker Adjustment and
        Retraining Notification Act (WARN), Occupational Safety and Health Act (OSHA), Consolidated Omnibus Budget
        Reconciliation Act of 1985 (COBRA), the National Labor Relations Act (NLRA), Fair Labor Standards Act (FLSA),
        or amendments thereto or regulations promulgated thereunder, or any similar or related federal, state or local law
        or regulation.

4.      Section IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS, 2., a., 9., e.. and 13., d. of the
        Liability Coverage are deleted.

5.      The following replaces section VI. CONDITIONS, A. RETENTION of the Liability Coverage:

        This section VI. CONDITIONS, A. RETENTION will supplement, and not replace section III. CONDITIONS, B.
        RETENTION of the Liability Coverage Terms and Conditions.

        No retention will apply to Defense Expenses resulting from any Claim and the Company will reimburse the
        Insured Organization for any such retention paid by the Insured Organization in connection with any such
        Claim, if:
        1.      with respect to such Claim, there is a final judgment of no liability obtained prior to or during trial, in favor
                of all Insureds, by reason of a motion to dismiss or a motion for summary judgment or any similar motion
                or process, after exhaustion of all appeals, or a final judgment of no liability obtained after trial, in favor of
                all Insureds, after exhaustion of all appeals; or
        2.      such Claim is dismissed or there is a stipulation to dismiss such Claim with prejudice and without the
                payment of any monetary consideration by the Insureds.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043

PDO-7025 Ed. 11-09 Printed in U.S.A.                                                                             Page 1 of 2
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 67 of 144 PageID: 67



        In no event will a settlement of a Claim be considered a final judgment of no liability for purposes of this
        subsection.

        As a condition of any reimbursement of the retention as set forth above, the Company may require a written
        undertaking on terms and conditions satisfactory to the Company guaranteeing the repayment of such amounts in
        the event that such Claim is reinstituted after payment by the Company.

6.      The following is added to section IV. EXCLUSIONS, A. EXCLUSION APPLICABLE TO ALL LOSS of the
        Liability Coverage:

        The Company will not be liable for Loss for any Claim based on or arising out of any employment related
        Wrongful Act .




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.




PDO-7025 Ed. 11-09 Printed in U.S.A.                                                                         Page 2 of 2
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 68 of 144 PageID: 68

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                               EXPRESS CONTRACT EXCLUSION ENDORSEMENT

This endorsement changes the following:

Private Company Directors and Officers Liability

It is agreed that:

The following replaces section IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS, 13., e.:

13.     The Company will not be liable for Loss for any Claim, with respect to Insuring Agreement C. only:

        e.       for any liability of the Insured Organization under any express contract or agreement, except to the
                 extent that the Insured Organization would have been liable in the absence of such express contract or
                 agreement. For the purposes of this exclusion, an express contract or agreement is an actual agreement
                 among the contracting parties, the terms of which are openly stated in distinct or explicit language, either
                 orally or in writing, at the time of its making.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.



Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043

PDO-19009 Ed. 06-12                                                                                          Page 1 of 1
© 2012 The Travelers Indemnity Company. All rights reserved.
        Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 69 of 144 PageID: 69

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     AMEND SECTION IV. EXCLUSIONS, B. 1. - FINAL NON-APPEALABLE ADJUDICATION IN ANY
     PROCEEDING OTHER THAN A PROCEEDING INITIATED BY THE COMPANY ENDORSEMENT

This endorsement changes the following:

Private Company Directors and Officers Liability


It is agreed that:

The following replaces section IV. EXCLUSIONS, B. EXCLUSIONS APPLICABLE TO LOSS, OTHER THAN DEFENSE
EXPENSES, 1., of the Liability Coverage:

1.      The Company will not be liable for Loss, other than Defense Expenses, for any Claim based upon or arising out
        of any Insured:

        a.       committing any intentionally dishonest or fraudulent act or omission;

        b.       committing any willful violation of any statute, rule, law; or

        c.       gaining any profit, remuneration or financial advantage to which such Insured was not legally entitled;

        provided that this exclusion will not apply unless a final non-appealable adjudication in any proceeding other than
        a proceeding initiated by the Company establishes that such Insured committed such intentionally dishonest or
        fraudulent act or omission, willful violation of any statute, rule or law, or gained such profit, remuneration or
        advantage to which such Insured was not legally entitled.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations of the
above- mentioned policy, except as expressly stated herein. This endorsement is part of such policy and incorporated therein.
Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
PDO-19032 Ed. 11-12                                                                                                      Page 1 of 1
© 2012 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 70 of 144 PageID: 70
                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  AMEND DEFINITION OF OUTSIDE ENTITY TO INCLUDE ANY NON-PROFIT OR SPECIFIED OUTSIDE
                                ENTITY ENDORSEMENT

This endorsement changes the following:

Private Company Directors and Officers Liability

It is agreed that:

The following replaces section III. DEFINITIONS, H. Outside Entity:

H.      Outside Entity means any corporation or organization:

        1.       other than the Insured Organization, that is a non-profit entity; or

        2.       any Specified Outside Entity as set forth in the Specified Outside Entity schedule below.

        Specified Outside Entity




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions, or
limitations of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number:       106639043

PDO-7064 Rev. 10-13                                                                                          Page 1 of 1
© 2013 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 71 of 144 PageID: 71

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


       AMEND PRODUCT EXCLUSION ENDORSEMENT – SECURITY HOLDER CLAIM CARVEBACK

This endorsement changes the following:

Private Company Directors and Officers Liability


It is agreed that:

The following replaces section 13., c. of IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS:

        13.      The Company will not be liable for Loss for any Claim, with respect to Insuring Agreement C only:

                 c.      based upon or arising out of any malfunction of any product or failure of any product to perform in
                         any manner as a result of any defect, deficiency, inadequacy, or dangerous condition in such
                         product or in its design or manufacture; provided that this exclusion will not apply to any Claim
                         brought by one or more security holders of the Insured Organization in their capacity as such;




Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, exclusions, or
limitations of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
PDO-19052 Ed. 03-14                                                                                              Page 1 of 1
© 2014 The Travelers Indemnity Company. All rights reserved.
        Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 72 of 144 PageID: 72

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


       AMEND INSURED VERSUS INSURED AND OUTSIDE ENTITY EXCLUSIONS ENDORSEMENT –
       WHISTLEBLOWER ACTIVITY CLARIFICATION; CARVEBACKS FOR CREDITOR COMMITTEES,
     FORMER DIRECTORS AND EMPLOYEES, AND CLAIMS BROUGHT OUTSIDE THE UNITED STATES

This endorsement changes the following:

Private Company Directors and Officers Liability


It is agreed that:

1.      The following is added to section III. DEFINITIONS:
        Whistleblower Activity means activity protected under any whistleblower protection provision of any applicable
        federal, state, local or foreign securities law or regulation that affords protection to a natural person, other than the
        filing of a proceeding, causing a proceeding to be filed, or any other activity that is engaged in on a voluntary
        basis.
2.      The following replaces section 9. of IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS:

        9.       The Company will not be liable for Loss for any Claim by or on behalf of, or in the name or right of, any
                 Insured; provided that this exclusion will not apply to:

                 a.       any Security Holder Derivative Claim or any Security Holder Derivative Demand; provided
                          that if any Insured Person engages in any Whistleblower Activity, such activity alone will not
                          be considered to be brought, maintained or asserted with the solicitation, assistance or
                          participation of any member of the board of directors, officer, member of the board of trustees,
                          member of the board of managers, or a functional equivalent thereof;

                 b.       any Claim in the form of a crossclaim, third party claim or other claim for contribution or indemnity
                          by an Insured Person and which is part of or results directly from a Claim which is not otherwise
                          excluded by the terms of this Liability Coverage;

                 c.       any Claim brought by a receiver, liquidator, bankruptcy trustee, member of a creditors’
                          committee, or similar official of the Insured Organization;

                 d.      any Claim brought or maintained by a natural person who was a member of the board of
                         directors, officer, member of the board of trustees, member of the board of managers, or a
                         functional equivalent thereof, but who has not served in such a capacity for at least the number of
                         years set forth in the Specified Number of Years of Director, Officer or Trustee Service schedule
                         below, preceding the date the Claim is first made; and who brings and maintains the Claim
                         without the solicitation, assistance or participation of any current member of the board of
                         directors, officer, member of the board of trustees, board of managers, or a functional equivalent
                         thereof or anyone who has served in such a capacity during the period of years set forth in the
                         Specified Number of Years of Director, Officer or Trustee Service schedule below, immediately
                         preceding the date the Claim is first made;
                 e.      any Claim for an employment related Wrongful Act brought by an employee;

                 f.      any Claim brought by an employee for a Wrongful Act in connection with an offer, purchase or
                         sale of securities if:

                         i.       the employee brings the Claim solely in his or her capacity as a security holder of the
                                  Insured Organization without the solicitation, assistance or participation of any current
Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
PDO-19053 Ed. 03-14                                                                                                  Page 1 of 2
© 2014 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 73 of 144 PageID: 73
                                  member of the board of directors, officer, member of the board of trustees, board of
                                  managers, or a functional equivalent thereof or anyone who has served in such capacity
                                  during the period of years set forth in the Specified Number of Years of Employed
                                  Service schedule below, immediately preceding the date the Claim is first made; and

                         ii.      the employee is not a member of the board of directors, officer, member of the board of
                                  trustees, board of managers, or a functional equivalent thereof and has not served in
                                  such capacity during the period of years set forth in the Specified Number of Years of
                                  Employed Service schedule below, immediately preceding the date the Claim is first
                                  made;

                 g.      any Claim brought or maintained by any Insured Person, if such Insured Person is required to
                         bring such Claim under any applicable code, regulation or statute of any jurisdiction outside the
                         United States.

3.      The following replaces section 10. of IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS:

        10.      The Company will not be liable for Loss for any Claim by or on behalf of, or in the name or right of, any
                 Outside Entity against an Insured Person for a Wrongful Act in his or her Outside Position with
                 respect to such Outside Entity; provided that this exclusion will not apply to:

                 a.      any Claim brought derivatively by a security holder of such Outside Entity in his or her capacity
                         as such; or

                 b.      any Claim brought by a receiver, liquidator, bankruptcy trustee or similar official of the Outside
                         Entity.

Specified Number of Years of Director, Officer or Trustee Service: 3


Specified Number of Years of Employed Service: 3




Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, exclusions, or
limitations of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.
PDO-19053 Ed. 03-14                                                                                             Page 2 of 2
© 2014 The Travelers Indemnity Company. All rights reserved.
        Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 74 of 144 PageID: 74

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  AMEND LOSS DEFINITION TO INCLUDE COVERAGE CARVEBACKS FOR LIQUIDATED DAMAGES
  UNDER THE AGE DISCRIMINATION IN EMPLOYMENT, EQUAL PAY, AND FAMILY MEDICAL LEAVE
  ACTS, AND CIVIL PENALTIES UNDER THE FOREIGN CORRUPT PRACTICES ACT ENDORSEMENT

This endorsement changes the following:

Private Company Directors and Officers Liability


It is agreed that:

The following replaces section III. DEFINITIONS, G. Loss, 1.:
1. civil or criminal fines, sanctions, liquidated damages, payroll or other taxes, or damages, penalties or types of relief
   deemed uninsurable under applicable law; provided, Loss includes:
    a. liquidated damages awarded under the Age Discrimination in Employment Act, the Equal Pay Act, or the Family
       Medical Leave Act;
    b. civil penalties assessed against any Insured Person pursuant to the Foreign Corrupt Practices Act of 1977 §§ 15
       U.S.C. 78dd-2(g)(2)(B) and 78ff(c)(2)(B) and the United Kingdom Bribery Act of 2010 (Eng.) § 11(1)(a), to the
       extent that the violations of such laws are neither intentional nor willful; or




Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, exclusions, or
limitations of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company:     Travelers Casualty and Surety Company of America
Policy Number:     106639043
PDO-19018 Rev. 05-17                                                                                             Page 1 of 1
© 2017 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 75 of 144 PageID: 75




                                                                                                      FIDUCIARY LIABILITY



      THIS IS A CLAIMS MADE COVERAGE WITH DEFENSE EXPENSES INCLUDED IN THE LIMIT OF LIABILITY.
                                PLEASE READ ALL TERMS CAREFULLY.

I.       INSURING AGREEMENTS

         A.     The Company will pay on behalf of the Insured, Loss for any Claim first made during the Policy Period,
                or if exercised, during the Extended Reporting Period or Run-Off Extended Reporting Period, for a
                Wrongful Act.

         B.     The Company will pay on behalf of the Insured, Settlement Fees and Defense Expenses incurred by
                the Insured in connection with any Settlement Program Notice; provided that participation by the
                Insured in any Settlement Program commences during the Policy Period or, if exercised, during the
                Extended Reporting Period or Run-Off Extended Reporting Period.


II.      DEFINITIONS
Wherever appearing in this Liability Coverage, the following words and phrases appearing in bold type will have the
meanings set forth in this section II. DEFINITIONS:

         A.     Administration means:
                1.    giving counsel, advice, or notice to employees of the Insured Organization, participants, or
                      beneficiaries with respect to Employee Benefits;
                2.    interpreting Employee Benefits;
                3.    handling records in connection with Employee Benefits; or
                4.    effecting enrollment, termination or cancellation of employees of the Insured Organization,
                      participants, or beneficiaries under an Employee Benefits program.

         B.     Claim means:
                1.     a written demand for monetary damages or non-monetary relief;
                2.     a civil proceeding commenced by service of a complaint or similar pleading;
                3.     a criminal proceeding commenced by filing of charges;
                4.     a formal administrative or regulatory proceeding commenced by filing of a notice of charges,
                       formal investigative order, service of summons or similar document, including a fact-finding
                       investigation by the Department of Labor, the Pension Benefit Guaranty Corporation, or a similar
                       government agency that is located outside of the United States, including, in the United Kingdom,
                       the Pensions Ombudsmen appointed by the Secretary of State for Social Services or by the
                       Occupational Pensions Regulatory Authority, or any successor body thereto;
                5.     an arbitration, mediation or similar alternative dispute resolution proceeding if the Insured is
                       obligated to participate in such proceeding or if the Insured agrees to participate in such
                       proceeding, with the Company’s written consent, such consent not to be unreasonably withheld;
                       or
                6.     a written request to toll or waive a statute of limitations relating to a potential civil or administrative
                       proceeding;

                against an Insured for a Wrongful Act.

                A Claim is deemed to be made on the earliest date that any Executive Officer first receives written
                notice of such Claim. However, if any Insured Person who is not an Executive Officer first receives

FRI-3001 Ed. 01-09 Printed in U.S.A.                                                                                 Page 1 of 9
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 76 of 144 PageID: 76

                written notice of a Claim during the Policy Period, but no Executive Officer receives written notice of
                such Claim until after the Policy Period has expired, then such Claim will be deemed to have been
                made on the date such Insured Person first received written notice of the Claim.

        C.      Employee Benefits means benefits provided through an Employee Benefit Plan or a Multiemployer
                Plan, and also includes benefits provided under workers’ compensation insurance, unemployment
                insurance, Social Security, disability insurance, and the Consolidated Omnibus Budget Reconciliation Act
                of 1985 (“COBRA”) and amendments thereto.

        D.      Employee Benefit Plan means:
                1.    any Welfare Plan which was, is now, or becomes sponsored solely by the Insured Organization
                      exclusively for the benefit of employees of the Insured Organization;
                2.    any Pension Plan, including an Employee Stock Ownership Plan, which was, or is, sponsored
                      solely by the Insured Organization exclusively for the benefit of employees of the Insured
                      Organization and which existed on or before the Inception Date set forth in ITEM 2 of the
                      Declarations;
                3.    any group or group-type insurance program, including a Health Savings Account (HSA) program,
                      that meets the safe harbor conditions set forth in 29 C.F.R. 2510.3-1(j)(1), or any benefit plan that
                      is not subject to Title I of ERISA, including any fringe benefit or excess benefit plan, that was, is
                      now, or becomes sponsored solely by the Insured Organization exclusively for the benefit of
                      employees of the Insured Organization; or
                4.    any Pension Plan for which coverage is provided pursuant to section V. CONDITIONS B.
                      ACQUISITION OR FORMATION OF AN EMPLOYEE BENEFIT PLAN of this Liability Coverage.

        E.      Employee Stock Ownership Plan means any plan so defined in Section 407(d)(6)(A) of ERISA, or any
                similar or related federal, state or local law or regulation.

        F.      ERISA means the Employee Retirement Income Security Act of 1974, including amendments thereto and
                regulations promulgated thereunder or any similar common or statutory law.

        G.      ESOP Administration means:
                1.    giving notice to employees of the Insured Organization, participants, or beneficiaries with
                      respect to Employee Stock Ownership Plan benefits;
                2.    interpreting Employee Stock Ownership Plan benefits;
                3.    handling records in connection with Employee Stock Ownership Plan benefits; or
                4.    effecting enrollment, termination or cancellation of employees of the Insured Organization,
                      participants, or beneficiaries under an Employee Stock Ownership Plan.

        H.      Executive Officer means a member of the board of directors or governors, officer, member of the board
                of trustees, natural person general partner, principal, risk manager, LLC Manager, in-house general
                counsel of the Insured Organization or a functional equivalent thereof. Executive Officer also includes
                any natural person trustee of any Employee Benefit Plan.

        I.      HIPAA means the Health Insurance Portability and Accountability Act of 1996, as amended.

        J.      Insured means the Insured Persons, the Insured Organization, and any Employee Benefit Plan.

        K.      Insured Organization means the Named Insured, any Subsidiary, and any such entity as a debtor in
                possession, as such term is used in Chapter 11 of the United States of America Bankruptcy Code, as
                amended, or the equivalent of a debtor in possession under any applicable foreign law.

        L.      Insured Person means any natural person who was, is now or becomes a trustee, member of the
                board of directors or governors, management committee member, general partner, officer, LLC
                Manager, in-house general counsel, member of an Employee Benefit Plan committee, or employee of
                the Insured Organization or of an Employee Benefit Plan, while acting in his or her capacity as a
                fiduciary of an Employee Benefit Plan or as a person performing Administration or ESOP
                Administration.

FRI-3001 Ed. 01-09 Printed in U.S.A.                                                                           Page 2 of 9
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 77 of 144 PageID: 77

                In the event of the death, incapacity or bankruptcy of an Insured Person, any Claim against the estate,
                heirs, legal representatives or assigns of such Insured Person for a Wrongful Act of such Insured
                Person will be deemed to be a Claim against such Insured Person.

        M.      Loss means Defense Expenses and money which an Insured is legally obligated to pay as a result of a
                Claim, including settlements; judgments; back and front pay; compensatory damages; punitive or
                exemplary damages or the multiple portion of any multiplied damage award if insurable under the
                applicable law most favorable to the insurability of punitive, exemplary, or multiplied damages;
                prejudgment and post judgment interest; and legal fees and expenses awarded pursuant to a court order
                or judgment; and solely with respect to section I. INSURING AGREEMENTS B. of this Liability
                Coverage, Settlement Fees. Loss does not include:
                1.      civil or criminal fines (except Settlement Fees pursuant to Insuring Agreement B.; civil penalties
                        under Sections 502(i) and 502(l) of ERISA or the privacy provisions of HIPAA; or, in the United
                        Kingdom, civil penalties imposed by the Pensions Ombudsmen appointed by the Secretary of
                        State for Social Services or by the Occupational Pensions Regulatory Authority, Pensions
                        Regulator, or any successor body thereto, provided that the funds or assets of the pension
                        scheme will not be used to fund, pay or reimburse the premium for this coverage or any portion
                        thereof); sanctions; liquidated damages; payroll or other taxes; or damages or types of relief
                        deemed uninsurable under applicable law;
                2.      payment of medical benefits, pension benefits, severance, or Employee Benefits which are or
                        may become due, except to the extent that such sums are payable as a personal obligation of an
                        Insured Person, because of such Insured Person’s Wrongful Act; provided that this exclusion
                        will not apply to:
                        a.        the Company’s obligation to defend any Claim, if applicable, or to pay, advance or
                                  reimburse Defense Expenses, regarding a Claim seeking such benefits; or
                        b.        that portion of any damage, settlement or judgment covered as Loss under this Liability
                                  Coverage that represents a loss to any Employee Benefit Plan, or loss to any account
                                  of a participant in any Employee Benefit Plan, by reason of a change in value of any
                                  investments held by such Employee Benefit Plan or such account, including
                                  investments in the securities of the Insured Organization, notwithstanding that such
                                  portion of any such damage, settlement or judgment has been characterized by plaintiffs,
                                  or held by a court of law, to be “benefits”; or
                3.      any amount allocated to non-covered loss pursuant to section III. CONDITIONS P. ALLOCATION
                        of the Liability Coverage Terms and Conditions.

        N.       Multiemployer Plan means a Pension Plan or Welfare Plan maintained pursuant to one or more
                collective bargaining agreements to which the Insured Organization and at least one other employer is
                required to contribute.

        O.       Pension Plan means any plan so defined in Section 3(2) of ERISA or any similar or related federal,
                state, local, or foreign law or regulation.

        P.      Settlement Fees mean any fees, penalties or sanctions imposed by law under a Settlement Program
                that any Insured becomes legally obligated to pay as a result of a Wrongful Act. Settlement Fees will
                not include any costs or expenses other than such fees, penalties or sanctions.

        Q.      Settlement Program means any voluntary compliance resolution program or similar voluntary settlement
                program, administered by the Internal Revenue Service or Department of Labor of the United States,
                including the Employee Plans Compliance Resolution System, the Self Correction Program, the Audit
                Closing Agreement Plan, the Delinquent Filer Voluntary Compliance program, and the Voluntary
                Fiduciary Correction program, entered into by the Insured Organization.

        R.      Settlement Program Notice means a prior written notice to the Company by the Insured of the
                Insured’s intent to enter into a Settlement Program.




FRI-3001 Ed. 01-09 Printed in U.S.A.                                                                          Page 3 of 9
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 78 of 144 PageID: 78

        S.      Subsidiary means:

                1.      any corporation, partnership, limited liability company or other entity organized under the laws of
                        any jurisdiction in which, on or before the Inception Date set forth in ITEM 2 of the Declarations,
                        the Named Insured owns, directly or indirectly, more than 50% of the outstanding securities or
                        voting rights representing the present right to elect, appoint or exercise a majority control over
                        such entity’s board of directors, board of trustees, board of managers, natural person general
                        partners, or functional equivalent;
                2.      any non-profit entity over which, on or before the Inception Date set forth in ITEM 2 of the
                        Declarations, the Named Insured has the ability to exercise managerial control;
                3.      any entity operated as a joint venture, in which, on or before the Inception Date set forth in ITEM
                        2 of the Declarations, the Named Insured owns, directly or indirectly, exactly 50% of the issued
                        and outstanding voting stock and whose management and operation the Insured Organization
                        solely controls, pursuant to a written agreement with the owner(s) of the remaining issued and
                        outstanding voting stock; or
                4.      subject to the provisions set forth in section III. CONDITIONS L. ACQUISITIONS of the Liability
                        Coverage Terms and Conditions, any entity that the Insured Organization acquires or forms
                        during the Policy Period in which the Named Insured owns, directly or indirectly, more than
                        50% of the outstanding securities or voting rights representing the present right to elect, appoint
                        or exercise a majority control over such entity’s board of directors, board of trustees, board of
                        managers, natural person general partners, or functional equivalent, or, in the case of any non-
                        profit entity that does not issue securities, over which the Named Insured has the ability to
                        exercise managerial control.

        T.      Welfare Plan means any plan so defined in Section 3(1) of ERISA or any similar or related federal, state,
                local, or foreign law or regulation.

        U.      Workplace Misconduct means:
                1.    any actual or alleged failure or refusal to hire or employ an applicant for employment with the
                      Insured Organization;
                2.    any actual or alleged termination or constructive termination of an employment relationship with
                      the Insured Organization;
                3.    any actual or alleged demotion of, refusal to train or promote an employee of the Insured
                      Organization;
                4.    any other act or omission by which an Insured allegedly treats one employee of the Insured
                      Organization differently from another in compensation, terms, conditions, opportunities or
                      privileges of employment, including acts or practices taken for the purpose of or which have the
                      impact of distinguishing among, limiting, segregating or classifying employees of the Insured
                      Organization or applicants for employment with the Insured Organization in their compensation
                      terms, conditions, opportunities or privileges of employment on any of the following grounds:
                      race, color, national origin, religion, creed, gender, sexual orientation, pregnancy, disability,
                      medical condition, age, marital status, Vietnam Era Veteran status, military service, or any other
                      legally protected category, status or characteristic established pursuant to federal, state or other
                      law, regulation or ordinance, including Title VII of the Civil Rights Act of 1964, the Civil Rights Act
                      of 1991, the Rehabilitation Act of 1973, the Age Discrimination in Employment Act, the Older
                      Workers Benefit Protection Act, the Uniformed Services Employment and Reemployment Rights
                      Act of 1994, the Americans With Disabilities Act or the Family Medical Leave Act;
                5.    any adverse employment action with regard to an employee of the Insured Organization on
                      account of such employee’s exercise or attempted exercise of rights protected by law, including
                      the Family Medical Leave Act, or on account of the employee of the Insured Organization
                      having assisted or testified in or cooperated with a proceeding or investigation regarding alleged
                      violations of law; or
                6.    any actual or constructive termination of an employment relationship with the Insured
                      Organization in a manner or for a reason which is contrary to applicable law or in violation of a
                      written, oral or implied agreement, other than a collective bargaining agreement, for continued
                      employment.



FRI-3001 Ed. 01-09 Printed in U.S.A.                                                                             Page 4 of 9
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 79 of 144 PageID: 79

        V.      Wrongful Act means:

                1.       any actual or alleged breach of fiduciary duty by or on behalf of the Insured with respect to any
                         Employee Benefit Plan, including:
                         a.         any actual or alleged breach of duties, obligations and responsibilities imposed by
                         ERISA, COBRA, HIPAA, or by any similar or related federal, state, local, or foreign law or
                         regulation, in the discharge of the Insured's duties with respect to an Employee Benefit Plan; or
                         b.       any other matter claimed against an Insured solely because of the Insured’s status as a
                         fiduciary of an Employee Benefit Plan; or
                2.       any actual or alleged negligent act, error or omission by or on behalf of the Insured in the
                         Administration of Employee Benefits.

                All Related Wrongful Acts are a single Wrongful Act for purposes of this Liability Coverage, and all
                Related Wrongful Acts will be deemed to have occurred at the time the first of such Related Wrongful
                Acts occurred whether prior to or during the Policy Period.


III.    EXCLUSIONS

        A.      EXCLUSIONS APPLICABLE TO ALL LOSS
                1.   The Company will not be liable for Loss for any Claim for any damage to, or destruction of, loss
                     of, or loss of use of, any tangible property including damage to, destruction of, loss of, or loss of
                     use of, tangible property that results from inadequate or insufficient protection from soil or ground
                     water movement, soil subsidence, mold, toxic mold, spores, mildew, fungus, or wet or dry rot.
                2.   The Company will not be liable for Loss for any Claim for any bodily injury, sickness, disease,
                     death, loss of consortium, emotional distress, mental anguish, or humiliation.
                3.   The Company will not be liable for Loss for any Claim:
                     a.       based upon or arising out of the actual, alleged or threatened discharge, dispersal,
                              seepage, migration, release or escape of any Pollutant;
                     b.       based upon or arising out of any request, demand, order, or statutory or regulatory
                              requirement that any Insured or others test for, monitor, clean up, remove, contain, treat,
                              detoxify or neutralize, or in any way respond to, or assess the effects of, any Pollutant,
                              or
                     c.       brought by or on behalf of any governmental authority because of testing for, monitoring,
                              cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way
                              responding to, or assessing the effects of, any Pollutant;
                     provided this exclusion will not apply to any Claim by or on behalf of a beneficiary of, or
                     participant in, any Employee Benefit Plan based upon, arising from or in consequence of the
                     diminution in value of any securities owned by the Employee Benefit Plan in any organization,
                     other than the Insured Organization, if such diminution in value is allegedly as a result of a
                     Pollutant.
                4.   The Company will not be liable for Loss for any Claim for any liability of others assumed by an
                     Insured under any contract or agreement, whether oral or written, other than an Employee
                     Benefit Plan, except to the extent that the Insured would have been liable in the absence of
                     such contract or agreement.
                5.   The Company will not be liable for Loss for any Claim for any violation of responsibilities, duties
                     or obligations under any law concerning Social Security, unemployment insurance, workers’
                     compensation, disability insurance, or any similar or related federal, state or local law or
                     regulation, or for any actual or alleged violation of the Worker Adjustment and Retraining
                     Notification Act (WARN), Occupational Safety and Health Act (OSHA), the National Labor
                     Relations Act (NLRA), Fair Labor Standards Act (FLSA), or amendments thereto or regulations
                     promulgated thereunder, or any similar or related federal, state or local law or regulation other
                     than COBRA, HIPAA or ERISA.


FRI-3001 Ed. 01-09 Printed in U.S.A.                                                                          Page 5 of 9
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 80 of 144 PageID: 80
                6.       The Company will not be liable for Loss for any Claim based upon or arising out of any fact,
                         circumstance, situation, event or Wrongful Act underlying or alleged in any prior or pending civil,
                         criminal, administrative or regulatory proceeding against any Insured as of or prior to the
                         applicable Prior and Pending Proceeding Date set forth in ITEM 5 of the Declarations for this
                         Liability Coverage.
                7.       The Company will not be liable for Loss for any Claim for any fact, circumstance, situation or
                         event that is or reasonably would be regarded as the basis for a claim about which any
                         Executive Officer had knowledge prior to the applicable Continuity Date set forth in ITEM 5 of
                         the Declarations for this Liability Coverage.
                8.       The Company will not be liable for Loss for any Claim based upon or arising out of any fact,
                         circumstance, situation, event, or Wrongful Act which, before the Inception Date set forth in
                         ITEM 2 of the Declarations, was the subject of any notice of claim or potential claim given by or
                         on behalf of any Insured under any policy of insurance of which this Liability Coverage is a
                         direct renewal or replacement or which it succeeds in time.
                9.       The Company will not be liable for Loss for any Claim based upon or arising out of any
                         Wrongful Act by a Subsidiary or any related Insured Person occurring at any time during
                         which such entity was not a Subsidiary.
                10.      The Company will not be liable for Loss for any Claim based upon or arising out of any
                         Workplace Misconduct, other than Claims asserted under ERISA.

        B.      EXCLUSIONS APPLICABLE TO LOSS, OTHER THAN DEFENSE EXPENSES
                1.   The Company will not be liable for Loss, other than Defense Expenses, for any Claim based
                     upon or arising out of any Insured:
                     a.      committing any intentionally dishonest or fraudulent act or omission;
                     b.      committing any willful violation of any statute, rule, law; or
                     c.      gaining any profit, remuneration or advantage to which such Insured was not legally
                             entitled;

                         provided that this exclusion will not apply unless a final adjudication establishes that such
                         Insured committed such intentionally dishonest or fraudulent act or omission, willful violation of
                         any statute, rule or law, or gained such profit, remuneration or advantage to which such Insured
                         was not legally entitled.
                2.       The Company will not be liable for Loss, other than Defense Expenses, for any Claim seeking
                         costs and expenses incurred or to be incurred to comply with an order, judgment or award of
                         injunctive or other equitable relief of any kind, or that portion of a settlement encompassing
                         injunctive or other equitable relief, including actual or anticipated costs and expenses associated
                         with or arising from an Insured’s obligation to provide reasonable accommodation under, or
                         otherwise comply with, the Americans With Disabilities Act or the Rehabilitation Act of 1973,
                         including amendments thereto and regulations promulgated thereunder, or any similar or related
                         federal, state or local law or regulation.

        C.   EXCLUSIONS APPLICABLE TO INSURING AGREEMENT B
                     The Company will pay no Settlement Fees or Defense Expenses with respect to any Claim or
                     investigation in connection with a Settlement Program, of which any Insured first became aware
                     or received notice prior to the applicable Prior and Pending Proceeding Date set forth in ITEM 5
                     of the Declarations for this Liability Coverage.


IV.     SEVERABILITY OF EXCLUSIONS
No conduct of any Insured will be imputed to any other Insured to determine the application of any of the exclusions set
forth in section III. EXCLUSIONS above.




FRI-3001 Ed. 01-09 Printed in U.S.A.                                                                            Page 6 of 9
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 81 of 144 PageID: 81

V.      CONDITIONS

        A.      SETTLEMENT

                The Company may, with the written consent of the Insured, make such settlement or compromise of any
                Claim as the Company deems expedient. In the event that the Company recommends an offer of
                settlement of any Claim which is acceptable to the claimant(s) (a "Settlement Offer"), and if the Insured
                refuses to consent to such Settlement Offer, the Insured will be solely responsible for 30% of all
                Defense Expenses incurred or paid by the Insured after the date the Insured refused to consent to the
                Settlement Offer, and the Insured will also be responsible for 30% of all Loss, other than Defense
                Expenses, in excess of the Settlement Offer, provided that the Company's liability under this Liability
                Coverage for such Claim will not exceed the remaining applicable limit of liability.

        B.      ACQUISITION OR FORMATION OF AN EMPLOYEE BENEFIT PLAN


                If, during the Policy Period, the Insured Organization acquires or forms an Employee Benefit Plan,
                which is then solely sponsored by the Insured Organization exclusively for the benefit of the employees
                of the Insured Organization, this Liability Coverage will provide coverage for that acquired or formed
                Employee Benefit Plan and its respective Insured Persons, subject to all other terms and conditions of
                this Liability Coverage, but only for Claims for Wrongful Acts which occur wholly during the time that
                the Insured Organization is sole sponsor with regard to the Employee Benefit Plan, provided written
                notice of such acquisition or formation has been given to the Company, and specific application has been
                submitted on the Company’s form in use at the time, together with such documentation and information
                as the Company’s underwriters may require, all within 90 days after the effective date of such acquisition
                or formation. Coverage for the acquired or formed Employee Benefit Plan will not be afforded following
                such 90-day period unless the Company has agreed to provide such coverage, subject to any additional
                terms and conditions as the Company may require, and the Named Insured has paid the Company any
                additional premium as may be required by the Company.

                The 90-day notice requirement and the 90-day limitation of coverage will not apply, provided that: (1) the
                total assets of the acquired or formed Employee Benefit Plan, as of the effective date of such acquisition
                or formation, do not exceed 30% of the total plan assets shown on the most recent Application
                submitted by the Insured Organization, or (2) the acquisition or formation occurs fewer than 90 days
                prior to the end of the Policy Period.

                Notwithstanding the foregoing, if such acquired or formed Employee Benefit Plan is an Employee
                Stock Ownership Plan that is not part of, and is separate from, any other Pension Plan, the coverage
                provided pursuant to this section V. CONDITIONS B. ACQUISITION OR FORMATION OF AN
                EMPLOYEE BENEFIT PLAN to such Employee Stock Ownership Plan will be limited to any actual or
                alleged negligent act, error or omission by or on behalf of the Insured in the ESOP Administration of
                Employee Benefits.

        C.      MERGER OF PLANS

                If, during the Policy Period, an Employee Benefit Plan is merged with another Employee Benefit Plan,
                this Liability Coverage will continue to provide coverage for both plans, subject to all other terms and
                conditions of this Liability Coverage and only for so long as this Liability Coverage remains in effect as
                to the Named Insured.

                If, during the Policy Period, an Employee Benefit Plan (“Covered Plan”) is merged with another
                Welfare Plan or Pension Plan for which coverage is not provided under this Liability Coverage
                (“Uncovered Plan”), this Liability Coverage will continue to provide coverage for only the Covered Plan,
                subject to all other terms and conditions of this Liability Coverage and only for so long as this Liability
                Coverage remains in effect as to the Named Insured, but only for Claims for Wrongful Acts which
                occurred prior to the date of such merger.

FRI-3001 Ed. 01-09 Printed in U.S.A.                                                                           Page 7 of 9
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 82 of 144 PageID: 82

        D.      SALE OF PLAN

                If, prior to or during the Policy Period, any Employee Benefit Plan is sold, this Liability Coverage will
                provide coverage for such plan, subject to all other terms, conditions and limitations of this Liability
                Coverage and only for so long as this Liability Coverage remains in effect as to the Named Insured.
                The coverage provided pursuant to this section V. CONDITIONS D. SALE OF PLAN will apply only:
                1.        for Claims for Wrongful Acts which occurred prior to the date of such sale;
                2.        while such plan was sponsored solely by the Insured Organization exclusively for the benefit of
                          employees of the Insured Organization; and
                3.        if notice of such sale is given to the Company prior to the end of such Policy Period.

        E       TERMINATION OF PLAN

                If before or during the Policy Period any Employee Benefit Plan is terminated, this Liability Coverage
                will provide coverage for such plan, subject to all other terms, conditions and limitations of this Liability
                Coverage for so long as this Liability Coverage remains in effect as to the Named Insured.

        F.      OTHER INSURANCE

                This Liability Coverage will apply only as excess insurance over, and will not contribute with any other
                valid and collectible insurance available to the Insured, including any insurance under which there is a
                duty to defend, unless such insurance is written specifically excess of this Liability Coverage by
                reference in such other policy to the Policy Number of this Liability Policy. This Liability Coverage will
                not be subject to the terms of any other insurance.

        G.      ORDER OF PAYMENTS

                If Loss, other than Defense Expenses, from any Claim exceeds the remaining applicable limit of liability
                as set forth in ITEM 5 of the Declarations:
                1.       the Company will first pay such Loss for such Claim for which the Insured Organization is not
                         permitted by law to indemnify any Insured Person, or is permitted or required to indemnify such
                         Insured Person but does not do so by reason of Financial Insolvency; then
                2.       to the extent that any amount of the applicable limit of liability remains available, the Company
                         will pay such Loss for such Claim incurred by the Insured Organization directly or through
                         indemnification.

                Upon written request of the Insured Organization by and through any Executive Officer, the Company
                will either pay or withhold payment of Loss from such Claim pursuant to the order of payments set forth
                herein, as applicable. In the event of a written request to withhold payment, the Company will make any
                future payment only for unindemnified Loss from any such Claim as specified in 1. above, unless
                otherwise so instructed upon written request by and through an Executive Officer of the Insured
                Organization.

        H.      SETTLEMENT PROGRAM LIMIT OF LIABILITY AND RETENTION

                The Company’s maximum limit of liability for all Settlement Fees and Defense Expenses in connection
                with a Settlement Program Notice will be the amount set forth in ITEM 5 of the Declarations as the
                Settlement Program Limit of Liability, which amount is included within, and not in addition to, any
                applicable limit of liability. However, if ITEM 5 of the Declarations indicates that Additional Defense
                Coverage is applicable, Defense Expenses incurred in connection with a Settlement Program Notice
                will apply first to and reduce the remaining Additional Defense Limit of Liability; provided that the
                Settlement Program Limit of Liability will be reduced and may be exhausted by payment of such Defense
                Expenses under the Additional Defense Limit of Liability.




FRI-3001 Ed. 01-09 Printed in U.S.A.                                                                             Page 8 of 9
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 83 of 144 PageID: 83
                Settlement Fees and Defense Expenses incurred with respect to a Settlement Program Notice will be
                subject to the applicable Retention set forth in ITEM 5 of the Declarations. If a Claim results in a
                Settlement Program Notice, the applicable Retentions will be applied separately to such Claim and
                Settlement Program Notice, respectively, but the sum of such Retentions will not exceed the largest of
                such Retentions.

        I.      SETTLEMENT PROGRAM                EXTENDED   REPORTING      PERIOD     AND    RUN-OFF      EXTENDED
                REPORTING PERIOD

                1. The Extended Reporting Period described in section III. CONDITIONS O. of the Liability Coverage
                Terms and Conditions, if purchased, will apply only to Settlement Fees and Defense Expenses incurred
                by the Insured in connection with any Settlement Program Notice as a result of the Insured’s
                participation during the Extended Reporting Period in a Settlement Program, but only if such
                participation commences during the Extended Reporting Period and involves an Employee Benefit
                Plan’s actual or alleged inadvertent noncompliance with any statute, rule or regulation before the
                effective date of such termination or nonrenewal.

                2. The Run-Off Extended Reporting Period described in section III. CONDITIONS K. of the Liability
                Coverage Terms and Conditions, if purchased, will apply only to Settlement Fees and Defense
                Expenses incurred by the Insured in connection with any Settlement Program Notice as a result of the
                Insured’s participation during the Run-Off Extended Reporting Period in a Settlement Program, but only
                if such participation commences during the Run-Off Extended Reporting Period and involves an
                Employee Benefit Plan’s actual or alleged inadvertent noncompliance with any statute, rule or
                regulation before the effective date of the Change of Control.

        J.      HIPAA LIMIT OF LIABILITY

                The Company’s maximum limit of liability for all civil money penalties under the privacy provisions of
                HIPAA will be the amount set forth in ITEM 5 of the Declarations as the HIPAA Limit of Liability, which
                amount is included within, and not in addition to, any applicable limit of liability.

         K.     INSURED’S DUTIES IN THE EVENT OF A SETTLEMENT PROGRAM NOTICE

                All Settlement Program Notices must be sent by mail or prepaid express courier to the address set forth
                in ITEM 3 of the Declarations and will be effective upon receipt. The Insured will not enter into a
                Settlement Program or incur any Defense Expenses in connection with a Settlement Program Notice
                or Settlement Fees without the Company’s prior written consent, such consent not to be unreasonably
                withheld. The Company will not be liable for any such Defense Expenses or Settlement Fees to which it
                has not consented.




FRI-3001 Ed. 01-09 Printed in U.S.A.                                                                        Page 9 of 9
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 84 of 144 PageID: 84

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      DELETE WORKPLACE MISCONDUCT EXCLUSION ENDORSEMENT

This endorsement changes the following:

Fiduciary Liability


It is agreed that:

The following is deleted from section III. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS, 10.

    10. The Company will not be liable for Loss for any Claim based upon or arising out of any Workplace Misconduct,
        other than Claims asserted under ERISA.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations of the
above- mentioned policy, except as expressly stated herein. This endorsement is part of such policy and incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
FRI-19030 Ed. 07-12                                                                                                      Page 1 of 1
© 2012 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 85 of 144 PageID: 85

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     SETTLOR ACT CLAIMS ENDORSEMENT – AMEND DEFINITION OF INSURED PERSON TO INCLUDE
                                 FOREIGN EQUIVALENTS

This endorsement changes the following:

Fiduciary Liability


It is agreed that:

1.      The following replaces section II. DEFINITIONS, L. Insured Person:

        L.       Insured Person means any natural person who was, is now, or becomes a trustee, member of the board
                 of directors or governors, management committee member, general partner, officer, LLC Manager, in-
                 house general counsel, member of an Employee Benefit Plan committee, or employee of the Insured
                 Organization or of an Employee Benefit Plan, or, with respect to an Insured Organization incorporated
                 outside of the United States, their functional equivalent, while acting in his or her capacity as a fiduciary or
                 settlor of an Employee Benefit Plan or as a person performing Administration or ESOP
                 Administration.

                 In the event of the death, incapacity or bankruptcy of an Insured Person, any Claim against the estate,
                 heirs, legal representatives or assigns of such Insured Person for a Wrongful Act of such Insured
                 Person will be deemed to be a Claim against such Insured Person.

2.      The following is added to section II. DEFINITIONS, V. Wrongful Act:

        Wrongful Act also means any actual or alleged breach of duties, obligations and responsibilities imposed by
        ERISA, COBRA, or HIPAA, or by similar or related federal, state, local, or foreign law or regulation, in the
        discharge of the Insured’s duties in a settlor capacity with respect to an Employee Benefit Plan.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
FRI-19084 Ed. 10-13                                                                                                  Page 1 of 1
© 2013 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 86 of 144 PageID: 86

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                     HEALTHCARE EXCHANGE ENDORSEMENT

This endorsement changes the following:

Fiduciary Liability


It is agreed that:

1.      The following is added to II. DEFINITIONS, C. Employee Benefits:

        Employee Benefits also means benefits available to employees of the Insured Organization through a
        Healthcare Exchange.

2.      The following is added to II. DEFINITIONS:

        Healthcare Exchange means any public, private, or government sponsored entity established to facilitate the
        purchase of health insurance in accordance with the Patient Protection and Affordable Care Act.




Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, exclusions, or
limitations of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.
Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
FRI-19086 Ed. 04-14                                                                                           Page 1 of 1
© 2014 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 87 of 144 PageID: 87

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


           BENEFIT DETERMINATION APPEALS AND PRELIMINARY INVESTIGATIONS ENDORSEMENT

This endorsement changes the following:

Fiduciary Liability


It is agreed that:

1. The following replaces section I. INSURING AGREEMENTS, A.:

    The Company will pay on behalf of the Insured, Loss for:

    1. any Claim, other than a Preliminary Investigation, first made during the Policy Period, or if exercised,
       during the Extended Reporting Period or Run-Off Extended Reporting Period, for a Wrongful Act; or

    2. any Preliminary Investigation, first made during the Policy Period, or if exercised, during the Extended
       Reporting Period or Run-Off Extended reporting Period.

2. The following replaces section II. DEFINITIONS, B.:

    Claim means:

    1. a written demand for monetary damages or non-monetary relief;

    2. a civil proceeding commenced by service of a complaint or similar pleading;

    3. a criminal proceeding commenced by filing of charges;

    4. a formal administrative or regulatory proceeding commenced by filing of a notice of charges, formal
       investigative order, service of summons, or similar document;

    5. an arbitration, mediation or similar alternative dispute resolution proceeding if the Insured is obligated to
       participate in such proceeding or if the Insured agrees to participate in such proceeding, with the Company’s
       written consent, such consent not to be unreasonably withheld;

    6. a written request to toll or waive a statute of limitations relating to a potential civil or administrative
       proceeding; or

    7. a Benefit Determination Appeal;

    against an Insured for a Wrongful Act; or

    8. a Preliminary Investigation.

    A Claim , other than a Preliminary Investigation, is deemed to be made on the earliest date that any Executive
    Officer first receives written notice of such Claim. However, if any Insured Person who is not an Executive
    Officer first receives written notice of a Claim, during the Policy Period, but no Executive Officer receives
    written notice of such Claim until after the Policy Period has expired, then such Claim will be deemed to have
    been made on the date such Insured Person first received written notice of the Claim.

    If an Insured elects coverage for a Preliminary Investigation, such Preliminary Investigation is deemed to be
    made on the earliest date that any Executive Officer first receives written notice of such Preliminary

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
FRI-19093 Ed. 10-15                                                                                          Page 1 of 4
© 2015 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 88 of 144 PageID: 88
    Investigation. However, if any Insured Person who is not an Executive Officer first receives written notice of a
    Preliminary Investigation, during the Policy Period, but no Executive Officer receives written notice of such
    Preliminary Investigation until after the Policy Period has expired, then such Preliminary Investigation will be
    deemed to have been made on the date such Insured Person first received written notice of the Claim.

3. The following is added to section II. DEFINITIONS:

    Benefit Determination Appeal means a written appeal made by an employee, participant, or beneficiary of an
    adverse benefit determination by an Insured with respect to an Employee Benefit Plan pursuant to the
    Department of Labor’s claim procedure regulation 29 C.F.R. § 2560.503-1(h) or a similar claim procedure
    pursuant to applicable law.

    Preliminary Investigation means any:

        1. fact-finding investigation of an Insured; or

        2. request for an interview with an Insured Person,

    solely as respects any Employee Benefit Plan, whether or not a Wrongful Act is alleged; commenced in writing
    by the United States Department of Labor, Pension Benefit Guaranty Corporation, or a similar government
    agency located outside of the United States, including the United Kingdom Pensions Ombudsmen appointed by
    the Secretary of State for Social Services or by the Occupational Pensions Regulatory Authority, or any successor
    body thereto.

    Preliminary Investigation does not include any routine or regularly scheduled regulatory or internal supervision,
    inspection, compliance, review, examination, production, or audit.

    Related Preliminary Investigations mean all Preliminary Investigations that have as a common nexus, or are
    causally connected by reason of, any fact, circumstance, situation, event, or decision.

4. The following is added to the first paragraph of section III. CONDITIONS, F. INSURED’S DUTIES IN THE EVENT
   OF A CLAIM of the Liability Coverage Terms and Conditions:

    Provided that, if an Executive Officer elects coverage for a Preliminary Investigation, such Executive Officer
    must give the Company written notice of the Preliminary Investigation as soon as practicable after such
    Executive Officer first becomes aware of such Preliminary Investigation, but no later than: (i) 90 days after the
    Expiration Date of the Policy Period set forth in ITEM 2 of the Declarations; or (ii) the expiration of any applicable
    Extended Reporting Period or Run-Off Extended Reporting Period.

    If an Executive Officer elects coverage for a Preliminary Investigation, such Executive Officer must: (i)
    include with any notice of a Preliminary Investigation the name of the agency making the request and, to the
    best of the Executive Officer’s knowledge, a description of the nature and subject matter identified by the
    agency in the Preliminary Investigation; and (ii) provide to the Company such other information and cooperation
    as the Company may reasonably request, including additional information about the subject matter and nature of
    the Preliminary Investigation as it is learned.

5. The following is added to section III. CONDITIONS, K. CHANGE OF CONTROL of the Liability Coverage Terms
   and Conditions:

    If, during the Policy Period, a Change of Control occurs, then coverage for Preliminary Investigations under
    this Liability Coverage will continue, but only for any Preliminary Investigations based upon facts or
    circumstances occurring prior to the Change of Control.

6. The following replaces the first paragraph of section III. CONDITIONS , O. EXTENDED REPORTING PERIOD of
   the Liability Coverage Terms and Conditions:

    At any time prior to or within 60 days after the effective date of termination or cancelation of any Liability
    Coverage for any reason other than nonpayment of premium, the Named Insured may give the Company written
    notice that it desires to purchase an Extended Reporting Period for the period set forth in ITEM 8 of the

FRI-19093 Ed. 10-15                                                                                                Page 2 of 4
© 2015 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 89 of 144 PageID: 89
    Declarations following the effective date of such termination or cancelation, regarding Claims for Wrongful Acts,
    or Preliminary Investigations based upon facts or circumstances, made during such Extended Reporting Period
    against persons or entities who at or prior to the effective date of termination or cancelation are Insureds, but
    only for Claims for Wrongful Acts, or Preliminary Investigations based upon facts or circumstances, occurring
    prior to the effective date of such termination or cancelation and which otherwise would be covered by such
    Liability Coverage, subject to the following provisions: (i) such Extended Reporting Period will not provide new,
    additional, or renewed limits of liability; and (ii) the Company’s maximum limit of liability for all Claims made
    during such Extended Reporting Period will be only the remaining portion of the applicable limit of liability set forth
    in the Declarations as of the effective date of the termination or cancelation;

7. The following is added to section III. CONDITIONS, H. RELATED CLAIMS of the Liability Coverage Terms and
   Conditions:

    RELATED PRELIMINARY INVESTIGATIONS

    All Related Preliminary Investigations are deemed one Preliminary Investigation, and such Preliminary
    Investigation is deemed to be first made on the date the earliest of such Preliminary Investigations is first
    made, regardless of whether such date is before or during the Policy Period.

    Any Claim arising out of the same or substantially similar facts or circumstances as a Preliminary Investigation,
    for which notice has been provided pursuant to section III. CONDITIONS, F. INSURED’S DUTIES IN THE EVENT
    OF A CLAIM, 2., Notice of Preliminary Investigation, will be deemed to be first made on the date such
    Preliminary Investigation is first made, regardless of whether such date is before or during the Policy Period.

8. The following replaces section III. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS, 9.:

    The Company will not be liable for Loss for any Claim based upon or arising out of any Wrongful Act, or
    Preliminary Investigations based upon facts or circumstances, by a Subsidiary or any related Insured Person
    occurring at any time during which such entity was not a Subsidiary.

9. The following replaces the first paragraph of section V. CONDITIONS, B. ACQUISITION OR FORMATION OF
   AN EMPLOYEE BENEFIT PLAN of the Liability Coverage:

    If, during the Policy Period, the Insured Organization acquires or forms an Employee Benefit Plan, that is
    solely sponsored by the Insured Organization exclusively for the benefit of its employees, then this Liability
    Coverage will provide coverage for such Employee Benefit Plan and its respective Insured Persons, subject to
    all other terms and conditions of this Liability Coverage, but only for Claims for Wrongful Acts, or Preliminary
    Investigations based upon facts or circumstances, that occur when the Insured Organization is the sole
    sponsor with regard to the Employee Benefit Plan; provided written notice of such acquisition or formation has
    been given to the Company, and specific application submitted on the Company’s form in use at the time,
    together with any documentation and information as the Company may require, all within 90 days after the
    effective date of such acquisition or formation. Coverage for the acquired or formed Employee Benefit Plan will
    not be afforded following such 90-day period unless the Company has agreed to provide such coverage, subject
    to any additional terms and conditions as the Company may require, and the Named Insured has paid the
    Company any additional premium as may be required by the Company.
10. The following replaces the second paragraph of section V. CONDITIONS, C. MERGER OF PLANS of the
    Liability Coverage:

    If, during the Policy Period, an Employee Benefit Plan (“Covered Plan”) is merged with another Welfare Plan
    or Pension Plan for which coverage is not provided under this Liability Coverage (“Uncovered Plan”), then this
    Liability Coverage will continue to provide coverage for only the Covered Plan, subject to all other terms and
    conditions of this Liability Coverage and only for so long as this Liability Coverage remains in effect as to the
    Named Insured, but only for Claims for Wrongful Acts, or for Preliminary Investigations based upon facts or
    circumstances which occurred prior to the date of such merger.




FRI-19093 Ed. 10-15                                                                                                 Page 3 of 4
© 2015 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 90 of 144 PageID: 90
11. The following replaces section 1. of V. CONDITIONS, D. SALE OF PLAN of the Liability Coverage:

    for Claims for Wrongful Acts, or Preliminary Investigations based upon facts or circumstances which occurred
    prior to the date of such sale;




Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, exclusions, or
limitations of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

FRI-19093 Ed. 10-15                                                                                           Page 4 of 4
© 2015 The Travelers Indemnity Company. All rights reserved.
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 91 of 144 PageID: 91

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                   PRIOR ACTS EXCLUSION ENDORSEMENT

This endorsement modifies the following:


Private Company Directors and Officers Liability, Fiduciary Liability



It is agreed that:

The following is added to EXCLUSIONS APPLICABLE TO ALL LOSS:

The Company will have no liability for Loss for any Claim based upon or arising out of any Wrongful Act committed or
alleged to have been committed, in whole or in part, prior to the applicable Retroactive Date set forth below.



Liability Coverage                                         Retroactive Date


Private Company Directors and Officers Liability           12/01/2016

Fiduciary Liability                                        12/01/2016




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions,exclusions or
limitations of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
LIA-7016 Ed. 01-09 Printed in U.S.A.                                                                     Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 92 of 144 PageID: 92
                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       ABSOLUTE PRODUCT LIABILITY EXCLUSION ENDORSEMENT

This endorsement modifies the following:


Private Company Directors and Officers Liability



It is agreed that:

The following is added to EXCLUSIONS APPLICABLE TO ALL LOSS:

The Company will have no liability for Loss for any Claim based upon or arising out of the efficacy, performance, health
or safety standard or proprietary or licensing rights of any products, technologies or services manufactured, produced,
processed, packaged, sold, marketed, distributed, advertised, developed, endorsed, recommended, sponsored or
reviewed by the Insured Organization.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions,exclusions or
limitations of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
LIA-7017 Ed. 01-09 Printed in U.S.A.                                                                     Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 93 of 144 PageID: 93
                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                     ADDITION OF OWNERSHIP PERCENTAGE EXCLUSION ENDORSEMENT

This endorsement modifies the following:


Private Company Directors and Officers Liability



It is agreed that:

The following is added to section IV. EXCLUSIONS, A. EXCLUSIONS APPLICABLE TO ALL LOSS of the Liability
Coverage:

The Company will not be liable for Loss for any Claim brought or maintained by or on behalf of, or with the assistance,
participation, or solicitation of any person or entity that owns or did own more than 5% of the Named Insured.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions,exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
LIA-7301 Ed. 01-09 Printed in U.S.A.                                                                        Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 94 of 144 PageID: 94
                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                     ADDITION OF SPECIFIED MAJOR PARTY EXCLUSION ENDORSEMENT

This endorsement modifies the following:

Private Company Directors and Officers Liability


It is agreed that:

The following is added to section IV. EXCLUSIONS, EXCLUSIONS APPLICABLE TO ALL LOSS of the Liability
Coverage:

The Company will not be liable for Loss for any Claim brought or maintained by or on behalf of, in the name or right of, as
assignee of, or with the solicitation, assistance, participation, or intervention of any person or Specified Major Party as set
forth in the Specified Major Party scheduled below or, with respect to any Specified Major Party, any subsidiary, affiliate,or
general or limited partner, if any, of such entity, any director, officer, trustee, employee, security holder, receiver,
conservator, liquidator, or rehabilitator of such entity or of any of its subsidiaries, affiliates or general or limited partners.

Specified Major Party
Cornerstone Capital, LLC




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions,exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043
LIA-7310 Ed. 01-09 Printed in U.S.A.                                                                            Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved
        Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 95 of 144 PageID: 95
                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     SETTLEMENT CONDITION ENDORSEMENT

This endorsement modifies the following when indicated below by       :


It is agreed that:

        Private Company Directors and Officers Liability


        The following replaces B. SETTLEMENT of the CONDITIONS section of the Liability Coverage:

        B.       SETTLEMENT

                 The Company may, with the written consent of the Insured, make such settlement or compromise of any
                 Claim as the Company deems expedient. In the event that the Company recommends an offer of
                 settlement (a “Settlement Offer”) of any Claim which is acceptable to the claimant(s), and if the Insured
                 refuses to consent to such Settlement Offer, the Insured will be solely responsible for twenty percent
                 (20%) of all Defense Expenses incurred or paid by the Insured after the date the Insured refused to
                 consent to the Settlement Offer, and the Insured will also be responsible for twenty percent (20%) of all
                 Loss, other than Defense Expenses, in excess of the Settlement Offer, provided that the Company's
                 liability under this Liability Coverage for such Claim does not exceed the remaining applicable limit of
                 liability.


        Financial Institution Professional Liability

        The following replaces B. SETTLEMENT of the CONDITIONS section of the Liability Coverage:

        B.       SETTLEMENT

                 The Company may, with the written consent of the Insured, make such settlement or compromise of any
                 Claim as the Company deems expedient. In the event that the Company recommends an offer of
                 settlement (a “Settlement Offer”) of any Claim which is acceptable to the claimant(s), and if the Insured
                 refuses to consent to such Settlement Offer, the Insured will be solely responsible for twenty percent
                 (20%) of all Defense Expenses incurred or paid by the Insured after the date the Insured refused to
                 consent to the Settlement Offer, and the Insured will also be responsible for twenty percent (20%) of all
                 Loss, other than Defense Expenses, in excess of the Settlement Offer, provided that the Company's
                 liability under this Liability Coverage for such Claim does not exceed the remaining applicable limit of
                 liability.


        Employment Practices Liability

        The following replaces section IV. CONDITIONS, A. SETTLEMENT of the Liability Coverage:

        A.       SETTLEMENT

                 1.      The Company may, with the written consent of the Insured, make such settlement or
                         compromise of any Claim as the Company deems expedient. In the event that:

                         a.       the Insured and the party bringing a Claim hereunder consent to the first settlement offer
                                  recommended by the Company (the “Settlement Offer”) within thirty (30) days of being
                                  made aware of such offer by the Company; and

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043

LIA-10001 Ed. 06-10 Printed in U.S.A.                                                                      Page 1 of 2
©2010 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 96 of 144 PageID: 96

                        b.       the amount of such Settlement Offer:

                                 i.      is less than the remaining applicable limit of liability available at the time; and

                                 ii.     combined with Defense Expenses incurred with respect to such Claim, exceeds
                                         the Retention;

                                 the Retention will be retroactively reduced by ten percent (10%) with respect to such
                                 Claim.

                2.      If the Insured does not consent to the Settlement Offer within thirty (30) days of being made
                        aware of such offer by the Company:

                        a.       the Retention will not be reduced as provided in paragraph 1. above even if consent is
                                 given to the same or subsequent Settlement Offer; and

                        b.       the Insured will be solely responsible for twenty percent (20%) of all Defense Expenses
                                 incurred or paid by the Insured after the date the Insured refused to consent to the
                                 Settlement Offer, and the Insured will also be responsible for twenty percent (20%) of all
                                 Loss , other than Defense Expenses, in excess of the Settlement Offer, provided that
                                 the Company’s liability under this Liability Coverage for such Claim will not exceed the
                                 remaining applicable limit of liability.

 ✖     Fiduciary Liability

       The following replaces section V. CONDITIONS, A. SETTLEMENT of the Liability Coverage:

       A.       SETTLEMENT

                The Company may, with the written consent of the Insured, make such settlement or compromise of any
                Claim as the Company deems expedient. In the event that the Company recommends an offer of
                settlement of any Claim which is acceptable to the claimant(s) (a “Settlement Offer”), and if the Insured
                refuses to consent to such Settlement Offer, the Insured will be solely responsible for twenty percent
                (20%) of all Defense Expenses incurred or paid by the Insured after the date the Insured refused to
                consent to the Settlement Offer, and the Insured will also be responsible for twenty percent (20%) of all
                Loss, other than Defense Expenses, in excess of the Settlement Offer, provided that the Company’s
                liability under this Liability Coverage for such Claim will not exceed the remaining applicable limit of
                liability.

       Miscellaneous Professional Liability

       The following replaces section V. CONDITIONS, B. SETTLEMENT of the Liability Coverage:

       B.       SETTLEMENT

                The Company may, with the written consent of the Insured, make such settlement or compromise of any
                Claim as the Company deems expedient. In the event that the Company recommends an offer of
                settlement (a “Settlement Offer”) of any Claim which is acceptable to the claimant(s), and if the Insured
                refuses to consent to such Settlement Offer, the Insured will be solely responsible for twenty percent
                (20%) of all Defense Expenses incurred or paid by the Insured after the date the Insured refused to
                consent to the Settlement Offer, and the Insured will also be responsible for twenty percent (20%) of all
                Loss, other than Defense Expenses, in excess of the Settlement Offer, provided that the Company’s
                liability under this Liability Coverage for such Claim will not exceed the remaining applicable limit of
                liability.


Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

LIA-10001 Ed. 06-10 Printed in U.S.A                                                                            Page 2 of 2
©2010 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 97 of 144 PageID: 97

                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                     NEW JERSEY CANCELLATION AND NONRENEWAL ENDORSEMENT

This endorsement modifies insurance provided under the following if applicable:

Liability Policy
Kidnap and Ransom Policy
Identity Fraud Expense Reimbursement Policy


It is agreed that:

The CANCELLATION section of this policy is replaced by the following:

CANCELLATION

The Company may cancel this policy for failure to pay a premium when due, in which case
(twenty) (20) days (number of days must equal or exceed twenty (20) days) written notice
shall be given to the Named Insured or Insurance Representative, unless payment in full is received within twenty (20)
days of the Named Insured or Insurance Representative’s receipt of such notice of cancellation. The Company shall
have the right to the premium amount for the portion of the Policy Period during which this policy was in effect.

Subject to the provisions set forth in Liability Coverage Terms and Conditions Section III. CONDITIONS K. CHANGE OF
CONTROL, if applicable, the Named Insured or Insurance Representative may cancel any coverage by mailing the
Company written notice stating when, thereafter, not later than the Expiration Date set forth in ITEM 2 of the Declarations,
such cancellation will be effective. In the event the Named Insured or Insurance Representative cancels, the earned
premium will be computed in accordance with the customary short rate table and procedure. Premium adjustment may be
made either at the time cancellation is effective or as soon as practicable after cancellation becomes effective, but
payment or tender of unearned premium is not a condition of cancellation.

The Company will not be required to renew this policy upon its expiration. If the Company elects not to renew, it will
provide to the Named Insured or Insurance Representative written notice to that effect
(thirty) (30) days (number of days must equal or exceed thirty (30) days) but no more than
one hundred-twenty (120) days before the Expiration Date set forth in ITEM 2 of the Declarations.

The Company may nonrenew for any underwriting reason in the Company’s underwriting guidelines which were in effect at
the inception of the original policy or any renewal. The underwriting guidelines must not be arbitrary, capricious or unfairly
discriminatory. The Department of Insurance has approved the following guidelines for use on nonrenewals:
        (a)      Moral hazard;
        (b)      Averse loss experience;
        (c)      Nonpayment of premium;
        (d)      Material misrepresentation or nondisclosure of material fact;
        (e)      Increased hazard or material change in the risk which could not have been reasonably contemplated by
                 the parties at inception of coverage;
        (f)      Substantial breaches of policy provisions that materially affect the nature and/or insurability of the risk;
        (g)      Lack of cooperation on loss control matters which materially affect insurability;
        (h)      Fraudulent acts against the Company which materially affect the risk;
        (i)      Loss of or reduction in available insurance capacity;
        (j)      Material increase in exposure arising from changes in statutory or case law;

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 106639043

LIA-5029 Ed. 11-07 Printed in U.S.A.                                                                         Page 1 of 2
©2009 The Travelers Companies, Inc. All Rights Reserved
       Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 98 of 144 PageID: 98

(k)     Loss or change in reinsurance;
        (l)     Failure of the Named Insured or Insurance Representative to provide reasonable and necessary
                underwriting information to the Company upon written request and a reasonable time to respond;
        (m)     Agency termination.

All cancellation and nonrenewal notices will be mailed. Notice must be mailed by certified mail or documented by a date-
stamped proof of mailing from the Post Office department that shows the name and address of the insured. The Company
will retain a duplicate copy of the mailed cancellation or nonrenewal notice.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.
LIA-5029 Ed. 11-07 Printed in U.S.A.                                                                         Page 2 of 2
©2009 The Travelers Companies, Inc. All Rights Reserved
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 99 of 144 PageID: 99




         (;+,%,7%
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 100 of 144 PageID: 100
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 101 of 144 PageID: 101
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 102 of 144 PageID: 102
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 103 of 144 PageID: 103
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 104 of 144 PageID: 104
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 105 of 144 PageID: 105
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 106 of 144 PageID: 106




          (;+,%,7 &
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 107 of 144 PageID: 107
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 108 of 144 PageID: 108
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 109 of 144 PageID: 109
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 110 of 144 PageID: 110
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 111 of 144 PageID: 111
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 112 of 144 PageID: 112
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 113 of 144 PageID: 113
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 114 of 144 PageID: 114
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 115 of 144 PageID: 115
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 116 of 144 PageID: 116
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 117 of 144 PageID: 117
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 118 of 144 PageID: 118
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 119 of 144 PageID: 119
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 120 of 144 PageID: 120
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 121 of 144 PageID: 121
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 122 of 144 PageID: 122
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 123 of 144 PageID: 123
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 124 of 144 PageID: 124
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 125 of 144 PageID: 125
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 126 of 144 PageID: 126
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 127 of 144 PageID: 127
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 128 of 144 PageID: 128
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 129 of 144 PageID: 129
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 130 of 144 PageID: 130
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 131 of 144 PageID: 131
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 132 of 144 PageID: 132




          (;+,%,7'
   Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 133 of 144 PageID: 133

                                               '()(16(/2*,67,&6$*(1&<
                                                                   $9,$7,21
                                                         3URFXUHPHQW2SHUDWLRQV2JGHQ
                                                            *XP/DQH%OGJ
                                                            +LOO$)%87


,15(3/<                    '/$$9,$7,21                                                                         2FW
 5())(572                  352&80(1723(5$7,2162*'(1
                            $7717HUL%ODFN
*XP/DQH%OGJ
                            +,//$)%87



      0(025$1'80)25        81,7('67$7(67(&+12/2*,(6,1&
                             '%$867
                             32//,77'5,9(
                             )$,5/$:11-

      68%-(&7 &RQWUDFW635+$)161 3DUW1XPEHU5* )LUVW$UWLFOH
      $SSURYDO'LVDSSURYDO

        7KH )LUVW $UWLFOH VXEPLWWHG E\ \RX KDV EHHQ HYDOXDWHG DQG LV KHUHE\ GLVDSSURYHG  7KH DWWDFKHG
      GLVFUHSDQF\ OLVW FRQWDLQV RQH RU PRUH FULWLFDO DUHDV WKDW SUHYHQW XVH RI WKLV LWHP  $ UHVXEPLWWDO ZLOO EH
      UHTXLUHG

       6LQFH \RX KDYH IDLOHG WR SURYLGH DQ DFFHSWDEOH )LUVW $UWLFOH \RX DUH LQ 'HIDXOW RI WKLV FRQWUDFW LQ
      DFFRUGDQFH ZLWK WKH 'HIDXOW &ODXVH  <RXU DWWHQWLRQ LV GLUHFWHG WR )$5 &ODXVH  FRQFHUQLQJ
      GLVDSSURYDO  <RXU UHVSRQVH VKRXOG EH VHQW WR '/$$8$ 7HUL %ODFN ZLWK DQ LQIRUPDWLRQ FRS\ WKHUHRI WR
      '&0$ZLWKLQWHQGD\VDIWHUUHFHLSWRIWKLVQRWLFH8QOHVVZHUHFHLYH\RXUZULWWHQUHVSRQVHZLWKLQ
      GD\VDIWHUUHFHLSWWKHFRQWUDFWPD\EHVXEPLWWHGIRUGHIDXOWWHUPLQDWLRQ

       $Q\ FKDOOHQJH WR WKH YDOLGLW\ RI WKH GLVDSSURYDO VKRXOG EH VXEPLWWHG WR '/$$8$7HUL %ODFN DW 
      6KRXOG\RXGHVLUHWRFRUUHFWDQGUHVXEPLW\RXU)LUVW$UWLFOH\RXVKRXOGSURSRVHDQHZGHOLYHU\
      VFKHGXOH VXSSRUWHG ZLWK WHVWLQJ FRVWV RI  IRU WKH GLVDSSURYDO IHH DQG FRQVLGHUDWLRQ LQ WKH
      DPRXQWRIIRUWKHDGPLQLVWUDWLYHFRVWRIWKHPRGLILFDWLRQ1RDFFHSWDQFHRIDUHVXEPLWWHG)LUVW
      $UWLFOHDQG7HVW5HSRUWZLOOEHDOORZHGXQWLOIXOOH[HFXWLRQRIWKHUHTXLUHGPRGLILFDWLRQ

        ,I \RX KDYH DQ\ TXHVWLRQV SOHDVH FRQWDFW 7HUL %ODFN DW  RU E\ HPDLO WR
      WHULEODFN#KLOODIPLO
                                                                    BLACK.TERI.L.1148                Digitally signed by
                                                                                                     BLACK.TERI.L.1148853599
                                                                    853599                           Date: 2018.10.16 10:10:33 -06'00'
      FF '&0$6SULQJILHOG                                          7(5,/%/$&.
          ')$6&21RUWK(QWLWOHPHQW2SHUDWLRQV                      &RQWUDFWLQJ 2IILFHU
 Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 134 of 144 PageID: 134


0;660;'(%                                                                          2FWREHU

$WWDFKPHQW'LVFUHSDQF\/LVW

&RQWUDFW1XPEHU      635+$)
1281                 0RQLWRU&LUFXLW&DUG$VV\
3DUW1XPEHU          5*
161                  

3DUWVOLVW5SDJHLWHPUHTXLUHPHQWLVSDUWQXPEHU0;;&HUWLILFDWLRQ
SURYLGHGIRU0;$VWDWHVGDWHORWFRGHQXPEHU$$FWXDOGDWHORWFRGHQXPEHU
SURYLGHGRQWKHFLUFXLWFDUGZDV$7KHFHUWLILFDWLRQSURYLGHGZDVQRWIRUWKHVXEPLWWHG
FRPSRQHQW




   6FLHQFHDQG(QJLQHHULQJ/DERUDWRU\5HY)RUP'DWH0DU3UHYLRXV(GLWLRQVDUHREVROHWH
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 135 of 144 PageID: 135




           (;+,%,7(
   Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 136 of 144 PageID: 136

                                               '()(16(/2*,67,&6$*(1&<
                                                                   $9,$7,21
                                                         3URFXUHPHQW2SHUDWLRQV2JGHQ
                                                            *XP/DQH%OGJ
                                                            +LOO$)%87


,15(3/<                    '/$$9,$7,21                                                                        2FW
 5())(572                  352&80(1723(5$7,2162*'(1
                            $7717HUL%ODFN
*XP/DQH%OGJ
                            +,//$)%87



      0(025$1'80)25        81,7('67$7(67(&+12/2*,(6,1&
                             '%$867
                             32//,77'5,9(
                             )$,5/$:11-

      68%-(&7 &RQWUDFW635+$)161 3DUW1XPEHU5* )LUVW$UWLFOH
      $SSURYDO'LVDSSURYDO

            )LUVW$UWLFOH'LVDSSURYDOOHWWHUGDWHG2FWLVKHUHE\UHVFLQGHGLQLWVHQWLUHW\

            'XH WR DQ RQJRLQJ LQYHVWLJDWLRQ FRQFHUQLQJ WKLV 1613DUW 1XPEHU 8QLWHG 6WDWHG 7HFKQRORJLHV
              ZLOOQRWEHDOORZHG WRUHVXEPLWDQRWKHU)LUVW$UWLFOHIRUWKLV1613DUW1XPEHU

               )XUWKHU VLQFH \RX KDYH IDLOHG WR SURYLGH DQ DFFHSWDEOH )LUVW $UWLFOH \RX DUH LQ 'HIDXOW RI WKLV
                FRQWUDFWLQDFFRUGDQFHZLWKWKH'HIDXOW&ODXVH<RXUDWWHQWLRQLVGLUHFWHGWR)$5&ODXVH
                FRQFHUQLQJGLVDSSURYDODQGDWWKLVWLPHZHDUHHYDOXDWLQJWKLVRSWLRQ

            ,I \RX KDYH DQ\ TXHVWLRQV SOHDVH FRQWDFW 7HUL %ODFN DW  RU E\ HPDLO WR
              WHULEODFN#KLOODIPLO
                                                                    BLACK.TERI.L.114 Digitally signed by
                                                                                     BLACK.TERI.L.1148853599
                                                                    8853599          Date: 2018.10.18 10:00:40 -06'00'

      FF '&0$6SULQJILHOG                                          7(5,/%/$&.
          ')$6&21RUWK(QWLWOHPHQW2SHUDWLRQV                      &RQWUDFWLQJ 2IILFHU
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 137 of 144 PageID: 137




           (;+,%,7)
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 138 of 144 PageID: 138

                                                     485 Lexington Avenue, 6th Floor                  Alicia M. Morejon
                                                     New York, NY 10017                               Senior Claim Counsel
                                                                                                      Bond & Specialty Insurance Claim
                                                                                                      Phone: (917) 778-6088
                                                                                                      Fax: (917) 778-7003
                                                                                                      Email: AMOREJON@travelers.com



    October 11, 2018

    Via Email: lzhou@csonecapital.com
    Lili Zhou
    UST Aldetec Holding Company, LLC
    17-01 Pollitt Drive
    Fair Lawn, NJ 07410

    Re:            Insured:              UST Aldetec Holding Company, LLC
                   Policy No.:           032-LB-106639043
                   Matter:               In the Matter of the Search of the Premises Located at 10-01
                                         Pollitt Drive, Fair Lawn, New Jersey 07410
                   Claim No.:            001-DOP-X1814121-LT

    Dear Ms. Zhou:

    The purpose of this letter is to address the information provided to Travelers Casualty and
    Surety Company of America (“Travelers” or “Company”) with regard to the above
    referenced matter and to follow our conversation on September 28, 2018. As explained in
    this letter, Travelers has evaluated coverage of this matter under the above referenced
    Policy’s Private Company Directors and Officers Liability Coverage. Following an
    analysis and review of this matter, Travelers has determined that coverage for this matter is
    not available at the present time under the Policy. Please know that we are available to
    answer any questions that you might have following your review of this letter.
    The Policy

    Travelers issued the Policy to UST Aldetec Holding Company, LLC for the Policy Period
    from December 1, 2017 to December 1, 2018. The Insuring Agreements found in Section
    I of the Policy’s Private Company Directors and Officers Liability coverage section states
    that the Company shall pay on behalf of the Insured Organization, Loss for Wrongful Acts
    from any Claim first made during the Policy Period.

    When applicable, the Company’s Limit of Liability, inclusive of Defense Expenses, is
    $1,000,000.00. Defense Expenses reduce and may exhaust the Company’s Limit of
    Liability. Note further that the Policy specifies a $10,000.00 retention, which applies to
    Loss, including Defense Expenses.
    The Matter
    This preliminary evaluation is based on information provided to Travelers to date,
    including the following Search and Seizure Warrants:



       ************************ Our toll-free number is 800-842-8496 *************************
    If possible, please send future communications and documents concerning this claim via email to AMOREJON@travelers.com Please
            include the claim number in the subject line. (Please note that in certain cases we may still request original documents).

    Rev 11/13/16                                                                                                            L-08P-dow+
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 139 of 144 PageID: 139
    Travelers

    October 11, 2018
    Page 2

          x        In the Matter of the Search of the Premises Located at 18-01 Pollitt Drive, Fair
                   Lawn, New Jersey 7410
          x        In the Matter of the Search of the Person of
          x        In the Matter of the Search of the Person of
          x        In the Matter of the Search of the Cellular Telephones and Other Devices
                   Belonging to
          x        In the Matter of the Search of the Cellular Telephones and Other Devices
                   Belonging to
          x        Consent to Search by

    While it is necessary to review the allegations as they relate to coverage under the Policy,
    by doing so, Travelers does not wish to suggest that they have any merit.

    Travelers refers to the summary of this matter as provided by Mr. Andrew Bushell
    provided in Ms. Nancy Peet’s email of October 10, 2018.

    It is reported that September 26, 2018, the United States Air Force Office of Special
    Investigations executed the above referenced search warrants in connection with an
    investigation of UST's performance under USAF Contract SPRHA4-17-D-0003. The
    purpose of the contract is to establish an Indefinite Delivery/Indefinite Quantity (IDIQ)
    contract for the purchase of F-16 Circuit Card Assembly, NSN 5998-01-303-5871.

    It is UST’s understanding that the search warrants were issued with respect to the
    Government's investigation of issues related to the procurement of allegedly counterfeit
    integrated circuits. Travelers is informed that UST does not know the genesis of the
    investigation but it speculates that it may be related to the seizure of integrated circuits by
    U.S. Customs from a supplier in China and destined for UST.

    Coverage Analysis:

    The Private Company Directors and Officers Liability states as follows:

                      The Company will pay on behalf of:

                      A.                      the Insured Persons, Loss for Wrongful Acts, except for Loss
                                              which the Insured Organization pays to or on behalf of the
                                              Insured Persons as indemnification;
                      B.                      the Insured Organization, Loss for Wrongful Acts which the
                                              Insured Organization pays to or on behalf of the Insured
                                              Persons as indemnification; and
                      C.                      the Insured Organization, Loss for Wrongful Acts, resulting
                                              from any Claim first made during the Policy Period, or if
                                              exercised, during the Extended Reporting Period or Run-Off
                                              Extended Reporting Period.

       ************************ Our toll-free number is 800-842-8496 *************************
    If possible, please send future communications and documents concerning this claim via email to AMOREJON@travelers.com Please
            include the claim number in the subject line. (Please note that in certain cases we may still request original documents).

    Rev 11/13/16                                                                                                            L-08P-dow+
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 140 of 144 PageID: 140
    Travelers

    October 11, 2018
    Page 3


                   The Company will also pay on behalf of the Insured Organization, Investigation
                   Expense resulting from any Security Holder Derivative Demand first made
                   during the Policy Period, or if exercised, during the Extended Reporting Period
                   or Run-Off Extended Reporting Period, against an Insured Organization for
                   Wrongful Acts. The Company’s maximum limit of liability for all Investigation
                   Expense will be the Investigation Expense Limit of Liability set forth in ITEM
                   5 of the Declarations for this Liability Coverage

    Initially, Travelers directs your attention to the DEFINITIONS Section II of the Liability
    Coverage Terms and Conditions that define the following relevant terms:

                                   W.         Potential Claim means any Wrongful Act that may
                                              subsequently give rise to a Claim.

    Travelers now directs your attention to the DEFINITIONS Section II of the Private
    Company Directors and Officers Liability Coverage that defines the following relevant
    terms:

                                   A.         Claim means:
                                              1.    a written demand, other than a Security Holder
                                                    Derivative Demand, for monetary damages or non-
                                                    monetary relief;
                                              2.    a civil proceeding commenced by service of a
                                                    complaint or similar pleading;
                                              3.     a criminal proceeding commenced by filing of
                                                    charges;
                                              4.    a formal administrative or regulatory proceeding,
                                                    commenced by a filing of charges, formal
                                                    investigative order, service of summons, or similar
                                                    document;
                                              5.    an arbitration, mediation or similar alternative dispute
                                                    resolution proceeding if the Insured is obligated to
                                                    participate in such proceeding or if the Insured agrees
                                                    to participate in such proceeding, with the
                                                    Company’s written consent, such consent not to be
                                                    unreasonably withheld;A. Claim means an
                                                    Employment Claim or, if ITEM 5 of the Declarations
                                                    indicates that Third Party Claim Coverage is
                                                    applicable, a Third Party Claim. A Claim is deemed
                                                    to be made on the earliest date that any Executive
                                                    Officer first receives written notice of such Claim.
                                                    However, if any Insured Person who is not an
                                                    Executive Officer first receives written notice of a
                                                    Claim during the Policy Period, but no Executive

       ************************ Our toll-free number is 800-842-8496 *************************
    If possible, please send future communications and documents concerning this claim via email to AMOREJON@travelers.com Please
            include the claim number in the subject line. (Please note that in certain cases we may still request original documents).

    Rev 11/13/16                                                                                                            L-08P-dow+
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 141 of 144 PageID: 141
    Travelers

    October 11, 2018
    Page 4

                                                         Officer receives written notice of such Claim until
                                                         after the Policy Period has expired, then such Claim
                                                         will be deemed to have been made on the date such
                                                         Insured Person first received written notice of the
                                                         Claim.
                                              6.         a Security Holder Derivative Demand solely with
                                                         respect to Investigation Expenses and subject to the
                                                         Investigation Expense Limit of Liability set forth in
                                                         ITEM 5 of the Declarations;
                                              7.         the service of a subpoena on an Insured Person
                                                         identified by name if served upon such person
                                                         pursuant to a formal administrative or regulatory
                                                         proceeding, or
                                              8.         a written request to toll or waive a statute of
                                                         limitations relating to a potential civil or
                                                         administrative proceeding;

                                   against an Insured for a Wrongful Act, provided that Claim does not
                                   include any labor or grievance arbitration or other proceeding
                                   pursuant to a collective bargaining agreement.

                                   A Claim is deemed to be made on the earliest date that any
                                   Executive Officer first receives written notice of such Claim.
                                   However, if any Insured Person who is not an Executive Officer first
                                   receives written notice of a Claim during the Policy Period, but no
                                   Executive Officer receives written notice of such Claim until after
                                   the Policy Period has expired, then such Claim will be deemed to
                                   have been made on the date such Insured Person first received
                                   written notice of the Claim.
                                                         ***

                         M.        Wrongful Act means:

                                   1.         any actual or alleged act, error, omission, misstatement,
                                              misleading statement or breach of duty or neglect by, or any
                                              matter asserted against, an Insured Person in his or her
                                              capacity as such;
                                   2.         any actual or alleged act, error, omission, misstatement,
                                              misleading statement or breach of duty or neglect by, or any
                                              matter asserted against, an Insured Person in his or her
                                              Outside Position;
                                   3.         any actual or alleged act, error, omission, misstatement,
                                              misleading statement or breach of duty or neglect by, or any
                                              matter asserted against, the Insured Organization; or


       ************************ Our toll-free number is 800-842-8496 *************************
    If possible, please send future communications and documents concerning this claim via email to AMOREJON@travelers.com Please
            include the claim number in the subject line. (Please note that in certain cases we may still request original documents).

    Rev 11/13/16                                                                                                            L-08P-dow+
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 142 of 144 PageID: 142
    Travelers

    October 11, 2018
    Page 5

                                   4.         any matter asserted against an Insured Person solely by
                                              reason of his or her status as such.

                                   All Related Wrongful Acts are a single Wrongful Act for purposes
                                   of this Liability Coverage, and all Related Wrongful Acts will be
                                   deemed to have occurred at the time the first of such Related
                                   Wrongful Acts occurred whether prior to or during the Policy
                                   Period.

    According to the information provided, this matter does not constitute a Potential Claim or
    Claim for a Wrongful Act against an Insured within the meaning of the Policy. As of this
    time, this matter is limited to an investigation and a Wrongful Act, as that term is defined
    by the Policy, has not been made against UST Aldetec Holding Company, LLC. The
    Search and Seizure Warrants do not assert an actual or alleged act, error, omission,
    misstatement, misleading statement of breach of duty or negligent by, or any matter
    asserted against UST Aldetec Holding Company, LLC, the Insured under the Policy. On
    this basis, the Policy’s Insuring Agreement is not triggered. Moreover, the Policy’s
    definition of the term Potential Claim is not met at this time either in the absence of a
    Wrongful Act. Based upon the foregoing, Travelers will not take any action at this time
    and it will not defend or indemnify UST Aldetec Holding Company, LLC in this matter.

    Travelers understands that UST Aldetec Holding Company, LLC wishes to have this
    matter reviewed for consideration of the application of the Policy’s Investigation Expense
    Limits of Liability.

    As noted above Travelers will pay on behalf of the Insured Organization, Investigation
    Expenses, however it must arise out of a Security Holder Derivative Demand first made
    during the Policy Period, or if exercised, during the Extended Reporting Period or Run-Off
    Extended Reporting Period, against an Insured Organization for Wrongful Acts. The
    Policy defines a Security Holder Derivative Demand to mean a “written demand by one or
    more security holders of the Insured Organization in their capacity(ies) as such to bring a
    civil proceeding in a court of law on behalf of, or in the name or right of, the Insured
    Organization against any Insured Person for a Wrongful Act by an Insured Person…” This
    matter does not qualify as a Security Holder Derivative Demand as that term is defined by
    the Policy and, therefore, would not trigger the application of the Policy’s Investigation
    Expense limits of $100,000.00.

    Next we address the Crucial Event Management Coverage Endorsement which provides a
    Crucial Event Management Limit of Liability of $25,000 for all Crucial Management Loss,
    which amount is part or, and not in addition to, the Liability Coverage Limit of Liability.
    The Endorsement states in relevant part as follows:

                         The following is added to section II. INSURING AGREEMENTS of the
                         Liability Coverage:


       ************************ Our toll-free number is 800-842-8496 *************************
    If possible, please send future communications and documents concerning this claim via email to AMOREJON@travelers.com Please
            include the claim number in the subject line. (Please note that in certain cases we may still request original documents).

    Rev 11/13/16                                                                                                            L-08P-dow+
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 143 of 144 PageID: 143
    Travelers

    October 11, 2018
    Page 6

                         CRUCIAL EVENT MANAGEMENT COVERAGE

                         The Company will pay, on behalf of the Insured Organization, Crucial
                         Event Management Loss for any Crucial Event Management Matter first
                         occurring during the Policy Period.

    The Endorsement defines the term Crucial Event Management Matter as:

                   1.    the death, incapacity or criminal indictment of any Insured Person on whom
                         the Insured Organization maintains key person life insurance;
                   2.    a public announcement of the recall of a major product of the Insured
                         Organization;
                   3.    a public announcement or accusation that the Insured Organization has
                         caused the bodily injury, sickness, disease, death or emotional distress of a
                         group of persons, or damage to or destruction of any tangible real estate,
                         including the loss of use thereof;
                   4.    a public announcement of employee layoffs in excess of 0% of the Insured
                         Organization’s total number of employees;
                   5.    a public announcement that the Insured Organization has defaulted or
                         intends to default on its debt;
                   6.    a public announcement that the Insured Organization intends to file for
                         bankruptcy protection or that a third party is seeking to file for involuntary
                         bankruptcy on behalf of the Insured Organization, or that bankruptcy
                         proceedings are imminent, whether voluntary or involuntary; or
                   7.    a public announcement that governmental or regulatory proceedings are
                         beginning or may begin against the Insured Organization;

                         A Crucial Event Management Matter will first begin when an Executive
                         Officer becomes aware of the matter, and will conclude when the Crucial
                         Event Management Firm advises the Insured Organization that such
                         matter no longer exists or when the Crucial Event Management Limit of
                         Liability set forth in ITEM 5 of the Declarations is exhausted.

                                               ***
    Travelers has reviewed this matter under the Crucial Event Management Coverage
    Endorsement and it does not find that any of the above quoted categories apply to this
    situation. In the absence of a Crucial Event Management Matter, the Crucial Event
    Management Coverage Endorsement will not apply to this matter.

    In the event there is any development or further communication with regard to this matter,
    please forward such information to us and it can be re-evaluated under the Policy.

    As Travelers views the foregoing as dispositive of coverage for this matter at this time, it
    has not raised other Policy terms, conditions, limitations or exclusions that may further


       ************************ Our toll-free number is 800-842-8496 *************************
    If possible, please send future communications and documents concerning this claim via email to AMOREJON@travelers.com Please
            include the claim number in the subject line. (Please note that in certain cases we may still request original documents).

    Rev 11/13/16                                                                                                            L-08P-dow+
Case 2:18-cv-17216-WJM-MF Document 1 Filed 12/14/18 Page 144 of 144 PageID: 144
    Travelers

    October 11, 2018
    Page 7

    limit or exclude coverage for this matter, including whether the individuals who were the
    subject of the Warrants are Insureds under the Policy.

    Travelers' attention to this matter is subject to a full and complete reservation of all rights,
    remedies and defenses under the Policy or otherwise including but not limited to the right
    to raise other Policy terms and conditions as defenses to coverage in the future as
    appropriate. Neither this letter, nor any actions by Travelers or any of its agents shall
    constitute or be deemed a waiver of any right or defense available to Travelers under the
    Policy or applicable law.

    Please do not hesitate to contact me if you have any questions or comments.


    Sincerely,




    Alicia M. Morejon

    cc:            Andrew Bushell - Via Email: abushell@cstonecapital.com

                   Nancy Peet – Via Email: npeet@whconnolly.com

                   Michael Schulman - Via Email: mschulman@whconnolly.com

                   Amy Anest - Via Email: aanest@whconnolly.com

                   Tom Coticchio – Via Email: tcoticchio@whconnolly.com

                   Annmarie Hattersley - Via Email: ahattersley@whconnolly.com

                   Liam Russell – Via Email: LRUSSEL1@travelers.com




       ************************ Our toll-free number is 800-842-8496 *************************
    If possible, please send future communications and documents concerning this claim via email to AMOREJON@travelers.com Please
            include the claim number in the subject line. (Please note that in certain cases we may still request original documents).

    Rev 11/13/16                                                                                                            L-08P-dow+
